19-11608-mew           Doc 159        Filed 06/29/19 Entered 06/29/19 21:24:51                      Main Document
                                                   Pg 1 of 197


     Joshua A. Sussberg, P.C.                                    Joseph M. Graham (admitted pro hac vice)
     Christopher T. Greco, P.C.                                  KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS LLP                                        KIRKLAND & ELLIS INTERNATIONAL LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                          300 North LaSalle
     601 Lexington Avenue                                        Chicago, Illinois 60654
     New York, New York 10022                                    Telephone:       (312) 862-2000
     Telephone:      (212) 446-4800                              Facsimile:       (312) 862-2200
     Facsimile:      (212) 446-4900

     Proposed Counsel to the Debtors and Debtors in
     Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                    )
     In re:                                                         )     Chapter 11
                                                                    )
     HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                        )     Case No. 19-11608 (MEW)
                                                                    )
                                        Debtors.                    )     (Jointly Administered)
                                                                    )

                   CERTIFICATE OF NO OBJECTION REGARDING
     FINAL ORDER WITH RESPECT TO PREPETITION ABL SECURED PARTIES AND
       DIP ABL SECURED PARTIES (A) AUTHORIZING THE DEBTORS TO OBTAIN
      POSTPETITION FINANCING, (B) AUTHORIZING THE DEBTORS TO USE CASH
        COLLATERAL, (C) GRANTING LIENS AND PROVIDING SUPERPRIORITY
            ADMINISTRATIVE EXPENSE STATUS, (D) GRANTING ADEQUATE
             PROTECTION TO THE PREPETITION ABL SECURED PARTIES,
        (E) MODIFYING THE AUTOMATIC STAY, AND (F) GRANTING RELATED

              Pursuant to 28 U.S.C. § 1746, Rule 9075-2 of the Local Bankruptcy Rules for the Southern

 District of New York (the “Local Rules”), the undersigned proposed counsel for the

 above-captioned debtors and debtors in possession (the “Debtors”) hereby certifies as follows:

              1.     On May 19, 2019, the Debtors filed the Debtors’ Motion for Entry of Interim and

 Final Orders (A) Authorizing the Debtors to Obtain Postpetition Financing, (B) Authorizing the


 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.
19-11608-mew         Doc 159       Filed 06/29/19 Entered 06/29/19 21:24:51                    Main Document
                                                Pg 2 of 197


 Debtors to use Cash Collateral, (C) Granting Liens and Providing Superpriority Administrative

 Expense Status, (D) Granting Adequate Protection to the Prepetition Lenders, (E) Modifying the

 Automatic Stay, (F) Scheduling a Final Hearing, and (G) Granting Related Relief [Docket No. 13]

 (the “Motion”) with the United States Bankruptcy Court for the Southern District of New York

 (the “Court”).

         2.       The deadline for parties to object or file responses to the Motion was set for

 June 6, 2019, at 4:00 p.m., prevailing Eastern Time (the “Objection Deadline”). The Local Rules

 provide that a Motion may be granted without a hearing, provided that, after the passage of the

 Objection Deadline, the movant submits a proposed order granting the Motion to the Court along

 with a certificate that no objection or other response has been filed or served.

         3.       More than forty-eight hours since the Objection Deadline has now passed and, to

 the best of my knowledge, no objections to the Motion have been filed with the Court on the docket

 of these chapter 11 cases or served on proposed counsel to the Debtors.

         4.       On June 26, 2019, the Court held a telephonic hearing regarding certain financing

 fees negotiated with the lenders under the Debtors’ proposed debtor in possession financing

 facilities and exit term loan facility. Following that hearing and as disclosed in a separately filed

 notice [Docket No. 150], the Debtors and the DIP Lenders2 agreed to bifurcate final approval of

 the DIP Term Loan Credit Facility and the DIP ABL Credit Facility.

         5.       Accordingly, at the hearing scheduled for July 1, 2019, at 2:00 p.m., prevailing

 Eastern Time, the Debtors will seek final approval of the DIP ABL Credit Facility and a second

 interim DIP order with respect to the DIP Term Loan Credit Facility.




 2
     Capitalized term used but not defined herein shall have the meaning ascribed to such terms in the DIP Motion.


                                                         2
19-11608-mew         Doc 159       Filed 06/29/19 Entered 06/29/19 21:24:51                    Main Document
                                                Pg 3 of 197


         6.       A proposed final order approving the DIP ABL Credit Facility is attached hereto as

 Exhibit A (the “Proposed Order”).3 The Proposed Order has been negotiated by and between the

 Debtors, the Official Committee of Unsecured Creditors, and the DIP Lenders. A redlined copy

 of the Proposed Order is attached hereto as Exhibit B, reflecting changes made from the entered

 interim order [Docket No. 53].

         7.       Accordingly, the Debtors respectfully request entry of the Proposed Order, attached

 hereto as Exhibit A, at the Court’s earliest convenience. If not entered prior to the hearing, the

 Debtors will seek entry of the Proposed Order at the hearing scheduled for July 1, 2019, at

 2:00 p.m., prevailing Eastern Time, before the Honorable Michael E. Wiles, United States

 Bankruptcy Judge, United States Bankruptcy Court for the Southern District of New York, One

 Bowling Green, Courtroom No. 617, New York, New York 10004-1408.



                    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 3
     The budget to be attached to the final order will be submitted with the version of the final order submitted to
     chambers and will be presented to the Court at the hearing.


                                                         3
19-11608-mew    Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51     Main Document
                                       Pg 4 of 197


 New York, New York                   /s/ Joshua A. Sussberg, P.C.
 Dated: June 29, 2019                 Joshua A. Sussberg, P.C.
                                      Christopher T. Greco, P.C.
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      601 Lexington Avenue
                                      New York, New York 10022
                                      Telephone:     (212) 446-4800
                                      Facsimile:     (212) 446-4900

                                      - and -

                                      Joseph M. Graham (admitted pro hac vice)
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      300 North LaSalle Street
                                      Chicago, Illinois 60654
                                      Telephone:     (312) 862-2000
                                      Facsimile:     (312) 862-2200

                                      Proposed Counsel to the Debtors and Debtors in
                                      Possession
19-11608-mew   Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51   Main Document
                                      Pg 5 of 197


                                    Exhibit A

                                 Proposed Order
19-11608-mew         Doc 159        Filed 06/29/19 Entered 06/29/19 21:24:51                      Main Document
                                                 Pg 6 of 197



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                 )
 In re:                                                          )    Chapter 11
                                                                 )
 HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                         )    Case No. 19-11608 (MEW)
                                                                 )
                                    Debtors.                     )    (Jointly Administered)
                                                                 )

 FINAL ORDER WITH RESPECT TO PREPETITION ABL SECURED PARTIES AND
   DIP ABL SECURED PARTIES (A) AUTHORIZING THE DEBTORS TO OBTAIN
  POSTPETITION FINANCING, (B) AUTHORIZING THE DEBTORS TO USE CASH
    COLLATERAL, (C) GRANTING LIENS AND PROVIDING SUPERPRIORITY
 ADMINISTRATIVE EXPENSE STATUS, (D) GRANTING ADEQUATE PROTECTION
     TO THE PREPETITION ABL SECURED PARTIES, (E) MODIFYING THE
          AUTOMATIC STAY, AND (F) GRANTING RELATED RELIEF

          Upon the motion, dated May 19, 2019 (the “DIP Motion”) of Hollander Sleep Products,

 LLC (the “DIP Term Loan Borrower”) and Hollander Home Fashions Holdings, LLC, Hollander

 Sleep Products Kentucky, LLC, Hollander Sleep Products Canada Limited, Pacific Coast

 Feather, LLC and Pacific Coast Feather Cushion, LLC (collectively the “DIP ABL Borrowers”

 and together with the Term Loan Borrower, the “Borrowers”) on behalf of themselves and their

 affiliated debtors and debtors-in possession (together with Dream II Holdings, LLC (“Parent”),

 collectively, the “Debtors”) in the above-captioned chapter 11 cases (collectively, the “Cases”),

 seeking entry of an order (this “Final Order”) pursuant to sections 105, 361, 362, 363, 364(c)(l),

 364(c)(2), 364(c)(3), 364(d), 364(e), 507 and 552 of chapter 11 of title 11 of the United States

 Code (the “Bankruptcy Code”), Rules 2002, 4001, 6004, and 9014 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”), Local Rule 4001-2, inter alia:


 1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander
     Sleep Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC
     (4119); Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The
     location of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.


 KE 61996516
19-11608-mew        Doc 159       Filed 06/29/19 Entered 06/29/19 21:24:51                   Main Document
                                               Pg 7 of 197


         (i)     authorizing on a final basis the Debtors to obtain $90 million senior secured

 postpetition financing on a superpriority basis (the “DIP ABL Credit Facility” and the loans

 under the DIP ABL Credit Facility, the “DIP ABL Loans”) pursuant to the terms and conditions

 of that certain Debtor-in-Possession Credit Agreement (as the same may be amended, restated,

 supplemented, or otherwise modified from time to time, the “DIP ABL Credit Agreement”), by

 and among the DIP ABL Borrowers, Parent, as guarantor, and such other guarantors thereto

 from time to time (the ”DIP ABL Guarantors”; together with the DIP ABL Borrowers, the “DIP

 ABL Loan Parties” or “DIP Parties”), Wells Fargo Bank, National Association, as agent (in such

 capacity, the “DIP ABL Agent”), for and on behalf of itself and the other lenders party thereto

 (the “DIP ABL Lenders”), the Issuing Lenders (as therein defined) and the Bank Product

 Providers (as therein defined) (collectively, the ”DIP ABL Secured Parties”), substantially in the

 form of Exhibit B attached to the DIP Motion;

         (ii)    authorizing on a final basis the Debtors party thereto to execute and deliver the

 DIP ABL Credit Agreement and any other agreements and documents related thereto

 (collectively with the DIP ABL Credit Agreement, the “DIP ABL Documents”) and to perform

 such other acts as may be necessary or desirable in connection with the DIP ABL Documents;

         (iii)   granting on a final basis the DIP ABL Credit Facility and all obligations owing

 thereunder and under the DIP ABL Documents to the DIP ABL Agent and DIP ABL Secured

 Parties (collectively, and including all “Obligations” as described in the DIP ABL Credit

 Agreement (including the Last Out DIP Obligations2), the “DIP ABL Obligations”) allowed

 superpriority administrative expense claim status in each of the Cases and any Successor Cases

 (as defined herein);


 2
     “Last Out DIP Obligations” shall have the meaning ascribed to the term “Last Out Obligations” in the DIP ABL
     Credit Agreement.
                                                        2
 KE 61996516
19-11608-mew         Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                               Pg 8 of 197


           (iv)    [reserved];

           (v)     [reserved];

           (vi)    [reserved];

           (vii)   granting on a final basis to the DIP ABL Agent, for the benefit of itself and the

 DIP ABL Secured Parties and the DIP ABL Obligations, automatically perfected security

 interests in and liens on all of the DIP ABL Collateral (as defined below), including, without

 limitation, all property constituting “Cash Collateral” as defined in section 363(a) of the

 Bankruptcy Code, which liens shall be subject to the Carve Out and the priorities set forth

 herein;

           (viii) authorizing and directing the Debtors on a final basis to pay the principal, interest,

 fees, expenses and other amounts payable under the DIP ABL Documents as such become due,

 including, without limitation, letter of credit fees (including issuance and other related charges),

 continuing commitment fees, closing fees, audit fees, appraisal fees, liquidator fees, structuring

 fees, administrative agent’s fees, the reasonable fees and disbursements of the DIP ABL Agent’s

 and DIP ABL Secured Parties’ respective attorneys, advisors, accountants and other consultants,

 all to the extent provided in, and in accordance with, the applicable DIP ABL Documents;

           (ix)    authorizing the Debtors on a final basis to use the Prepetition Collateral, including

 the Cash Collateral (each as defined below) of the Prepetition ABL Secured Parties and

 Prepetition ABL Obligations under the Prepetition ABL Documents, and providing adequate

 protection to the Prepetition ABL Secured Parties and Prepetition ABL Obligations for any

 Diminution in Value (as defined below) of their interests in the Prepetition Collateral, including

 the Cash Collateral, as applicable, and subject to the Carve Out; and




                                                     3
 KE 61996516
19-11608-mew         Doc 159       Filed 06/29/19 Entered 06/29/19 21:24:51                     Main Document
                                                Pg 9 of 197


         (x)      vacating and modifying the automatic stay imposed by section 362 of the

 Bankruptcy Code to the extent necessary to implement and effectuate the terms and provisions of

 the DIP ABL Documents, the Interim Order, and this Final Order.

         The Court having considered the DIP Motion, the exhibits attached thereto, the

 Declaration of Saul Burian in Support of the Debtors’ Motion for Entry of Interim and Final

 Orders (A) Authorizing the Debtors to Obtain Postpetition Financing, (B) Authorizing the

 Debtors to Use Cash Collateral, (C) Granting Liens and Providing Superpriority Administrative

 Expense Status, (D) Granting Adequate Protection to the Prepetition Lenders, (E) Modifying the

 Automatic Stay, (F) Scheduling a Final Hearing, and (G) Granting Related Relief

 [Docket No. 19], the DIP ABL Documents, the Declaration of Marc Pfefferle, Chief Executive

 Officer of Hollander Sleep Products, LLC, in Support of Debtors’ Chapter 11 Petitions and First

 Day Motions [Docket No. 3], and the evidence submitted and argument made at the interim

 hearing (the “Interim Hearing”); and the Court having entered after the Interim Hearing the

 Interim Order (A) Authorizing the Debtors to Obtain Postpetition Financing, (B) Authorizing the

 Debtors to Use Cash Collateral, (C) Granting Liens and Providing Superpriority Administrative

 Expense Status, (D) Granting Adequate Protection to the Prepetition Lenders, (E) Modifying the

 Automatic Stay, (F) Scheduling a Final Hearing, and (G) Granting Related Relief

 [Docket No. 53] (the “Interim Order”)3 and notice of the Final Hearing having been given in



 3
     To the extent used herein, the following terms will have the meanings ascribed thereto in the Interim Order: DIP
     Term Loan Credit Facility, DIP Term Loans, DIP Term Loan Credit Agreement, DIP Term Loan Guarantors,
     DIP Term Loan Parties, DIP Term Loan Lenders, Required DIP Term Loan Lenders, DIP Term Loan Agent,
     DIP Term Loan Documents, DIP Term Loan Obligations, DIP Term Collateral, Prepetition Term Loan Credit
     Agreement, Prepetition Term Loan Documents, Prepetition Term Loan Borrower, Prepetition Term Loan
     Parties, Prepetition Term Loan Administrative Agent, Prepetition Term Loan Lenders, Prepetition Term Loan
     Credit Facility, Prepetition Term Loan Permitted Prior Liens, Prepetition Term Loan Obligations, DIP Term
     Collateral, DIP Term Loan Liens, Prepetition Term Loan Liens, Prepetition Term Loan Adequate Protection
     Liens, Prepetition Term Loan Superpriority Claim, and Prepetition Term Loan Adequate Protection Payments.

                                                          4
 KE 61996516
19-11608-mew         Doc 159        Filed 06/29/19 Entered 06/29/19 21:24:51                     Main Document
                                                Pg 10 of 197


 accordance with Bankruptcy Rules 2002, 4001(b), (c) and (d), and all applicable Local Rules;

 and the final hearing (the “Final Hearing”) with respect to the portion of the DIP Motion

 pertaining to the DIP ABL Credit Facility and the Prepetition ABL Credit Facility having been

 held on July 1, 2019, and concluded; and all objections, if any, to the relief requested in the DIP

 Motion pertaining to the DIP ABL Credit Facility and the Prepetition ABL Credit Facility having

 been withdrawn, resolved by modifications to the Final Order set forth herein, or overruled by

 the Court; and it appearing that approval of the relief requested in the DIP Motion pertaining to

 the DIP ABL Credit Facility and the Prepetition ABL Credit Facility is reasonable and in the best

 interests of the Debtors, their estates, and all parties-in-interest, and is essential for the continued

 operation of the Debtors’ businesses and the preservation of the value of the Debtors’ assets; and

 the Court having determined that the legal and factual bases set forth in the DIP Motion establish

 just cause for the relief granted herein; and it appearing that the Debtors’ entry into the DIP ABL

 Credit Agreement is a sound and prudent exercise of the Debtors’ business judgment; and after

 due deliberation and consideration, and good and sufficient cause appearing therefor;

         BASED UPON THE RECORD ESTABLISHED AT THE INTERIM HEARING

 AND FINAL HEARING, THE COURT MAKES THE FOLLOWING FINDINGS OF

 FACT AND CONCLUSIONS OF LAW:4




 4
     The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
     pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To
     the extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To
     the extent any of the following conclusions of law constitute findings of fact, they are adopted as such.
                                                          5
 KE 61996516
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 11 of 197


         A.     Petition Date. On May 19, 2019 (the “Petition Date”), each of the Debtors filed a

 voluntary petition for relief under chapter 11 of the Bankruptcy Code with the United States

 Bankruptcy Court for the Southern District of New York (the “Court”).

         B.     Debtors in Possession. The Debtors have continued in the management and

 operation of their businesses and properties as debtors in possession pursuant to sections 1107

 and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in the Cases.

         C.     Jurisdiction and Venue. This Court has jurisdiction over the Cases, the DIP

 Motion, and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157 and 1334.

 Consideration of the DIP Motion constitutes a core proceeding pursuant to 28

 U.S.C. § 157(b)(2). This Court may enter a final order consistent with Article III of the United

 States Constitution. Venue for the Cases and the proceedings on the Motion is proper in this

 district pursuant to 28 U.S.C. §§ 1408 and 1409. The bases for the relief sought in the DIP

 Motion and granted in the Interim Order and this Final Order are sections 105, 361, 362, 363,

 364, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6004, and 9014, and the

 Local Rules.

         D.     Committee Formation. On May 30, 2019, the United States Trustee for the

 Southern District of New York (the “U.S. Trustee”) appointed an official committee of unsecured

 creditors in these Cases pursuant to section 1102 of the Bankruptcy Code (the “Creditors’

 Committee”).

         E.     Notice. Proper, timely, adequate, and sufficient notice of the Motion has been

 provided in accordance with the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules,

 and no other or further notice of the Motion with respect to the relief requested at the Final

 Hearing or the entry of this Final Order shall be required. The relief granted herein is necessary


                                                 6
 KE 61996516
19-11608-mew          Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                            Pg 12 of 197


 for the continued operation of the Debtors’ businesses and the preservation of the value of the

 Debtors’ assets.

         F.     Debtors’ Stipulations.     After consultation with their attorneys and financial

 advisors, and without prejudice to the rights of the Debtors and parties-in-interest as set forth in

 paragraph 42 herein, the Debtors, on their behalf and on behalf of their estates, admit, stipulate,

 acknowledge, and agree as follows (paragraphs F(i) through F(xv) below are referred to herein,

 collectively, as the “Debtors’ Stipulations”), which Debtors’ Stipulations shall not constitute a

 finding of this Court in accordance with Local Bankruptcy Rule 4001-2(g)(4) and further, which

 Debtors’ Stipulations shall be deemed not effective solely with respect to any Challenge timely

 brought or filed prior to the Challenge Period Termination Date, unless and until such Challenge

 is overruled, settled, or denied by Final Order of the Court:

                (i)      Prepetition ABL Facility. Pursuant to that certain Third Amended and

 Restated Credit Agreement dated as of June 9, 2017 (as amended, restated, supplemented, or

 otherwise modified from time to time, the “Prepetition ABL Credit Agreement,” and collectively

 with any other agreements and documents executed or delivered in connection therewith, each as

 may be amended, restated, supplemented, or otherwise modified from time to time, the

 “Prepetition ABL Documents”)), among (a) the borrowers thereunder (the “Prepetition ABL

 Borrowers” and together with the “Guarantors” as defined in the Prepetition ABL Credit

 Agreement, the “Prepetition ABL Loan Parties”), (b) Dream II Holdings, LLC as parent,

 (c) Wells Fargo Bank, National Association, as agent (in such capacity, the “Prepetition ABL

 Agent”), sole lead arranger and sole book runner, and (d) the lenders party thereto (the

 “Prepetition ABL Lenders;” and collectively with the Prepetition ABL Agent, the “Issuing

 Lenders” (as defined under the Prepetition ABL Credit Agreement), and the “Bank Product


                                                  7
 KE 61996516
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51          Main Document
                                           Pg 13 of 197


 Providers” (as defined under the Prepetition ABL Credit Agreement) the “Prepetition ABL

 Secured Parties” or “Prepetition Secured Parties”), the Prepetition ABL Secured Parties provided

 credit and other financial accommodations to, and issued letters of credit for the account of, the

 Prepetition ABL Borrowers pursuant to the Prepetition ABL Documents (the “Prepetition ABL

 Credit Facility” or “Prepetition Secured Facility”).

                (ii)    Prepetition Put Agreement and Existing Participation Agreement.

 Pursuant to that certain (i) Put Agreement dated as of November 27, 2018 (the “Put Agreement”)

 among Sentinel Capital Partners V, L.P., Sentinel Dream Blocker, Inc., and Sentinel Capital

 Investors V, L.P. (the “Put Purchasers”), Wells Fargo Bank, National Association and SunTrust

 Bank, as lenders under the Prepetition ABL Credit Agreement, and the Prepetition ABL Agent, in

 consideration of providing the Prepetition ABL Borrowers with “Last Out Loans” (as defined in

 the Prepetition ABL Credit Agreement) (the “Last Out Loans”) (the Last Out Loans and any

 interest, fees, costs, charges, indemnities and other amounts accrued thereon, the “Last Out

 Obligations”), the Put Purchasers agreed to purchase a one hundred percent subordinated

 participation interest in the Last Out Loans provided to the Prepetition ABL Borrowers pursuant

 to the Prepetition ABL Credit Agreement and (ii) Existing Participation Agreement (as defined in

 the DIP ABL Credit Agreement) and the occurrence of the “Exercise Date” (as defined in the

 Existing Participation Agreement), upon the occurrence of the Petition Date and “Notice of Put

 Exercise” (as defined in the Put Agreement) provided by Prepetition ABL Agent, the Put

 Purchasers acquired the Participation Interest (as defined in the Existing Participation

 Agreement) in respect of the Last Out Loans and Last Out Obligations (as defined in the

 Prepetition ABL Credit Agreement).




                                                  8
 KE 61996516
19-11608-mew         Doc 159    Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                            Pg 14 of 197


                  (iii)   Prepetition ABL Obligations. The Prepetition ABL Facility provided the

 Borrowers with, among other things, (x) $125,000,000 in aggregate Commitments (as defined in

 the Prepetition ABL Credit Agreement). As of May 17, 2019, the aggregate principal amount of

 loans outstanding under the Prepetition ABL Facility was not less than $61,697,731 plus

 $5,136,180 in respect of letters of credit (together with accrued and unpaid interest, and

 outstanding letters of credit, any reimbursement obligations (contingent or otherwise) in respect

 of letters of credit, any fees, expenses and disbursements (including, without limitation,

 attorneys’ fees, accountants’ fees, auditor fees, appraisers’ fees and financial advisors’ fees, and

 related expenses and disbursements), treasury, cash management, bank product and derivative

 obligations, indemnification obligations, guarantee obligations, and other charges, amounts, and

 costs of whatever nature owing, whether or not contingent, whenever arising, accrued, accruing,

 due, owing, or chargeable in respect of any of the Prepetition ABL Borrower’s and certain of the

 Prepetition ABL Guarantors’ obligations pursuant to the Prepetition ABL Documents, including

 all “Obligations” as defined in the Prepetition ABL Credit Agreement, including the Last Out

 Obligations, “Existing Secured Canadian Obligations” (as defined in the DIP ABL Credit

 Agreement), and “Existing Secured US Obligations” (as defined in the DIP ABL Credit

 Agreement) (collectively, the “Prepetition ABL Obligations” or “Prepetition Secured

 Obligations”).

                  (iv)    Prepetition ABL Liens and Prepetition ABL Priority Collateral. As more

 fully set forth in the Prepetition ABL Documents, prior to the Petition Date, the Prepetition ABL

 Borrowers and the Prepetition ABL Guarantors granted to the Prepetition ABL Agent, for the

 benefit of itself and the Prepetition ABL Secured Parties and Prepetition ABL Obligations, a

 security interest in and continuing lien (the “Prepetition ABL Liens”) on substantially all of their


                                                  9
 KE 61996516
19-11608-mew        Doc 159        Filed 06/29/19 Entered 06/29/19 21:24:51                   Main Document
                                               Pg 15 of 197


 assets and property, including, without limitation, (a) a first priority security interest in and

 continuing lien on the ABL Priority Collateral (as defined in that certain DIP Intercreditor

 Agreement referred to and as defined below) and all substitutions, replacements, accessions,

 products, and proceeds of any of the ABL Priority Collateral, in any form, including insurance

 proceeds and all claims against third parties for loss or damage to, or destruction of, or other

 voluntary conversion (including claims in respect of condemnation or expropriation) of any kind

 or nature of any or all of the foregoing (the “Prepetition ABL Priority Collateral”), and (b) a

 second priority security interest in and continuing lien on the Term Loan Priority Collateral (as

 defined in that certain DIP Intercreditor Agreement referred to and as defined below) and all

 substitutions, replacements, accessions, products, and proceeds of any of the Term Loan Priority

 Collateral, in any form, including insurance proceeds and all claims against third parties for loss

 or damage to, or destruction of, or other voluntary conversion (including claims in respect of

 condemnation or expropriation) of any kind or nature of any or all of the foregoing (collectively,

 the “Prepetition Term Loan Priority Collateral,” and together with the Prepetition ABL Priority

 Collateral, the “Prepetition Collateral”).5

                  (v)     Roll-Up of Obligations Under Prepetition ABL Credit Agreement. All

 Existing Secured Obligations (as defined under the DIP ABL Credit Agreement as “Obligations”

 under the Prepetition ABL Credit Agreement (as defined below)), including all accrued and

 unpaid interest thereon and fees, costs, other charges, and expenses are hereby repaid, deemed

 repaid, deemed issued or deemed incurred, or otherwise replaced, as applicable, as “Obligations”

 under the DIP ABL Credit Agreement, subject to the terms herein. Notwithstanding the

 foregoing, nothing in the Interim Order or this Final Order shall impact the ability for the Court


 5
     Prepetition Term Loan Obligations are not secured by any ABL Canadian Collateral (as defined in the
     Intercreditor Agreement).
                                                       10
 KE 61996516
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 16 of 197


 to unwind or partially unwind, after notice and a hearing, the pay down of Obligations under the

 Prepetition ABL Credit Agreement, in the event there is a timely and successful Challenge (as

 defined below) to the validity, enforceability, extent, perfection, or priority of the Prepetition

 ABL Lenders’ liens or claims, or a determination that the Prepetition ABL Obligations were

 undersecured as of the Petition Date, and that the roll-up of Obligations under the Prepetition

 ABL Credit Agreement unduly advantaged the Prepetition ABL Lenders.

                (vi)    [Reserved]

                (vii)   [Reserved]

                (viii) [Reserved]

                (ix)    Priority of Prepetition ABL Liens; Prepetition Intercreditor Agreement;

 DIP Intercreditor Agreement.        The Prepetition ABL Agent and Prepetition Term Loan

 Administrative Agent entered into that certain Intercreditor Agreement dated as of June 9, 2017

 (as amended, restated, supplemented, or otherwise modified in accordance with its terms prior to

 the Petition Date, the “Prepetition Intercreditor Agreement”) to govern the respective rights,

 interests, obligations, priority, and positions of the Prepetition ABL Secured Parties and

 Prepetition Term Loan Parties with respect to the assets and properties of the Debtors and other

 obligors, including the Prepetition ABL Priority Collateral and Prepetition Term Loan Priority

 Collateral.   Each of the Prepetition ABL Borrowers and Prepetition Term Loan Borrower

 acknowledged the Prepetition Intercreditor Agreement. The Prepetition Intercreditor Agreement

 is binding and enforceable against the Borrowers, the other “Grantors” thereunder, the

 Prepetition ABL Secured Parties, and the Prepetition Term Loan Parties in accordance with its

 terms and the Borrowers, such Grantors, the Prepetition ABL Secured Parties, and the Prepetition

 Term Loan Parties are not entitled to take any action that would be contrary to the provisions


                                                11
 KE 61996516
19-11608-mew      Doc 159        Filed 06/29/19 Entered 06/29/19 21:24:51         Main Document
                                             Pg 17 of 197


 thereof. On May 23, 2019, the DIP ABL Agent and DIP Term Loan Agent entered into the

 Amended and Restated Intercreditor Agreement, amending and restating the Prepetition

 Intercreditor Agreement in its entirety (the “DIP Intercreditor Agreement”).             The DIP

 Intercreditor Agreement is binding and enforceable against the Borrowers, the other “Grantors”

 thereunder, the Prepetition ABL Secured Parties, the Prepetition Term Loan Parties, the DIP ABL

 Secured Parties and the DIP Term Loan Parties in accordance with its terms and the Borrowers,

 the Prepetition ABL Secured Parties, the Prepetition Term Loan parties, the DIP ABL Secured

 Parties and DIP Term Loan Parties are not entitled to take any action that would be contrary to

 the provisions thereof.

                (x)        Validity, Extent, Perfection and Priority of Prepetition ABL Liens and

 Prepetition ABL Obligations. Subject to paragraph 42 of this Order, the Debtors acknowledge

 and agree that as of the Petition Date: (a) the Prepetition ABL Liens on the Prepetition Collateral

 were valid, binding, enforceable, non-avoidable and properly perfected and were granted to, or

 for the benefit of, the Prepetition ABL Secured Parties and Prepetition ABL Obligations, for fair

 consideration and reasonably equivalent value; (b) the Prepetition ABL Liens were senior in

 priority over any and all other liens on the Prepetition Collateral, subject only to (1) the

 Prepetition Term Loan Liens on the Prepetition Term Loan Priority Collateral, (2) the Carve Out,

 and (3) certain liens otherwise permitted by the Prepetition ABL Documents (solely to the extent

 any such permitted liens were valid, properly perfected, non-avoidable, and senior in priority to

 the Prepetition ABL Liens as of the Petition Date, the “Permitted Prior Liens”); (c) the

 Prepetition ABL Obligations constitute legal, valid, binding, and non-avoidable obligations of

 the Prepetition ABL Loan Parties enforceable in accordance with the terms of the applicable

 Prepetition ABL Documents; (d) no offsets, challenges, objections, defenses, claims, or


                                                  12
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 18 of 197


 counterclaims of any kind or nature to any of the Prepetition ABL Liens or Prepetition ABL

 Obligations exist, and no portion of the Prepetition ABL Liens or Prepetition ABL Obligations

 (including the Last Out Obligations) is subject to any challenge or defense including, without

 limitation, avoidance, disallowance, disgorgement, recharacterization, or subordination

 (equitable or otherwise) pursuant to the Bankruptcy Code or applicable non-bankruptcy law;

 (e) the Debtors and their estates have no claims, objections, challenges, causes of action, and/or

 choses in action, including, without limitation, avoidance claims under Chapter 5 of the

 Bankruptcy Code or applicable state law equivalents or actions for recovery or disgorgement,

 against any of the Prepetition ABL Secured Parties or the Put Purchasers or any of their

 respective affiliates, agents, attorneys, advisors, professionals, officers, directors and employees

 arising out of, based upon or related to the Prepetition ABL Facility (including the Last Out

 Obligations) or entry into the Put Agreement and Existing Participation Agreement (as to the Put

 Purchasers, solely with respect to the Put Purchasers’ interests in the Last Out Obligations and

 entry into the Put Agreement and Existing Participation Agreement, and subject to and only

 effective upon the Disinterested Director’s Determination (as defined below) and the Challenge

 Period Termination Date (as defined below)) and subject to the rights of the Creditors’

 Committee set forth in paragraph 42; (f) the Debtors have waived, discharged, and released any

 right to challenge any of the Prepetition ABL Obligations (including the Last Out Obligations),

 the priority of the Prepetition ABL Loan Parties’ obligations thereunder, and the validity, extent,

 and priority of the liens securing the Prepetition ABL Obligations; and (g) the Prepetition ABL

 Obligations constitute allowed, secured claims within the meaning of sections 502 and 506 of the

 Bankruptcy Code. Notwithstanding the foregoing or anything to the contrary herein, all of the

 Debtors’ rights and remedies (whether at law or in equity) in connection with any potential claim


                                                 13
 KE 61996516
19-11608-mew       Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51              Main Document
                                            Pg 19 of 197


 or cause of action against the Put Purchasers which are, or may be, subject to investigation by the

 Debtors’ disinterested director or the Creditors’ Committee in accordance with paragraph 42 are

 preserved (and nothing shall impair any of the Debtors’ rights or remedies against the Put

 Purchasers) until (a) the completion of the investigation by the Debtors’ disinterested director

 and the disinterested director’s determination that there are no such claims or causes of action

 against the Put Purchasers or their respective affiliates or agents (the “Disinterested Director’s

 Determination”) and (b) the Challenge Period Termination Date (as defined herein). For the

 avoidance of doubt, any potential claim or cause of action against Sentinel Capital Partners, LLC

 and its affiliated investment funds or investment vehicles managed or advised by it, and its

 affiliates that directly or indirectly hold interests in the Debtors, in each case unrelated to the Put

 Purchasers’ interests in the Last Out Obligations and entry into the Put Agreement and Existing

 Participation Agreement, are unaffected by this Final Order.

                (xi)    [Reserved]

                (xii)   Default by the Debtors. The Debtors acknowledge and stipulate that the

 Prepetition ABL Loan Parties are in default of their obligations under the Prepetition ABL

 Documents.

                (xiii) Releases. Subject to Paragraph 42 of this Order, the Debtors hereby

 absolutely and unconditionally release and forever discharge and acquit the Prepetition ABL

 Secured Parties and the Put Purchasers (as to the Put Purchasers, solely with respect to the Put

 Purchasers’ interests in the Last Out Obligations and entry into the Put Agreement and Existing

 Participation Agreement, and subject to and only effective upon the Disinterested Director’s

 Determination and the Challenge Period Termination Date and subject to the rights of the

 Creditors’ Committee set forth in paragraph 42) and their respective affiliates and each of their


                                                   14
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 20 of 197


 respective former, current or future officers, partners, directors, managers, members, principals,

 employees, agents, related funds, investors, financing sources, financial advisors, attorneys,

 accountants, investment bankers, consultants, representatives and other professionals and the

 respective successors and assigns thereof, in each case solely in their respective capacity as such

 (collectively, the “Released Parties”) from any and all obligations and liabilities to the Debtors

 (and theirs successors and assigns) and from any and all claims, counterclaims, demands, debts,

 accounts, contracts, liabilities, actions and causes of action arising prior to the Petition Date

 (collectively, the “Released Claims”) of any kind, nature or description, whether known or

 unknown, foreseen or unforeseen or liquidated or unliquidated, arising in law or equity or upon

 contract or tort or under any state or federal law or otherwise, arising out of or related to (as

 applicable) the Prepetition ABL Documents or the Released Parties’ entry into the Put

 Agreement and Existing Participation Agreement, the obligations owing and the financial

 obligations made thereunder, the negotiation thereof and of the transactions reflected thereby and

 the obligations and financial obligations made thereunder, in each case that the Debtors at any

 time had, now have or may have, or that their successors or assigns hereafter can or may have

 against any of the Released Parties for or by reason of any act, omission, matter, cause or thing

 whatsoever arising at any time on or prior to the date of this Final Order arising out of or related

 to (as applicable) the Prepetition ABL Documents or entry into the Put Agreement and Existing

 Participation Agreement, the obligations owing and the financial obligations made thereunder,

 the negotiation thereof and of the transactions reflected thereby and the obligations and financial

 obligations made thereunder, whether such Released Claims are matured, contingent, liquidated,

 unliquidated, unmatured, known, unknown, or otherwise.




                                                 15
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 21 of 197


                (xiv)   Cash Collateral. All cash, securities, or other properties of the DIP Parties

 (and the proceeds therefrom) to the extent subject to the valid, perfected, enforceable, and

 unavoidable liens as of the Petition Date of the Prepetition ABL Secured Parties, including,

 without limitation, all cash, securities, or other property (and the proceeds therefrom) and other

 amounts on deposit or maintained by the DIP Parties in any account or accounts were subject to

 rights of set-off under the Prepetition ABL Documents and applicable law, for the benefit of the

 Prepetition ABL Secured Parties and Prepetition ABL Obligations, subject to the terms of the

 DIP Intercreditor Agreement. All proceeds of the Prepetition Collateral (including cash on

 deposit in any account or accounts as of the Petition Date, securities, or other property, whether

 subject to control agreements or otherwise, in each case that constitutes Prepetition Collateral) to

 the extent subject to the valid, perfected, enforceable, and unavoidable liens as of the Petition

 Date of the Prepetition ABL Secured Parties and/or Prepetition Term Loan Parties are “Cash

 Collateral” of the applicable Prepetition ABL Secured Parties, Prepetition Term Loan Parties,

 Prepetition Term Loan Obligations and Prepetition ABL Obligations within the meaning of

 section 363(a) of the Bankruptcy Code (the “Cash Collateral” and solely with respect to the

 Prepetition ABL Priority Collateral, the “ABL Cash Collateral”), subject to the Carve Out and

 the terms of the DIP Intercreditor Agreement.

                (xv)    DIP Intercreditor Agreement. Pursuant to section 510 of the Bankruptcy

 Code, except as expressly provided by the terms of the Interim Order, this Final Order, the DIP

 Intercreditor Agreement and any other intercreditor agreement or subordination agreement

 between and/or among any Prepetition ABL Loan Party, any Prepetition Term Loan Party, any

 Debtor or affiliate thereof, and any other applicable intercreditor or subordination provisions

 contained in any of the Prepetition ABL Documents or Prepetition Term Loan Documents


                                                 16
 KE 61996516
19-11608-mew          Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51              Main Document
                                            Pg 22 of 197


 (i) shall remain in full force and effect, (ii) shall continue to govern the relative priorities, rights

 and remedies of the Prepetition ABL Secured Parties and the Prepetition Term Loan Parties

 (including the relative priorities, rights and remedies of such parties with respect to the

 replacement liens and administrative expense claims and superpriority administrative expense

 claims granted, or amounts payable, by the Debtors under the Interim Order, this Final Order, or

 any other order entered in respect of the DIP Motion or otherwise and the modification of the

 automatic stay), and (iii) shall not be deemed to be amended, altered, or modified by the terms of

 the Interim Order, this Final Order, any other ordered entered in respect of the DIP Motion, the

 DIP ABL Documents, or the DIP Term Loan Documents, unless expressly set forth herein. The

 DIP ABL Credit Facility is an ABL Document as that term is used in the DIP Intercreditor

 Agreement, and any repayment of the Prepetition ABL Obligations pursuant to the Interim Order

 or this Final Order shall not be deemed to constitute a “Payment in Full of ABL Debt” as such

 term is defined in the DIP Intercreditor Agreement. The DIP Term Loan Credit Facility is a Term

 Loan Document as that term is used in the DIP Intercreditor Agreement.

         G.     Findings Regarding Postpetition Financing

                (i)      Request for Postpetition Financing. The Debtors seek authority on a final

 basis to (a) enter into the DIP ABL Credit Facility on the terms described herein and in the DIP

 ABL Documents, and (b) use ABL Cash Collateral on the terms described herein to administer

 their Cases and fund their operations.

                (ii)     Priming of the Prepetition ABL Liens. The priming of the Prepetition ABL

 Secured Parties and Prepetition Term Loan Parties on the Prepetition ABL Priority Collateral

 (and the priming of the Prepetition ABL Secured Parties on the Prepetition Term Loan Priority

 Collateral) under section 364(d) of the Bankruptcy Code, as contemplated by the DIP ABL


                                                   17
 KE 61996516
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 23 of 197


 Credit Facility, as authorized by the Interim Order and this Final Order, and as further described

 below, will enable the Debtors to continue borrowing under the DIP ABL Credit Facility and to

 continue to operate their businesses to the benefit of their estates and creditors. The Prepetition

 ABL Secured Parties and the Prepetition ABL Obligations are each entitled to receive adequate

 protection as set forth in the Interim Order and this Final Order pursuant to sections 361, 363,

 and 364 of the Bankruptcy Code, solely to the extent of any diminution in value (“Diminution in

 Value”) of each of their respective interests in the Prepetition Collateral (including Cash

 Collateral), subject to the Carve Out.

                (iii)   Need for Postpetition Financing and Use of Cash Collateral. The Debtors

 continue to have a critical need to obtain the financing pursuant to the DIP ABL Credit Facility

 and to continue to use the Prepetition ABL Priority Collateral (including ABL Cash Collateral) in

 order to, among other things, (i) permit the orderly continuation of the operation of their

 businesses, (ii) maintain business relationships with customers, vendors and suppliers, (iii) make

 payroll, and (iv) satisfy other working capital and operational needs. The access by the DIP

 Parties to sufficient working capital and liquidity through the use of ABL Cash Collateral and

 other Prepetition ABL Priority Collateral, incurrence of new indebtedness under the DIP ABL

 Documents and other financial accommodations provided under the DIP ABL Documents are

 necessary and vital to the preservation and maintenance of the going concern value of the DIP

 Parties and to a successful reorganization of the DIP Parties and DIP ABL Obligations. The

 terms of the proposed financing are fair and reasonable, reflect each DIP Parties’ exercise of

 prudent business judgment, and are supported by reasonably equivalent value and fair

 consideration. The adequate protection provided in the Interim Order and this Final Order and




                                                 18
 KE 61996516
19-11608-mew         Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 24 of 197


 other benefits and privileges contained herein are consistent with and authorized by the

 Bankruptcy Code.

                (iv)    No Revolving Credit Available on More Favorable Terms. The DIP ABL

 Credit Facility is the best source of asset-based, revolving debtor in possession financing

 available to the Debtors. Given their current financial condition, financing arrangements, and

 capital structure, the Debtors have been and continue to be unable to obtain asset-based financing

 from sources other than the DIP ABL Secured Parties on terms more favorable than the DIP ABL

 Credit Facility. The Debtors are unable to obtain unsecured credit allowable under Bankruptcy

 Code section 503(b)(1) as an administrative expense. The Debtors have also been and are unable

 to obtain: (a) unsecured credit having priority over that of administrative expenses of the kind

 specified in sections 503(b), 507(a), and 507(b) of the Bankruptcy Code; (b) credit secured solely

 by a lien on property of the Debtors and their estates that is not otherwise subject to a lien; or

 (c) credit secured solely by a junior lien on property of the Debtors and their estates that is

 subject to a lien. Asset-based financing on a postpetition basis is not otherwise available without

 granting the DIP ABL Agent, for the benefit of itself and the DIP ABL Secured Parties and on

 account of the obligations under the DIP ABL Credit Facility (including the Last Out DIP

 Obligations): (1) perfected security interests in and liens on (each as provided herein) all of the

 Debtors’ existing and after-acquired assets with the priorities set forth in paragraph 6 hereof,

 (2) superpriority claims and liens, and (3) the other protections set forth in the Interim Order and

 this Final Order.

                (v)     Use of proceeds of the DIP ABL Credit Facility. As a condition to entry

 into the DIP ABL Documents, the extension of credit under the DIP ABL Credit Facility, and the

 authorization to use ABL Cash Collateral, the DIP ABL Agent, the DIP ABL Secured Parties, and


                                                 19
 KE 61996516
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 25 of 197


 the Prepetition ABL Secured Parties required, and the Debtors agreed, that proceeds of the DIP

 ABL Credit Facility shall be used, in each case in a manner consistent with the terms and

 conditions of the Interim Order, this Final Order and the DIP ABL Documents and in accordance

 with the budget attached hereto as Exhibit A, as the same may be modified from time to time

 consistent with the terms of the DIP ABL Documents and the DIP Term Loan Documents, and

 subject to such variances as permitted in the DIP ABL Credit Agreement (such budget, as so

 modified, the “Approved Budget”), solely for: (a) working capital and letters of credit; (b) other

 general corporate purposes of the Debtors; (c) permitted payment of costs of administration of

 the Cases; (d) payment of such prepetition expenses of the Prepetition ABL Secured Parties as

 consented to by the DIP ABL Agent in its sole discretion, in each case under clauses (1) and (2)

 as approved by the Court; (e) payment of interest, fees, and expenses (including without

 limitation, legal and other professionals’ fees and expenses of the DIP ABL Agent) owed under

 the DIP ABL Documents; (f) payment of certain adequate protection amounts to the Prepetition

 ABL Secured Parties and Prepetition ABL Obligations, as set forth in paragraph 16 hereof;

 (g) the reduction of the Prepetition ABL Obligations in accordance with the Final Order (or as

 otherwise required under any recognition orders by the Canadian Court (as defined in the DIP

 ABL Credit Agreement)) in respect of the Canadian Borrower (as defined in the DIP ABL Credit

 Agreement) and payment in full of the Prepetition ABL Obligations as described in paragraph

 F(v) above (or as otherwise required under such recognition orders of the Canadian Court in

 respect of the Canadian Borrower); (h) the Canadian Borrower to borrow under the DIP ABL

 Credit Agreement and lend such borrowed amounts to any Debtor other than the Canadian

 Borrower on a superpriority administrative expense basis pursuant to section 507(b) of the

 Bankruptcy Code (the “Canadian Intercompany Superpriority Administrative Claims”); (i) upon


                                                20
 KE 61996516
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 26 of 197


 entry of this Final Order and delivery of the Participation Agreement (as defined in the DIP ABL

 Credit Agreement), deemed refinancing and replacement of the Last Out Obligations with the

 Last Out DIP Obligations (as defined by the DIP ABL Credit Agreement), subject to the rights

 preserved in paragraph 42 of this Final Order; and (j) payment of the Carve Out shall be in

 accordance with paragraph 39 of this Final Order.       The reduction of the Prepetition ABL

 Obligations from the ABL Cash Collateral in accordance with the Interim Order and the Roll-Up

 of the Prepetition ABL Obligations described in paragraph F(v) was necessary as the Prepetition

 ABL Secured Parties have not otherwise consented to the use of their ABL Cash Collateral or the

 subordination of their liens to the DIP ABL Liens (as defined below), and the DIP ABL Agent

 and the DIP ABL Secured Parties did not otherwise consent to providing the DIP ABL Credit

 Facility and extending credit to the Debtors thereunder. Further, the DIP ABL Agent and DIP

 ABL Secured Parties were not willing to provide the DIP ABL Credit Facility unless the

 Canadian Borrower is a joint and several obligor with respect to the DIP ABL Obligations.

               (vi)    Application of Proceeds of Collateral. As a condition to entry into the DIP

 ABL Credit Agreement, the extension of credit under the DIP ABL Credit Facility and

 authorization to use ABL Cash Collateral, the Debtors, the DIP ABL Agent, the DIP Term Loan

 Agent, the DIP ABL Secured Parties, DIP Term Loan Lenders, the Prepetition ABL Secured

 Parties, and the Prepetition Term Loan Parties have agreed that, as of and commencing on the

 date of the Interim Hearing, the Debtors shall continue to apply the proceeds of DIP ABL Priority

 Collateral in accordance with the Interim Order, this Final Order and the DIP Intercreditor

 Agreement.

         H.    Adequate Protection. Subject to the Carve Out and solely to the extent of any

 Diminution in Value, the Prepetition ABL Agent, for the benefit of itself and the Prepetition ABL


                                                21
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 27 of 197


 Secured Parties on account of the Prepetition ABL Obligations (including the Last Out

 Obligations) is entitled to receive adequate protection in the Prepetition Collateral. Pursuant to

 sections 361, 363, and 507(b) of the Bankruptcy Code, as adequate protection (but only to the

 extent of any Diminution in Value): the Prepetition ABL Secured Parties and Prepetition ABL

 Obligations will receive adequate protection liens and superpriority claims, as more fully set

 forth in paragraphs 11-14 herein and the Prepetition ABL Secured Parties (other than on account

 of the Last Out Loans and Last Out Obligations) shall receive current payment of interest at the

 default rate (provided the Last Out Loans and Last Out Obligations shall accrue payment of

 interest at the default rate as part of the Last Out Loans and Last Out Obligations and any

 payment to the Put Purchasers on account of the Last Out DIP Obligations or Last Out

 Obligations is subject to the rights of the Creditors’ Committee set forth in paragraph 42 and

 subject to the occurrence of the Disinterested Director’s Determination and the Challenge Period

 Termination Date for claims and causes of action against the Put Purchasers solely as it relates to

 the Put Purchasers’ interests in the Last Out Obligations and entry into the Put Agreement and

 Existing Participation Agreement as set forth in paragraph 42 of this Final Order or further Court

 Order), and reasonable and documented fees and expenses (including, without limitation, legal

 and other professionals’ fees and expenses of the Prepetition ABL Agent, whether arising before

 or after the Petition Date) provided that the Put Purchasers’ fees and expenses shall accrue and

 not be paid prior to substantial consummation of a plan or further Court Order.

         I.     Sections 506(c) and 552(b). In light of (i) the DIP ABL Agent’s and DIP ABL

 Secured Parties’ agreement that their liens and superpriority claims shall be subject to the Carve

 Out (including the caps and limitations set forth therein) and (ii) the Prepetition ABL Secured

 Parties’ agreement that, with respect to the Prepetition ABL Priority Collateral, their liens shall


                                                 22
 KE 61996516
19-11608-mew          Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51          Main Document
                                            Pg 28 of 197


 be subject to the Carve Out (and the caps and limitations set forth therein), subordinate to the

 DIP ABL Liens, and, in the case of the Prepetition Term Loan Priority Collateral, subordinate to

 the DIP Term Loan Liens and the Prepetition Term Loan Liens, (a) the Prepetition ABL Secured

 Parties and Prepetition ABL Obligations are each entitled to a waiver of any “equities of the

 case” exception under section 552(b) of the Bankruptcy Code, and (b) the DIP ABL Agent, DIP

 ABL Secured Parties, DIP ABL Obligations, Prepetition ABL Secured Parties and Prepetition

 ABL Obligations are each entitled to a waiver of the provisions of section 506(c) of the

 Bankruptcy Code, subject to the terms of the DIP Intercreditor Agreement.

         J.     Good Faith of the DIP ABL Agents and DIP ABL Secured Parties.

                (i)      Willingness to Provide Financing. The DIP ABL Secured Parties have

 indicated a willingness to provide and to continue to provide financing to the Debtors subject to:

 (a) entry of the Interim Order and this Final Order; (b) final approval of the terms and conditions

 of the DIP ABL Credit Facility and the DIP ABL Documents; (c) satisfaction of the closing

 conditions set forth in the DIP ABL Documents; (d) entry of the Canadian Recognition Orders

 (as defined by the DIP ABL Credit Agreement); and (e) findings by this Court that the DIP ABL

 Credit Facility is essential to the Debtors’ estates, that the DIP ABL Agent and DIP ABL Secured

 Parties are extending credit to the Debtors pursuant to the DIP ABL Documents in good faith,

 and that the DIP ABL Agent’s and DIP ABL Secured Parties’ claims, superpriority claims,

 security interests and liens, and other protections granted pursuant to the Interim Order and this

 Final Order and the DIP ABL Documents will have the protections provided by section 364(e) of

 the Bankruptcy Code.

                (ii)     Business Judgment. Based on the DIP Motion, the declarations filed in

 support of the DIP Motion, and the record presented to the Court at the Interim Hearing and


                                                 23
 KE 61996516
19-11608-mew       Doc 159    Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 29 of 197


 Final Hearing, (i) the terms of the financing provided by the DIP ABL Credit Facility, (ii) the

 adequate protection provided by the Interim Order, this Final Order, and DIP ABL Documents,

 and (iii) the terms on which the DIP Parties may continue to use the Prepetition Collateral

 (including Cash Collateral), in each case pursuant to the Interim Order, this Final Order, and the

 DIP ABL Documents, are in each case fair and reasonable, reflect the DIP Parties’ exercise of

 prudent business judgment consistent with their fiduciary duties, constitute reasonably equivalent

 value and fair consideration, and represents the best asset-based financing (and terms) presently

 available.

                (iii)   Good Faith Pursuant to Section 364(e). The terms and conditions of the

 DIP ABL Credit Facility were negotiated in good faith and at arms’ length among the Debtors,

 DIP ABL Agent, and DIP ABL Secured Parties, with the assistance and counsel of their

 respective advisors. The credit to be extended under the DIP ABL Credit Facility shall be

 deemed to have been allowed, advanced, made, or extended in good faith by the DIP ABL Agent

 and DIP ABL Secured Parties within the meaning of section 364(e) of the Bankruptcy Code.

         K.     Immediate Entry. Sufficient cause existed for immediate entry of the Interim

 Order pursuant to Bankruptcy Rule 4001(c)(2).

         L.     Final Hearing. Notice of the Final Hearing and the relief requested in the DIP

 Motion has been provided by the Debtors, whether by facsimile, electronic mail, overnight

 courier, or hand delivery, to certain parties-in-interest, including, among others: (i) the U.S.

 Trustee, (ii) those entities or individuals included on the Debtors’ list of 50 largest unsecured

 creditors on a consolidated basis, (iii) counsel to the Prepetition ABL Agent, (iv) counsel to the

 Prepetition Term Loan Agent; (v) counsel to the Put Purchasers; (vi) the Creditors’ Committee;

 and (vii) all other parties entitled to notice under the Local Rules. The Debtors have made


                                                 24
 KE 61996516
19-11608-mew          Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51             Main Document
                                            Pg 30 of 197


 reasonable efforts to afford the best notice possible under the circumstances and no other notice

 is required in connection with the relief set forth in the Interim Order or this Final Order.

         Based upon the foregoing findings and conclusions, the DIP Motion and the record

 before the Court with respect to the DIP Motion, and after due consideration and good and

 sufficient cause appearing therefor,

         IT IS HEREBY ORDERED THAT:

                 1.      DIP ABL Credit Facility Approved. The DIP Motion is granted on a final

 basis solely to the extent set forth below, the DIP ABL Credit Facility was authorized in part on

 an interim basis pursuant to the Interim Order as modified therein, and hereby is authorized and

 approved on a final basis as set forth below (including any modifications in this Final Order as to

 the Interim Order), and the use of Cash Collateral was authorized pursuant to the terms of the

 Interim Order and the use of the ABL Cash Collateral is hereby authorized on a final basis, in

 each case, subject to the terms and conditions set forth in this Final Order. All objections to the

 Interim Order and this Final Order as they relate to the DIP ABL Credit Facility and use of ABL

 Cash Collateral, to the extent not withdrawn, waived, settled, or resolved, and all reservations of

 rights included therein, are hereby denied and overruled on the merits. This Final Order shall

 become effective immediately upon its entry. Nothing herein shall approve the DIP Term Loan

 Facility on a final basis.

 ABL DIP Credit Facility Authorization

                 2.      Authorization of the ABL DIP Financing. The DIP ABL Credit Facility

 was approved on an interim basis pursuant to the Interim Order (as described therein) and is

 hereby approved on a final basis on the terms set forth in this Final Order. The Debtors were

 expressly and immediately authorized and empowered pursuant to the Interim Order to execute


                                                  25
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 31 of 197


 and deliver the DIP ABL Documents and are hereby expressly and immediately authorized and

 empowered on a final basis to continue borrowing under the DIP ABL Documents, and to incur

 and to perform the DIP ABL Obligations in accordance with, and subject to, the terms of the

 Interim Order, this Final Order and the DIP ABL Documents, and to deliver all instruments,

 certificates, agreements, and documents which may be required or necessary for the performance

 by the Debtors under the DIP ABL Credit Facility and the creation and perfection of the DIP

 ABL Liens (as defined below) described in and provided for by the Interim Order and this Final

 Order and the DIP ABL Documents. The Debtors were authorized and directed pursuant to the

 Interim Order and are hereby authorized and directed on a final basis to pay, in accordance with

 the Interim Order and this Final Order, the principal, interest, fees, expenses and other amounts

 described in the DIP ABL Documents and all other documents comprising the DIP ABL Credit

 Facility as such become due and without need to obtain further Court approval, including,

 without limitation, closing fees, letter of credit fees (including issuance, fronting, and other

 related charges), unused facility fees, continuing commitment fees, backstop fees, servicing fees,

 audit fees, appraisal fees, liquidator fees, structuring fees, administrative agent’s fees, the

 reasonable fees and disbursements of the DIP ABL Agent’s attorneys, advisors, accountants, and

 other consultants, whether or not such fees arose before or after the Petition Date, and whether or

 not the transactions contemplated by the Interim Order or this Final Order are consummated, to

 implement all applicable reserves and to take any other actions that may be necessary or

 appropriate, all to the extent provided in the Interim Order, this Final Order or the DIP ABL

 Documents. All collections and proceeds, whether from ordinary course collections, asset sales,

 debt or equity issuances, insurance recoveries, condemnations or otherwise, will be deposited

 and applied as required by this Final Order and the DIP ABL Documents. As of the date of


                                                 26
 KE 61996516
19-11608-mew         Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 32 of 197


 execution and delivery, the DIP ABL Documents continue to represent valid and binding

 obligations of the Debtors, enforceable against each of the Debtors and their estates in

 accordance with their terms. The Last Out DIP Obligations and Last Out Obligations (as

 applicable) shall include interest at the default rate and reasonable and documented fees and

 expenses of the Put Purchasers (such amounts not to be paid currently but to accrue as part of the

 Last Out DIP Obligations and Last Out Obligations (as applicable). Any payment to the Put

 Purchasers on account of the Last Out Obligations or Last Out DIP Obligations is subject to the

 rights of the Creditors’ Committee set forth in paragraph 42 and subject to the occurrence of the

 Disinterested Director’s Determination and the Challenge Period Termination Date for claims

 and causes of action against the Put Purchasers solely as it relates to the Put Purchasers’ interest

 in the Last Out Obligations and entry into the Put Agreement and Existing Participation

 Agreement as set forth in paragraph 42 of this Final Order or further Court Order, provided that

 the fees and expenses of the Last Out Obligations or Last Out DIP Obligations shall not be paid

 prior to substantial consummation of a plan or further Court Order).

                3.      Authorization to Borrow. From the entry of this Final Order through and

 including the Termination Declaration (as defined below), and subject to the terms, conditions,

 limitations on availability and reserves set forth in the DIP ABL Documents, the Interim Order

 and this Final Order, the Debtors were authorized pursuant to the Interim Order and are hereby

 authorized to (i) borrow money pursuant to the DIP ABL Credit Agreement on a final basis and

 the DIP ABL Guarantors were authorized pursuant to the Interim Order and are hereby

 authorized to guaranty the DIP ABL Obligations on a final basis, in each case up to $90 million

 under the DIP ABL Credit Facility, together with applicable interest, expenses, fees and other

 charges payable in connection with the DIP ABL Credit Facility, subject in each case to any


                                                 27
 KE 61996516
19-11608-mew         Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 33 of 197


 limitations on borrowing under the DIP ABL Documents, which shall be used for all purposes

 permitted under the DIP ABL Documents, including, without limitation, to refinance the portions

 of the Prepetition ABL Credit Facility and Prepetition ABL Obligations as provided in this Final

 Order, to provide working capital for the DIP Parties and to pay interest, fees, costs, charges, and

 expenses in accordance with the Interim Order, this Final Order, the DIP ABL Documents and

 the Approved Budget (subject to the variances permitted by the DIP ABL Credit Agreement and

 the DIP Term Loan Credit Agreement). In connection with obtaining and using funds to enable

 the Debtors to pay the expenses set forth in the Approved Budget (subject to the variances

 permitted by the DIP ABL Credit Agreement), the Debtors shall borrow and use (or in the case of

 amounts borrowed under the DIP Term Loan Credit Facility pursuant to the Interim DIP Order or

 any additional orders pertaining to the DIP Term Loan Credit Facility and acceptable to the DIP

 Term Loan Agent), on a weekly and cumulative basis, an approximately equal amount from the

 DIP ABL Credit Facility (subject to Availability) and the amounts borrowed under the DIP Term

 Loan Credit Facility.

                4.       DIP ABL Obligations. The DIP ABL Documents, the Interim Order and

 this Final Order shall constitute and evidence the validity and binding effect of the Debtors’ DIP

 ABL Obligations, which DIP ABL Obligations shall be enforceable against the Debtors, their

 estates and any successors thereto, including without limitation, any trustee appointed in the

 Cases, or in any case under Chapter 7 of the Bankruptcy Code upon the conversion of any of the

 Cases, or in any other proceedings superseding or related to any of the foregoing (collectively,

 the “Successor Cases”). Upon entry of this Final Order, the DIP ABL Obligations will include

 all loans, letter of credit reimbursement obligations, and any other indebtedness or obligations,

 contingent or absolute, which may now or from time to time be owing by any of the Debtors to


                                                 28
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 34 of 197


 the DIP ABL Agent or any of the DIP ABL Secured Parties, under the DIP ABL Documents, the

 Interim Order or this Final Order, including, without limitation, all principal, accrued interest,

 costs, charges, fees, expenses, and other amounts under the DIP ABL Documents. Upon entry of

 this Final Order, all (i) Bank Products, (ii) Cash Management Services, and (iii) Letters of Credit

 (each as defined in the Prepetition ABL Credit Agreement) shall continue in place and all

 obligations under or in connection therewith shall be subject to the DIP ABL Credit Agreement

 and shall constitute DIP ABL Obligations. The DIP ABL Loan Parties shall continue to be jointly

 and severally liable for the DIP ABL Obligations. The DIP ABL Obligations, as applicable, shall

 be due and payable, without notice or demand, and the use of ABL Cash Collateral shall

 automatically cease on each applicable Termination Date, as applicable, except as provided in

 paragraph 30 herein. No obligation, payment, transfer, or grant of collateral security hereunder,

 under the Interim Order or under the DIP ABL Documents (including any DIP ABL Obligation

 or DIP ABL Liens, and including in connection with any adequate protection provided to the

 Prepetition ABL Secured Parties and Prepetition ABL Obligations hereunder) stayed, restrained,

 voidable, avoidable, or recoverable, under the Bankruptcy Code or under any applicable law

 (including, without limitation, under sections 502(d), 544, and 547 to 550 of the Bankruptcy

 Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent

 Conveyance Act, or similar statute or common law), or subject to any avoidance, reduction,

 setoff, recoupment, offset, recharacterization, subordination (whether equitable, contractual, or

 otherwise), counterclaim, cross-claim, defense, or any other challenge under the Bankruptcy

 Code or any applicable law or regulation by any person or entity. Nothing in the Interim Order

 or this Final Order shall impact the ability of the Court to unwind or partially unwind, after

 notice and a hearing, the pay down of Prepetition ABL Obligations under the Prepetition ABL


                                                 29
 KE 61996516
19-11608-mew           Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51                   Main Document
                                               Pg 35 of 197


 Credit Facility or any payments made pursuant to this Order or the Interim Order in the event

 there is a timely and successful Challenge to the validity, enforceability, extent, perfection or

 priority of the Prepetition ABL Secured Parties’ liens or claims, or a determination that the

 Prepetition ABL Obligations were undersecured as of the Petition Date, and the roll-up unduly

 advantaged the Prepetition ABL Secured Parties.

                  5.      ABL DIP Liens. In order to secure the DIP ABL Obligations, effective

 immediately upon entry of the Interim Order, pursuant to sections 361, 362, 364(c)(2), 364(c)(3),

 and 364(d) of the Bankruptcy Code, the DIP ABL Agent, for the benefit of itself and the DIP

 ABL Secured Parties and/or DIP ABL Obligations, were granted pursuant to the Interim Order

 and are hereby granted, continuing, valid, binding, enforceable, non-avoidable, and automatically

 and properly perfected postpetition security interests in and liens on (collectively, the “DIP ABL

 Liens”) all real and personal property, whether now existing or hereafter arising and wherever

 located, tangible and intangible, of, with respect to the DIP ABL Obligations, each of the DIP

 ABL Loan Parties (the “DIP ABL Collateral” or “DIP Collateral”),6 including without limitation:

 (a) all cash, cash equivalents, deposit accounts, securities accounts, accounts, other receivables

 (including credit card receivables), chattel paper, contract rights, inventory (wherever located),

 instruments, documents, securities (whether or not marketable), and investment property

 (including, without limitation, all of the issued and outstanding capital stock of each of its

 subsidiaries), furniture, fixtures, equipment, goods, franchise rights, trade names, trademarks,

 servicemarks, copyrights, patents, intellectual property, general intangibles, rights to the payment

 of money (including, without limitation, tax refunds and any other extraordinary payments),

 supporting obligations, guarantees, letter of credit rights, causes of action (excluding commercial


 6
     For the avoidance of doubt, the DIP Term Collateral does not include ABL Canadian Collateral (as defined by
     the DIP Intercreditor Agreement).
                                                       30
 KE 61996516
19-11608-mew         Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 36 of 197


 tort claims and avoidance actions (but including avoidance actions brought pursuant to section

 549 of the Bankruptcy Code to recover any post-petition transfer of DIP Collateral)) and all

 substitutions, books and records related to the foregoing, accessions and proceeds of the

 foregoing, wherever located, including insurance or other proceeds and (b) all owned real

 property interests and all proceeds of leased real property, and including all DIP Collateral that

 was not otherwise subject to valid, perfected, enforceable and unavoidable liens on the Petition

 Date. DIP Collateral that is of a type that would be ABL Priority Collateral (as defined the DIP

 Intercreditor Agreement) and the proceeds and products thereof shall in each case, constitute

 “DIP ABL Priority Collateral,” DIP Collateral that is of a type that would be Term Loan Priority

 Collateral (as defined in the DIP Intercreditor Agreement) and the proceeds and products thereof

 and shall, in each case, constitute “DIP Term Loan Priority Collateral.” For the avoidance of

 doubt, nothing in this Order shall be deemed to be a final determination of the scope of the

 collateral that secures the DIP Term Loan Obligations or otherwise grant relief in respect of the

 DIP Term Loan on a final basis.

                6.      DIP Lien Priority. The DIP ABL Liens are valid, automatically perfected,

 non-avoidable, senior in priority, and superior to any security, mortgage, collateral interest, lien

 or claim to any of the DIP Collateral, except that the DIP ABL Liens shall be subject to the Carve

 Out, and shall otherwise be junior only to: (i) as to the DIP ABL Priority Collateral, Permitted

 Prior Liens; and (ii) as to the DIP Term Loan Priority Collateral, (A) Permitted Prior Liens;

 (B) the DIP Term Loan Liens; (C) the Prepetition Term Loan Liens; and (D) the Prepetition Term

 Loan Adequate Protection Liens. Other than as set forth herein or in the DIP ABL Documents,

 the DIP ABL Liens shall not be made subject to or pari passu with any lien or security interest

 heretofore or hereinafter granted in the Cases or any Successor Cases, and shall be valid and


                                                 31
 KE 61996516
19-11608-mew         Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 37 of 197


 enforceable against any trustee appointed in the Cases or any Successor Cases, upon the

 conversion of any of the Cases to a case under Chapter 7 of the Bankruptcy Code (or in any other

 Successor Case), and/or upon the dismissal of any of the Cases or Successor Cases. The DIP

 ABL Liens shall not be subject to section 510, 549, or 550 of the Bankruptcy Code. No lien or

 interest avoided and preserved for the benefit of the estate pursuant to section 551 of the

 Bankruptcy Code shall be pari passu with or senior to the DIP ABL Liens. Notwithstanding

 anything herein to the contrary, none of the Prepetition Term Loan Adequate Protection Liens or

 DIP Term Loan Liens shall exist with respect to any ABL Canadian Collateral (as defined by the

 DIP Intercreditor Agreement).

                7.      Superpriority Claims. The DIP ABL Agent and DIP ABL Secured Parties

 were pursuant to the Interim Order and hereby are granted on a final basis (as of the date of entry

 of the Interim Order), pursuant to Section 364(c)(1) of the Bankruptcy Code, allowed

 superpriority administrative expense claims in each of the Cases and any Successor Cases

 (collectively, the “DIP ABL Superpriority Claims”) for all DIP ABL Obligations (including Last

 Out DIP Obligations): (a) except as set forth herein, with priority over any and all administrative

 expense claims and unsecured claims against the Debtors or their estates in any of the Cases and

 any Successor Cases, at any time existing or arising, of any kind or nature whatsoever, including,

 without limitation, administrative expenses of the kinds specified in or ordered pursuant to

 Bankruptcy Code Sections 105, 326, 328, 330, 331, 364, 503(a), 503(b), 506(c) (in regard to

 surcharge claims against secured creditors other than the Prepetition ABL Secured Parties),

 507(a), 507(b), 546(c), 546(d), 726, 1113, and 1114, and any other provision of the Bankruptcy

 Code, as provided under Section 364(c)(1) of the Bankruptcy Code; and (b) which shall at all

 times be senior to the rights of the Debtors and their estates, and any successor trustee or other


                                                 32
 KE 61996516
19-11608-mew            Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51         Main Document
                                              Pg 38 of 197


 estate representative to the extent permitted by law; provided that the DIP ABL Agent and DIP

 ABL Secured Parties shall first use reasonably commercial efforts to seek recourse against the

 DIP ABL Priority Collateral before exercising any remedies against proceeds of avoidance

 actions.      Notwithstanding the foregoing, the DIP ABL Superpriority Claims and the “DIP

 Superpriority Claims” (as defined in the Interim Order) of the DIP Term Loan Parties shall be

 pari passu with each other, without otherwise impairing the lien priorities as set forth herein, and

 subject to the terms of the DIP Intercreditor Agreement and Carve Out (including the caps and

 limitations therein).

                   8.      No Obligation to Extend Credit. Except as required to fund the Carve Out

 in accordance with the terms of this Final Order, the DIP ABL Agent and DIP ABL Secured

 Parties shall have no obligation to make any loan or advance under the DIP ABL Documents

 unless all of the conditions precedent to the making of such extension of credit or the issuance,

 amendment, renewal, or extension of such letter of credit or bankers’ acceptance under the DIP

 ABL Documents and this Final Order have been satisfied in full or waived by the DIP ABL

 Agent (in its sole discretion) in accordance with the terms of the DIP ABL Credit Agreement.

                   9.      Use of Proceeds of DIP ABL Credit Facility. The Debtors shall continue

 to use advances of credit under the DIP ABL Credit Facility, in accordance with the Approved

 Budget (subject to such variances as permitted in the DIP ABL Credit Agreement), only for the

 purposes specifically set forth in the Interim Order, this Final Order and the DIP ABL

 Documents, and in compliance with the terms and conditions in the Interim Order, this Final

 Order and the DIP ABL Documents.

                   10.     No Monitoring Obligation. No DIP Secured Party or DIP ABL Agent

 shall have any obligation nor responsibility to monitor any DIP Party’s use of DIP ABL Credit


                                                   33
 KE 61996516
19-11608-mew        Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51          Main Document
                                          Pg 39 of 197


 Facility, and each DIP ABL Secured Party or DIP ABL Agent may rely upon each DIP Party’s

 representation that the use of the DIP ABL Credit Facility at any time is in accordance with the

 requirements of the Interim Order, this Final Order, the DIP ABL Documents and Bankruptcy

 Rule 4001(c)(2).

 Authorization to Use Cash Collateral

               11.     Authorization to Use Cash Collateral. Subject to the terms and conditions

 of this Final Order, the DIP ABL Credit Facility and the DIP ABL Documents and in accordance

 with the Approved Budget (subject to variances as permitted in the DIP ABL Credit Agreement),

 the Debtors were authorized pursuant to the Interim Order and hereby are authorized to use ABL

 Cash Collateral until the Termination Date. Nothing in the Interim Order or this Final Order

 shall authorize the disposition of any assets of the Debtors outside the ordinary course of

 business, or any Debtor’s use of any Cash Collateral or other proceeds resulting therefrom,

 except as permitted in this Final Order (including with respect to the Carve Out), the DIP ABL

 Credit Facility, the DIP ABL Documents, and in accordance with the Approved Budget (subject

 to such variances as permitted in the DIP Credit Agreement). All ABL Cash Collateral shall be

 applied to reduce the Prepetition ABL Obligations (if any) then to reduce the DIP ABL

 Obligations as set forth in the DIP ABL Credit Agreement (with a contemporaneous increase in

 availability under the DIP ABL Credit Facility, subject to the other terms, conditions, and

 provisions of the DIP ABL Credit Agreement).

               12.     Adequate Protection Liens. Subject to the terms of the DIP Intercreditor

 Agreement and the Carve Out and solely to the extent of any Diminution in Value:

                       (i)    Prepetition ABL Adequate Protection Liens.            Pursuant to

 Sections 361, 363(e), and 364(d) of the Bankruptcy Code, as adequate protection of the interests


                                                34
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51               Main Document
                                           Pg 40 of 197


 of the Prepetition ABL Secured Parties and the Prepetition ABL Obligations in the Prepetition

 Collateral solely against any Diminution in Value of such interests in the Prepetition Collateral,

 the DIP ABL Loan Parties granted pursuant to the Interim Order and hereby grant (as of the date

 of entry of the Interim Order) to the Prepetition ABL Agent, for the benefit of itself and the

 Prepetition ABL Secured Parties and the Prepetition ABL Obligations, continuing valid, binding,

 enforceable, and perfected postpetition security interests in and liens on the DIP ABL Collateral

 (the “Prepetition ABL Adequate Protection Liens” or “Adequate Protection Liens”).

                        (ii)   [Reserved]

                13.     Priority of Adequate Protection Liens. Subject to the terms of the DIP

 Intercreditor Agreement:

                        (i)    The Prepetition ABL Adequate Protection Liens shall be subject to

 the Carve Out (and the caps and limitations set forth therein). The Prepetition ABL Adequate

 Protection Liens shall otherwise be junior only to: (a) with respect to the DIP ABL Priority

 Collateral (1) Permitted Prior Liens; (2) the DIP ABL Liens; and (3) the Prepetition ABL Liens;

 and (b) with respect to the DIP Term Loan Priority Collateral (1) Prepetition Term Loan

 Permitted Prior Liens; (2) the DIP Term Loan Liens; (3) the Prepetition Term Loan Liens; (4) the

 Prepetition Term Loan Adequate Protection Liens; (5) the DIP ABL Liens; and (6) the Prepetition

 ABL Liens. The Prepetition ABL Adequate Protection Liens shall be senior to all other security

 interests in, liens on, or claims against any of the DIP ABL Loan Parties’ assets.

                        (ii)   Except as provided herein, the Prepetition ABL Adequate

 Protection Liens shall not be made subject to or pari passu with any lien or security interest

 heretofore or hereinafter in the Cases or any Successor Cases, and shall be valid and enforceable

 against any trustee appointed in any of the Cases or any Successor Cases, or upon the dismissal


                                                 35
 KE 61996516
19-11608-mew         Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51          Main Document
                                           Pg 41 of 197


 of any of the Cases or Successor Cases. The Prepetition ABL Adequate Protection Liens shall

 not be subject to sections 510, 549, or 550 of the Bankruptcy Code. No lien or interest avoided

 and preserved for the benefit of the estate pursuant to section 551 of the Bankruptcy Code shall

 be pari passu with or senior to the Prepetition ABL Liens or the Prepetition ABL Adequate

 Protection Liens.

                14.     Adequate Protection Superpriority Claims. Subject to the terms of the DIP

 Intercreditor Agreement and the Carve Out and solely to the extent of any Diminution in Value:

                        (i)    Prepetition ABL Superpriority Claim.         As further adequate

 protection of the interests of the Prepetition ABL Secured Parties and Prepetition ABL

 Obligations in the Prepetition Collateral solely against any Diminution in Value of such interests

 in the Prepetition Collateral, the Prepetition ABL Agent, on behalf of itself and the Prepetition

 ABL Secured Parties and Prepetition ABL Obligations, was granted pursuant to the Interim

 Order and is hereby granted as and to the extent provided by section 507(b) of the Bankruptcy

 Code an allowed superpriority administrative expense claim solely to the extent of any

 Diminution in Value in each of the Cases and any Successor Cases (the “Prepetition ABL

 Superpriority Claim” or “Adequate Protection Superpriority Claims”).

                        (ii)   [Reserved]

                15.     Priority of the Adequate Protection Superpriority Claims. Except as set

 forth herein, including with respect to the Canadian Intercompany Superpriority Administrative

 Claims, the Prepetition ABL Superpriority Claims shall have priority over all administrative

 expense claims and unsecured claims against the Debtors or their estates, now existing or

 hereafter arising, of any kind or nature whatsoever, including, without limitation, administrative

 expenses of the kinds specified in or ordered pursuant to Sections 105, 326, 328, 330, 331,


                                                36
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 42 of 197


 503(a), 503(b), 506(c) (solely with respect to surcharge claims against secured creditors other

 than the Prepetition ABL Secured Parties), 507(a), 507(b), 546(c), 546(d), 726, 1113, and 1114 of

 the Bankruptcy Code; provided, however, that the Prepetition ABL Superpriority Claims and the

 Prepetition Term Loan Superpriority Claims shall be pari passu with each other (in each of the

 Cases other than the Recognition Proceedings, which shall be limited to Prepetition ABL

 Superpriority Claims in favor of the ABL Secured Parties), without otherwise impairing the lien

 priorities as set forth herein, and subject to the Carve Out and junior to the DIP ABL

 Superpriority Claims.

                16.      Adequate Protection Payments and Protections for Prepetition ABL

 Secured Parties. As further adequate protection and solely to the extent of any Diminution in

 Value and subject to the Carve Out (the “Prepetition ABL Adequate Protection Payments” or

 “Adequate Protection Payments”), the Debtors were pursuant to the Interim Order and hereby are

 authorized and directed to provide adequate protection to the (A) Prepetition ABL Secured

 Parties and Prepetition ABL Obligations in the form of payment in cash (and as to fees and

 expenses, without the need for the filing of a formal fee application) of (i) interest payable

 monthly, at the default rate (other than on account of Last Out Loans and Last Out Obligations,

 provided that the Last Out Loans and Last Out Obligations shall accrue interest at the default rate

 as part of the Last Out Loans and Last Out Obligations), (ii) principal due under the Prepetition

 ABL Documents (other than on account of Last Out Loans and Last Out Obligations), subject to

 the rights preserved in paragraph 42 below, and (iii) payment of fees and expenses as provided in

 the DIP ABL Credit Agreement subject to the terms of this Final Order; provided, that Prepetition

 ABL Adequate Protection Payments with respect to clause (i) above shall be paid monthly, upon

 entry of this Final Order, and all accrued and unpaid Prepetition ABL Adequate Protection


                                                 37
 KE 61996516
19-11608-mew         Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51             Main Document
                                           Pg 43 of 197


 Payments for the period prior to the entry of this Final Order shall be paid, in cash, upon entry of

 this Final Order.

                17.     [Reserved].

                18.     Adequate Protection Reservation. Nothing herein shall impair or modify

 the application of section 507(b) of the Bankruptcy Code in the event that the adequate

 protection provided to the Prepetition ABL Secured Parties and Prepetition ABL Obligations

 under the Interim Order or hereunder is insufficient to compensate for any Diminution in Value

 of their respective interests in the Prepetition Collateral during the Cases or any Successor Cases.

 The receipt by the Prepetition ABL Secured Parties and Prepetition ABL Obligations of the

 adequate protection provided in the Interim Order or herein shall not be deemed an admission

 that the respective interests of the Prepetition ABL Secured Parties and Prepetition ABL

 Obligations are adequately protected. Further, the Interim Order and this Final Order shall not

 prejudice or limit the rights of the Prepetition ABL Secured Parties and Prepetition ABL

 Obligations to seek additional relief with respect to the use of Cash Collateral or for additional

 adequate protection or the rights of any party to oppose such requests for additional relief.

 Additional Provisions to DIP Financing and Use of ABL Cash Collateral

                19.     Amendment of the DIP ABL Documents. The DIP ABL Documents may

 from time to time be amended, modified, or supplemented by the parties thereto without further

 order of the Court if: (a) the amendment, modification, or supplement is in accordance with the

 DIP ABL Documents, and (b) a copy (which may be provided through electronic mail or

 facsimile) of the amendment, modification, or supplement is provided to counsel to DIP Term

 Loan Agent, the Creditors’ Committee and any other committee appointed under section 1102 or

 1104 of the Bankruptcy Code, and the U.S. Trustee (collectively, the “Notice Parties”) not less


                                                  38
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 44 of 197


 than three (3) business days in advance in writing; and (c) the amendment, modification, or

 supplement is filed with the Court; provided, however, that neither consent of the Notice Parties

 nor approval of the Court will be necessary to effectuate any such amendment, modification or

 supplement and provided further that such amendment, modification, or supplement shall be

 without prejudice to the right of any party in interest to be heard; provided, further, that no such

 amendment, modification, or supplement shall modify the DIP ABL Documents in a manner that

 is materially different from that approved by the Court.

                20.     Budget Maintenance. The use of borrowings and letters of credit under

 the DIP ABL Credit Facility shall be in accordance with the Approved Budget (subject to such

 variances as permitted in the DIP ABL Credit Agreement) and the terms and conditions set forth

 in the DIP ABL Document. The Approved Budget and any modification to, or amendment or

 update of, the Approved Budget shall be subject to the reasonable approval of, and in form and

 substance reasonably acceptable to the DIP ABL Agent in accordance with the DIP ABL

 Documents and DIP Term Loan Agent in accordance with the DIP Term Loan Documents. The

 Debtors will promptly provide the Creditors’ Committee with copies of the Approved Budget

 and any modifications, amendments, or updates thereto that have been approved by the DIP ABL

 Agent in accordance with the DIP ABL Documents and DIP Term Loan Agent in accordance

 with the DIP Term Loan Documents. No amendment or modifications as to the DIP ABL

 Documents shall be made unless the Creditors’ Committee is provided with three (3) business

 days’ prior notice. If an objection to the proposed modifications or amendments is expressed by

 the Creditors’ Committee in writing within such time period, then the parties agree to seek an

 expedited hearing to resolve the objection if it cannot be resolved amongst themselves.




                                                 39
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 45 of 197


                21.     Budget Compliance. The use of borrowings and letters of credit under the

 DIP ABL Credit Facility shall be in accordance with the Approved Budget (subject to such

 variances as permitted in the DIP ABL Credit Agreement) and the DIP ABL Documents;

 provided, however, that, in the case of the fees, costs and expenses of the DIP ABL Agent, the

 Debtors shall pay such fees, costs and expenses in accordance with the DIP ABL Documents and

 this Final Order without being limited by the Approved Budget.

                22.     Modification of Automatic Stay.       The automatic stay imposed under

 section 362(a)(2) of the Bankruptcy Code was, pursuant to the Interim Order, and is hereby

 modified as necessary to effectuate all of the terms and provisions of the Interim Order and this

 Final Order, including, without limitation, to: (a) permit the Debtors to grant on a final basis the

 DIP ABL Liens (as of the date of entry of the Interim Order), Prepetition ABL Adequate

 Protection Liens (as of the date of entry of the Interim Order), DIP ABL Superpriority Claims,

 and Prepetition ABL Superpriority Claims; (b) permit the Debtors on a final basis to perform

 such acts as the DIP ABL Agent, DIP ABL Secured Parties, or the Prepetition ABL Agent each

 may reasonably request to assure the perfection and priority of the liens granted herein;

 (c) permit the Debtors on a final basis to incur all liabilities and obligations to the DIP ABL

 Agent, DIP ABL Secured Parties, and the Prepetition ABL Secured Parties under the DIP ABL

 Documents, the DIP ABL Credit Facility, the Interim Order, and this Final Order; and

 (d) authorize the Debtors on a final basis to pay, and the DIP ABL Agent, the DIP ABL Secured

 Parties, and the Prepetition ABL Secured Parties to retain and apply, payments made in

 accordance with the terms of the Interim Order, this Final Order, and the DIP ABL Documents.

                23.     Perfection of ABL DIP Liens and Prepetition ABL Adequate Protection

 Liens. The Interim Order and this Final Order shall be sufficient and conclusive evidence of the


                                                 40
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 46 of 197


 creation, validity, perfection, and priority of all liens granted therein and herein, including the

 DIP ABL Liens and the Prepetition ABL Adequate Protection Liens, without the necessity of

 filing or recording any financing statement, mortgage, notice, or other instrument or document

 which may otherwise be required under the law or regulation of any jurisdiction or the taking of

 any other action (including, for the avoidance of doubt, entering into any deposit account control

 agreement) to validate or perfect (in accordance with applicable non-bankruptcy law) the DIP

 ABL Liens, the Prepetition ABL Adequate Protection Liens, or to entitle the DIP ABL Agent, the

 DIP ABL Secured Parties, the DIP ABL Obligations, the Prepetition ABL Secured Parties, and

 the Prepetition ABL Obligations to the priorities granted herein (subject to the DIP Intercreditor

 Agreement, Existing Participation Agreement and Participation Agreement, as applicable).

 Notwithstanding the foregoing, the DIP ABL Agent and the Prepetition ABL Agent each are

 authorized to file, as in its reasonable discretion it deems necessary or advisable, such financing

 statements, security agreements, mortgages, notices of liens, and other similar documents to

 perfect in accordance with applicable non-bankruptcy law or to otherwise evidence the DIP ABL

 Liens and the Prepetition ABL Adequate Protection Liens, and all such financing statements,

 mortgages, notices, and other documents shall be deemed to have been filed or recorded as of the

 Petition Date; provided, however, that no such filing or recordation shall be necessary or required

 in order to create or perfect the DIP ABL Liens, or the Prepetition ABL Adequate Protection

 Liens. The Debtors were, pursuant to the Interim Order, and hereby are authorized and directed

 to execute and deliver reasonably promptly to the DIP ABL Agent and Prepetition ABL Agent all

 such financing statements, mortgages, notices and other documents as the DIP ABL Agent and

 Prepetition ABL Agent may reasonably request; provided that nothing herein shall require the

 Debtors to obtain any required consent of third parties to any such financing statements,


                                                 41
 KE 61996516
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51             Main Document
                                           Pg 47 of 197


 mortgages, notices, and other documents. The DIP ABL Agent and the Prepetition ABL Agent,

 each in its discretion, may file a photocopy of this Final Order as a financing statement with any

 filing or recording office or with any registry of deeds or similar office, in addition to or in lieu

 of such financing statements, notices of lien, or similar instrument. To the extent that any

 Prepetition ABL Agent is the secured party under any security agreement, mortgage, leasehold

 mortgage, landlord waiver, credit card processor notices or agreements, bailee letters, custom

 broker agreements, financing statement, account control agreements, or any other Prepetition

 ABL Documents or is listed as loss payee, lenders’ loss payee, or additional insured under any of

 the Debtors’ insurance policies, DIP ABL Agent shall also be deemed to be the secured party or

 mortgagee, as applicable, under such documents or to be the loss payee or additional insured, as

 applicable. The Prepetition ABL Agent shall serve as agent for the DIP ABL Agent for purposes

 of perfecting the DIP ABL Agent’s liens on all DIP Collateral that, without giving effect to the

 Bankruptcy Code and this Final Order, is of a type such that perfection of a lien therein may be

 accomplished only by possession or control by a secured party.

                24.     Application of Proceeds of Collateral. Subject to the Carve Out, as a

 condition to the entry of the DIP ABL Documents, the extension of credit under the DIP ABL

 Credit Facility and the authorization to use Cash Collateral, the Debtors have agreed that as of

 and commencing on the date of the Interim Hearing, the Debtors shall apply all net proceeds of

 DIP ABL Priority Collateral that is sold in the ordinary course or liquidated as follows: (i) first,

 to costs and expenses of the DIP ABL Agent; (ii) second, to permanently reduce the Prepetition

 ABL Obligations (other than the Last Out Obligations); (iii) third, to reduce the DIP ABL

 Obligations (including the Last Out DIP Obligations or Last Out Obligations, as applicable,

 provided that any payment to the Put Purchasers on account of the Last Out DIP Obligations or


                                                  42
 KE 61996516
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51          Main Document
                                          Pg 48 of 197


 Last Out Obligations is subject to the rights of the Creditors’ Committee set forth in paragraph

 42 and subject to occurrence of the Disinterested Director’s Determination and the Challenge

 Period Termination Date for claims and causes of action against the Put Purchasers solely as it

 relates to the Put Purchaser’s interests in the Last Out Obligations and entry into the Put

 Agreement and Existing Participation Agreement as set forth in paragraph 42 of this Final Order

 or further Court Order), (iv) fourth, to the repayment of the Canadian Intercompany

 Superpriority Administrative Claims, and (v) after indefeasible repayment in full in cash of the

 Prepetition ABL Obligations and the DIP ABL Obligations (including, in each case, provision for

 contingent obligations), the termination of the DIP ABL Credit Facility and all commitments

 thereunder, and “payment in full” of all other DIP ABL Obligations as provided under the DIP

 ABL Credit Agreement and repayment in full of the Canadian Intercompany Superpriority

 Administrative Claims, (x) to costs and expenses of the DIP Term Loan Agent, (y) to reduce the

 DIP Term Loan Obligations, and (z) then to reduce the Prepetition Term Loan Obligations. The

 reduction of the Prepetition ABL Obligations and Prepetition Term Loan Obligations is subject to

 the preservation of rights provided in paragraph 42 herein. Notwithstanding anything herein, or

 in the Prepetition ABL Documents or DIP ABL Documents, (a) all ABL Priority Collateral (other

 than ABL Canadian Collateral) of the Debtors (other than the Canadian Borrower) to be applied

 to the Prepetition ABL Obligations and DIP ABL Obligations as provided in this Paragraph 24

 shall be applied first to reduce the Prepetition ABL Obligations and DIP ABL Obligations of the

 Debtors other than the Canadian Borrower; and thereafter to the remaining DIP ABL Obligations

 of the Canadian Borrower, if any; and (b) all ABL Canadian Collateral to be applied to the

 Prepetition ABL Obligations and DIP ABL Obligations as provided in this Paragraph 24 shall be

 applied first to reduce the Prepetition ABL Obligations of the Canadian Borrower, then to the


                                               43
 KE 61996516
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51              Main Document
                                           Pg 49 of 197


 direct DIP ABL Obligations of the Canadian Borrower, and then to remaining Prepetition ABL

 Obligations and DIP ABL Obligations of the Debtors, if any, but only to the extent not paid under

 clause (a) above and after all ABL Priority Collateral (other than ABL Canadian Collateral) of

 the Debtors (other than the Canadian Borrower) has been applied.

                25.     Protections of Rights of DIP ABL Agent, DIP ABL Secured Parties and

 Prepetition ABL Secured Parties.

                        (i)     Unless the DIP ABL Agent and the Prepetition ABL Agent shall

 have provided their prior written consent or all DIP ABL Obligations and all Prepetition ABL

 Obligations have been indefeasibly paid in full in cash and all commitments thereunder are

 terminated, there shall not be entered in any of these Cases or any Successor Cases (including

 any order confirming any plan of reorganization or liquidation) that authorizes any of the

 following: (i) the obtaining of credit or the incurring of indebtedness that is secured by a

 security, mortgage, or collateral interest or other Lien on all or any portion of the DIP Collateral

 or Prepetition Collateral and/or that is entitled to administrative priority status, in each case that

 is superior to or pari passu with the DIP ABL Liens, the DIP ABL Superpriority Claims, the

 Prepetition ABL Liens, the Prepetition ABL Adequate Protection Liens, and/or the Prepetition

 ABL Superpriority Claims, other than in connection with the Canadian Intercompany

 Superpriority Administrative Claims or the Administration Charge (as defined in the DIP ABL

 Credit Agreement); (ii) the use of Cash Collateral for any purpose other than as permitted in the

 DIP ABL Documents, the Interim Order and this Final Order and the Approved Budget (subject

 to such variances as permitted in the DIP ABL Credit Agreement), the return of goods pursuant

 to section 546(h) of the Bankruptcy Code (or other return of goods on account of any prepetition

 indebtedness) to any creditor of any Debtor or any creditor’s taking any setoff against any of its


                                                  44
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 50 of 197


 prepetition indebtedness based upon any such return of goods pursuant to section 553 of the

 Bankruptcy Code or otherwise, or (iii) any modification of any of the DIP ABL Agent’s, DIP

 ABL Secured Parties’, or the Prepetition ABL Secured Parties’ rights under the Interim Order,

 this Final Order, the DIP ABL Documents or the Prepetition ABL Documents with respect any

 DIP ABL Obligations or Prepetition ABL Obligations.

                        (ii)   The Debtors (and/or their legal and financial advisors in the case of

 clauses (ii) through (iv) below) will, whether or not the DIP ABL Obligations have been

 indefeasibly paid in full in cash, (i) maintain books, records, and accounts to the extent and as

 required by the DIP ABL Documents, (ii) reasonably cooperate with, consult with, and provide to

 the DIP ABL Agent and the DIP ABL Secured Parties all such information and documents that

 any or all of the Debtors are obligated (including upon reasonable request by any of the DIP ABL

 Agent or the DIP ABL Secured Parties) to provide under the DIP ABL Documents or the

 provisions of the Interim Order, this Final Order, or as reasonably requested by the DIP ABL

 Agent or DIP ABL Secured Parties, in each case as and to the extent required by the DIP ABL

 Documents, (iii) upon reasonable advance notice, permit consultants, advisors, and other

 representatives (including third party representatives) of each of the DIP ABL Agent, the DIP

 ABL Secured Parties and the Prepetition ABL Agent to visit and inspect any of the Debtors’

 respective properties, to examine and make abstracts or copies from any of their respective books

 and records, to tour the Debtors’ business premises and other properties, and to discuss, and

 provide advice with respect to, their respective affairs, finances, properties, business operations,

 and accounts with their respective officers, employees, independent public accountants, and

 other professional advisors as and to the extent required by the DIP ABL Documents and/or the

 Prepetition ABL Documents, (iv) permit the DIP ABL Agent, the DIP ABL Secured Parties, and


                                                 45
 KE 61996516
19-11608-mew       Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                            Pg 51 of 197


 the Prepetition ABL Agent, and their respective consultants, advisors and other representatives to

 consult with the Debtors’ management and advisors on matters concerning the Debtors’

 businesses, financial condition, operations and assets, in each case as and to the extent required

 by the DIP ABL Documents, and (v) upon reasonable advance notice, permit the DIP ABL

 Agent, the DIP ABL Secured Parties and the Prepetition ABL Agent to conduct, at their

 discretion and at the Debtors’ cost and expense, field audits, collateral examinations, liquidation

 valuations and inventory appraisals at reasonable times in respect of any or all of the DIP

 Collateral and Prepetition Collateral in each case as and to the extent required by the DIP ABL

 Documents. The Creditors’ Committee shall receive any financial reporting required to be

 provided by the Debtors contemporaneously with the provision of such reports to the DIP ABL

 Secured Parties or Prepetition ABL Secured Parties.

                        (iii)   No Debtor shall object to any DIP ABL Secured Parties’ or any

 Prepetition ABL Secured Parties’ credit bidding up to the full amount of the applicable

 outstanding DIP ABL Obligations and Prepetition ABL Obligations (as applicable), in each case,

 including any accrued interest and expenses, in any sale of any DIP Collateral or Prepetition

 Collateral, as applicable, and whether such sale is effectuated through Section 363 or 1129 of the

 Bankruptcy Code, by a Chapter 7 trustee under Section 725 of the Bankruptcy Code, with the

 approval of the Canadian Court in respect of any sale of assets of the Canadian Loan Parties, or

 otherwise, subject, in each case, (w) to the rights and duties of the parties under the DIP

 Intercreditor Agreement, (x) to a Challenge (as defined herein), (y) to the provision of

 consideration sufficient to pay in full in cash any senior liens on the collateral that is subject to

 the credit bid, and (z) to the extent that any assets of the Canadian Loan Parties are to be




                                                  46
 KE 61996516
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 52 of 197


 conveyed, such conveyance is acceptable to the Information Officer (as defined in the DIP ABL

 Credit Agreement).

               26.     Proceeds of Subsequent Financing. Except with respect to the DIP Term

 Loan Obligations contemplated by the DIP Motion, if the Debtors, any trustee, any examiner

 with expanded powers, or any responsible officer subsequently appointed in these Cases or any

 Successor Cases, shall obtain credit or incur debt pursuant to Bankruptcy Code sections 364(b),

 364(c), or 364(d) or in violation of the DIP ABL Documents at any time prior to the indefeasible

 repayment in full of all DIP ABL Obligations and Prepetition ABL Obligations, and the

 termination of the DIP ABL Agent’s and DIP ABL Secured Parties’ obligation to extend credit

 under the DIP ABL Credit Facility, including subsequent to the confirmation of any plan with

 respect to any or all of the Debtors and the Debtors’ estates, and such facilities are secured by

 any DIP Collateral, then all the cash proceeds derived from such credit or debt shall immediately

 be turned over to the DIP ABL Agent to be applied in accordance with this Final Order, the DIP

 ABL Documents and the DIP Intercreditor Agreement.

               27.     Cash Collection. From and after the date of the entry of the Interim Order,

 the Debtors shall continue to maintain cash management in accordance with the DIP ABL

 Documents, as modified by this Final Order. Unless otherwise agreed to in writing by the DIP

 ABL Agent and Prepetition ABL Agent, the Debtors shall maintain no accounts except those

 identified in any interim and/or final order granting the Debtors’ Motions for Entry of Interim

 and Final Orders (I) Authorizing the Debtors to (A) Continue to Operate their Cash

 Management System, (B) Honor Certain Prepetition Obligations Related Thereto, (C) Maintain

 Existing Business Forms, and (D) Continue to Perform Intercompany Transactions, and

 (II) Granting Related Relief (the “Cash Management Order”). The Debtors and the financial


                                                47
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 53 of 197


 institutions where the Debtors’ maintain deposit accounts (as identified in any Cash Management

 Order), are authorized and directed to remit, without offset or deduction, funds in such deposit

 accounts upon receipt of any direction to that effect from the DIP ABL Agent in accordance with

 the DIP ABL Documents.

                28.     Maintenance of DIP Collateral. Until the indefeasible payment in full of

 all DIP ABL Obligations (including “payment in full” of the DIP ABL Obligations as provided

 under the DIP ABL Credit Agreement), all Prepetition ABL Obligations, and the termination of

 the DIP ABL Agent’s and the DIP ABL Secured Parties’ obligation to extend credit under the

 DIP ABL Credit Facility, the Debtors shall: (a) insure the DIP Collateral as required under the

 DIP ABL Documents or the Prepetition ABL Documents, as applicable; and (b) maintain the

 cash management system in effect as of the Petition Date, as modified by any Cash Management

 Order which has first been agreed to by the DIP ABL Agent or as otherwise required by the DIP

 ABL Documents.

                29.     Disposition of DIP Collateral. The Debtors shall not sell, transfer, lease,

 encumber or otherwise dispose of any portion of the DIP ABL Priority Collateral or Prepetition

 ABL Priority Collateral other than in the ordinary course of business without the prior written

 consent of the DIP ABL Agent and Prepetition ABL Agent, except as otherwise provided for in

 the DIP ABL Documents, and subject to the DIP Intercreditor Agreement.

                30.     Termination Date. On the Termination Date, (a) all DIP ABL Obligations

 shall be immediately due and payable, all commitments to extend credit under the DIP ABL

 Credit Facility will terminate, other than as required in paragraph 39 with respect to the Carve

 Out, and (b) all authority to use Cash Collateral shall cease. For the purposes of this Final Order,

 the “DIP ABL Termination Date” shall mean the date the commitments are terminated pursuant


                                                 48
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 54 of 197


 to the terms of the DIP ABL Credit Agreement, including with respect to any cross termination

 rights with respect to the termination of the DIP Term Loan Credit Agreement in accordance with

 its terms.

                31.     Events of Default. The occurrence of any of the following events, unless

 waived by the DIP ABL Agent in writing and in accordance with the terms of the applicable DIP

 ABL Documents, shall constitute an event of default (collectively, the “Events of Default”):

 (a) the failure of the Debtors to perform, in any respect, any of the terms, provisions, conditions,

 covenants, or obligations under this Final Order or any Canadian Recognition Order, including,

 without limitation, failure to make any payment under this Final Order when due, (b) the

 occurrence of an “Event of Default” under, and as defined in, the DIP ABL Credit Agreement, (c)

 any adverse modifications, amendments, or reversal of the Interim Order or this Final Order, and

 no such waiver shall be implied by any other action, inaction or acquiescence by any party, (d)

 an order converting or dismissing any of the Cases, (e) an order appoint a chapter 11 trustee in

 the Cases, (f) an order appointing an examiner with enlarged powers in the Cases (beyond those

 set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code, and (g) a plan proposed by the

 Debtors or confirmation thereof that does not propose to indefeasibly repay the DIP ABL

 Obligations (other than the Last Out DIP Obligations) in full in cash, unless otherwise consented

 to by the DIP ABL Agent.

                32.     Milestones. As a condition to the DIP ABL Credit Facility and the use of

 Cash Collateral, the Debtors shall comply with the case milestones set forth in the DIP Credit

 Agreement, as modified by the order approving the Debtors’ Motion Seeking Entry of an Order

 (I) Approving the Bidding Procedures and Related Dates and Deadline, (II) Scheduling

 Hearings and Objection Deadlines with Respect to the Debtors’ Disclosure Statement and Plan


                                                 49
 KE 61996516
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 55 of 197


 Confirmation, and (III) Granting Related Relief [Docket No 22], subject to waiver or extension

 on the terms set forth in the DIP ABL Credit Agreement. For the avoidance of doubt, the terms

 herein with respect to any milestones shall after the date of this Final Order supersede any such

 language in the Interim Order.       As an additional milestone under the DIP ABL Credit

 Agreement, the Debtors shall obtain a final order in respect of the DIP Motion with respect to the

 DIP Term Credit Facility on or before July 19, 2019 (or such later date as DIP ABL Agent may

 agree in its sole discretion), on the terms and conditions contemplated by the DIP ABL

 Documents and otherwise in form and substance satisfactory to DIP ABL Agent.

                33.    Rights and Remedies Upon Event of Default. Upon the occurrence and

 during the continuation of an Event of Default under the DIP ABL Documents, notwithstanding

 the provisions of section 362 of the Bankruptcy Code, without any application, motion or notice

 to, hearing before, or order from the Court, but subject to the terms of this Final Order and the

 Canadian Recognition Orders (a) the DIP ABL Agent may declare (any such declaration shall be

 referred to herein as a “Termination Declaration”) (1) all DIP ABL Obligations owing under the

 DIP ABL Documents to be immediately due and payable, (2) the termination, reduction, or

 restriction of any further commitment to extend credit to the Debtors to the extent any such

 commitment remains under the DIP ABL Credit Facility, (3) termination of the DIP ABL Credit

 Facility and the DIP ABL Documents as to any future liability or obligation of the DIP ABL

 Agent and the DIP ABL Secured Parties, but without affecting any of the DIP ABL Liens or the

 DIP ABL Obligations, and (4) that the application of the Carve Out has occurred through the

 delivery of the Carve Out Trigger Notice to the Borrowers; (b) interest, including, where

 applicable, default interest, shall accrue and be paid as set forth in the DIP ABL Documents, and

 (c) the DIP ABL Agent may declare a termination, reduction, or restriction on the ability of the


                                                50
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 56 of 197


 Debtors to use ABL Cash Collateral (the date which is the earliest to occur of (i) any such date a

 Termination Declaration is delivered by DIP ABL Agent or a “Termination Declaration” (as

 defined in the Interim Order) is delivered by DIP Term Loan Agent and (ii) the DIP ABL

 Termination Date or DIP Term Loan Termination Date (as applicable), shall be referred to herein

 as the “Termination Date”). The Termination Declaration shall be given by electronic mail (or

 other electronic means) to counsel to the Debtors, counsel to the DIP Term Loan Agent, counsel

 to the Creditors’ Committee and any other committee appointed under section 1102 or 1104 of

 the Bankruptcy Code, and the U.S. Trustee.           The automatic stay in the Cases otherwise

 applicable to the DIP ABL Agent, the DIP ABL Secured Parties, and the Prepetition ABL

 Secured Parties is hereby modified so that seven (7) business days after the date a Termination

 Declaration is delivered (the “Remedies Notice Period”): (A) the DIP ABL Agent and the DIP

 ABL Secured Parties shall be entitled to exercise their rights and remedies in accordance with the

 respective DIP ABL Documents, the Interim Order and this Final Order and shall be permitted to

 satisfy the relevant DIP ABL Obligations, DIP Superpriority Claim and DIP ABL Liens, subject

 to the Carve Out, (B) the Prepetition ABL Secured Parties shall be entitled to exercise their rights

 and remedies to satisfy the relevant Prepetition ABL Secured Obligations, Prepetition ABL

 Superpriority Claims, and Prepetition ABL Adequate Protection Liens, subject to and consistent

 with (i) the Carve Out, (ii) this Final Order, and (iii) the DIP Intercreditor Agreement. During

 the Remedies Notice Period, unless otherwise ordered by the Court, the Debtors and/or the

 Creditors’ Committee shall be entitled to seek an emergency hearing within the Remedies Notice

 Period on any basis and the DIP ABL Agent shall consent to such an emergency hearing. During

 the Remedies Notice Period, DIP ABL Agent or DIP ABL Secured Parties shall not be required

 to consent to the use of any Cash Collateral or provide any loans or other financial


                                                 51
 KE 61996516
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 57 of 197


 accommodations under the DIP ABL Credit Facility other than for the payment of accrued and

 unpaid employee wages and benefits otherwise payable in the ordinary course and in accordance

 with the Approved Budget and subject to paragraph 39 and availability under the DIP ABL

 Credit Agreement. Unless the Court orders otherwise, the automatic stay, as to all of the DIP

 ABL Agent, DIP ABL Secured Parties, and Prepetition ABL Secured Parties, shall automatically

 be terminated at the end of the Remedies Notice Period without further notice or order. Upon

 expiration of the Remedies Notice Period, the DIP ABL Agent, DIP ABL Secured Parties, and

 the Prepetition ABL Secured Parties shall be permitted to exercise all remedies set forth herein,

 in the DIP ABL Documents, the Prepetition ABL Documents, and as otherwise available at law

 without further order of or application or motion to the Court consistent with the DIP

 Intercreditor Agreement, Existing Participation Agreement, and Participation Agreement, as

 applicable.

               34.     Good Faith Under Section 364(e) of the Bankruptcy Code; No

 Modification or Stay of this Final Order. The DIP ABL Agent and DIP ABL Secured Parties

 have acted in good faith in connection with the Interim Order and this Final Order and are

 entitled to rely upon the protections granted herein and by section 364(e) of the Bankruptcy

 Code. Based on the findings set forth in this Final Order and the record made during the Interim

 Hearing and the Final Hearing, and in accordance with section 364(e) of the Bankruptcy Code, in

 the event any or all of the provisions of the Interim Order or this Final Order are hereafter

 modified, amended or vacated by a subsequent order of this Court or any other court, the DIP

 ABL Agent, the DIP ABL Secured Parties, and the DIP ABL Obligations are entitled to the

 protections provided in section 364(e) of the Bankruptcy Code.         Any such modification,

 amendment or vacatur shall not affect the validity and enforceability of any advances previously


                                                52
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 58 of 197


 made or made hereunder, or lien, claim or priority previously or hereby authorized or created.

 Notwithstanding the foregoing, any provisions or findings in this paragraph as applied to the Put

 Purchasers are solely with respect to the Put Purchasers’ interests in the Last Out Obligations and

 entry into the Put Agreement and Existing Participation Agreement and subject to and only

 effective upon the Disinterested Director’s Determination and the Challenge Period Termination

 Date and subject to the rights of the Creditors’ Committee set forth in paragraph 42.

                35.    DIP and Other Expenses. The Debtors are authorized and directed to pay

 all reasonable and documented fees and expenses of (x) the DIP ABL Agent and DIP ABL

 Secured Parties in connection with the DIP ABL Credit Facility, as provided in the DIP ABL

 Documents (subject to applicable limitations on the DIP Parties’ obligations to pay such amounts

 in the DIP ABL Documents), whether or not the transactions contemplated hereby are

 consummated, and (y) the Prepetition ABL Agent and Prepetition ABL Secured Parties

 (including the fees and expenses of counsel), as provided in the applicable Prepetition ABL

 Document, subject to the terms of this paragraph. Payment of all such fees and expenses shall

 not be subject to allowance by the Court. Professionals for the DIP ABL Agent, the DIP ABL

 Secured Parties, the Prepetition ABL Agent, and the Prepetition ABL Secured Parties shall not be

 required to comply with the U.S. Trustee fee guidelines. No attorney or advisor to the DIP ABL

 Agent, DIP ABL Secured Parties, Prepetition ABL Agent, or Prepetition ABL Secured Parties

 shall be required to file an application seeking compensation for services or reimbursement of

 expenses with the Court. Any and all fees, costs, and expenses paid prior to the Petition Date by

 any of the Debtors to (x) the DIP ABL Agent or DIP ABL Secured Parties in connection with or

 with respect to the DIP ABL Secured Parties, or (y) the Prepetition ABL Secured Parties in

 connection with or with respect to the Prepetition ABL Credit Facility, are, in each case, hereby


                                                 53
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 59 of 197


 approved in full, subject to the provisions of this paragraph, provided, however, that any fees or

 expenses payable to the Put Purchasers shall not be paid until the earlier of (i) substantial

 consummation of a plan or (ii) further Court order. No fees or expenses of the DIP ABL Secured

 Parties, DIP ABL Agent, or Prepetition ABL Secured Parties shall be paid prior to the provision

 of a monthly statement or invoice (which may be presented in summary form and/or redacted or

 modified to the extent necessary to delete any information subject to the attorney-client privilege,

 any information constituting attorney-work product, or any other confidential information, and

 the provision of such invoices shall not constitute any waiver of the attorney-client privilege or

 of any benefits of the attorney-work product doctrine) to counsel for the Creditors’ Committee

 and the Office of the United States Trustee (hereinafter “Lender Expense Notice Parties”). Any

 Lender Expense Notice Party shall have ten (10) days after submission of such invoice to assert

 an objection to payment of the amounts sought in the subject invoice. Provided no objection has

 been raised by any such Lender Expense Notice Party(ies) within the time period provided for

 herein, the Debtors (or DIP ABL Agent, as applicable) shall be authorized without further order

 of the Court to pay such invoice. In the event a Lender Expense Notice Party(ies) asserts an

 objection within the time period provided for herein, the Debtors (or DIP ABL Agent, as

 applicable) shall be authorized without further order of the Court to pay the undisputed portion

 of such invoice and any dispute with regard to amounts objected to shall be resolved by the

 Court.

                36.     Budget. The Approved Budget was approved pursuant to the Interim

 Order and the Budget attached hereto as Exhibit A hereby is approved and the proceeds of the

 DIP ABL Credit Facility and Cash Collateral under the Interim Order and Final Order shall be

 used by the Debtors in accordance with the Approved Budget (subject to such variances as


                                                 54
 KE 61996516
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 60 of 197


 permitted in the DIP ABL Credit Agreement), the Interim Order, this Final Order, and the DIP

 ABL Documents and to fund the Carve Out, subject to the terms and limitations provided in

 paragraph 39 below. None of the DIP ABL Secured Parties’ or DIP ABL Agent’s consent (if

 any) to, or acknowledgement of, the Approved Budget shall be construed as consent to use the

 proceeds of the DIP ABL Credit Facility or Cash Collateral beyond the respective maturity dates

 set forth in the DIP ABL Documents, regardless of whether the aggregate funds shown on the

 Approved Budget have been expended.

                 37.   Indemnification. The Debtors shall indemnify and hold harmless the DIP

 ABL Agent and the DIP ABL Secured Parties in accordance with the terms and conditions of the

 DIP ABL Credit Agreement. Notwithstanding the foregoing, any provisions in this paragraph as

 applied to the Put Purchasers are solely with respect to the Put Purchasers’ interests in the Last

 Out Obligations and entry into the Put Agreement and Existing Participation Agreement and

 subject to and only effective upon the Disinterested Director’s Determination and the Challenge

 Period Termination Date and subject to the rights of the Creditors’ Committee set forth in

 paragraph 42.

                 38.   Master Proofs of Claim. The DIP ABL Agent, the DIP ABL Secured

 Parties and the Prepetition ABL Secured Parties will not be required to file proofs of claim in any

 of the Cases or Successor Cases for any claim allowed herein. Notwithstanding any order

 entered by the Court in relation to the establishment of a bar date in any of the Cases or

 Successor Cases to the contrary, and in order to facilitate the processing of claims, to ease the

 burden upon the Court and to reduce an unnecessary expense to the Debtors’ estates, Prepetition

 ABL Agent and/or each other Prepetition ABL Secured Party is authorized to file in the Debtors’

 lead chapter 11 Case, Case No. 19-11608, a single, master proof of claim on behalf of the


                                                 55
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 61 of 197


 relevant Prepetition ABL Secured Parties on account of any and all of their respective claims

 arising under the applicable Prepetition ABL Documents and hereunder (each a “Master Proof of

 Claim”) against each of the Debtors. Upon the filing of a Master Proof of Claim against each of

 the Debtors, the Prepetition ABL Secured Parties, and each of their respective successors and

 assigns, shall be deemed to have filed a proof of claim in the amount set forth opposite its name

 therein in respect of its claims against each of the Debtors of any type or nature whatsoever with

 respect to the applicable Prepetition ABL Documents, and the claim of each Prepetition ABL

 Secured Party (and each of its respective successors and assigns), named in a Master Proof of

 Claim shall be treated as if such entity had filed a separate proof of claim in each of these Cases.

 The Master Proofs of Claim shall not be required to identify whether any Prepetition ABL

 Secured Party acquired its claim from another party and the identity of any such party or to be

 amended to reflect a change in the holders of the claims set forth therein or a reallocation among

 such holders of the claims asserted therein resulting from the transfer of all or any portion of

 such claims. The provisions of this paragraph and each Master Proof of Claim are intended

 solely for the purpose of administrative convenience and shall not affect the right of each

 Prepetition ABL Secured Party (or its successors in interest) to vote separately on any plan

 proposed in these Cases. The Master Proofs of Claim shall not be required to attach any

 instruments, agreements or other documents evidencing the obligations owing by each of the

 Debtors to the applicable Prepetition ABL Secured Parties, which instruments, agreements or

 other documents will be provided upon reasonable request to counsel to the Prepetition ABL

 Agent.




                                                 56
 KE 61996516
19-11608-mew         Doc 159       Filed 06/29/19 Entered 06/29/19 21:24:51                     Main Document
                                               Pg 62 of 197


                  39.      Carve Out.

                  (a)      Carve Out. As used in this Final Order, the “Carve Out” means the sum of

 (i) all fees required to be paid to the Clerk of the Court and to the Office of the United States

 Trustee under section 1930(a) of title 28 of the United States Code plus interest at the statutory

 rate; (ii) all reasonable fees and expenses up to $50,000 incurred by a trustee under section

 726(b) of the Bankruptcy Code (the “Chapter 7 Trustee Carve-Out”) and all approved expenses

 incurred by members of the Creditors’ Committee solely in their capacity as such (the

 “Committee Expenses”); (iii) to the extent allowed at any time, whether by interim order, final

 order, procedural order, or otherwise, all unpaid fees and expenses (the “Allowed Professional

 Fees”) incurred by persons or firms retained by the Debtors pursuant to section 327, 328, or 363

 of the Bankruptcy Code (the “Debtor Professionals”) and the Creditors’ Committee pursuant to

 section 328 or 1103 of the Bankruptcy Code (the “Committee Professionals” and, together with

 the Debtor Professionals, the “Professional Persons”) at any time before or on the first business

 day following delivery by the DIP ABL Agent or DIP Term Loan Agent of a Carve Out Trigger

 Notice (as defined below), whether allowed by the Court prior to or after delivery of a Carve Out

 Trigger Notice; and (v) Allowed Professional Fees of Professional Persons in an aggregate

 amount not to exceed $1,250,000 incurred after the first business day following delivery by the

 DIP ABL Agent or the DIP Term Loan Agent of the Carve Out Trigger Notice, to the extent

 allowed at any time, whether by interim order, procedural order, or otherwise (the amounts set

 forth in this clause (iv) being the “Post-Carve Out Trigger Notice Cap”).7 For purposes of the

 foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by email (or other



 7
     Notwithstanding the foregoing, up to $250,000 of the Post-Carve Out Trigger Notice Cap may be used to pay
     Allowed Professional Fees of Professional Persons incurred prior to the delivery of a Carve Out Trigger Notice
     to the extent such Allowed Professional Fees exceed the Professional Fee Carve Out Cap (as defined below).
                                                        57
 KE 61996516
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 63 of 197


 electronic means) by the DIP ABL Agent or DIP Term Loan Agent to the Debtors, their lead

 restructuring counsel, the U.S. Trustee, and counsel to the Creditors’ Committee, which notice

 may be delivered following the occurrence and during the continuation of an Event of Default

 and acceleration of the DIP ABL Obligations or an “Event of Default” under the DIP Term Loan

 Documents and acceleration of the DIP Term Loan Obligations, respectively, stating that the

 Post Carve Out Trigger Notice Cap has been invoked.

                (b)    Fee Estimates. Not later than 7:00 p.m. New York time on the third

 business day of each week starting with the first full calendar week following the Closing Date,

 each Professional Person shall deliver to the Debtors a statement setting forth a good-faith

 estimate of the amount of fees and expenses (collectively, “Estimated Fees and Expenses”)

 incurred during the preceding week by such Professional Person (through Saturday of such week,

 the “Calculation Date”), along with a good-faith estimate of the cumulative total amount of

 unreimbursed fees and expenses incurred through the applicable Calculation Date and a

 statement of the amount of such fees and expenses that have been paid to date by the Debtors

 (each such statement, a “Weekly Statement”); provided, that within one business day of the

 occurrence of the Termination Declaration Date (as defined below), each Professional Person

 shall deliver one additional statement (the “Final Statement”) setting forth a good-faith estimate

 of the amount of fees and expenses incurred during the period commencing on the calendar day

 after the most recent Calculation Date for which a Weekly Statement has been delivered and

 concluding on the Termination Declaration Date. For purposes of this paragraph 39(b) and

 paragraph 39(c), counsel to the Creditors’ Committee will be deemed to be the party that has

 incurred the Committee Expenses, all references to a “Professional Person” shall be deemed to

 include the counsel to the Creditors’ Committee in respect of the Committee Expenses and all


                                                58
 KE 61996516
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 64 of 197


 references to “Allowed Professional Fees” will be deemed to include the Committee Expenses.

 If any Professional Person fails to deliver a Weekly Statement within three calendar days after

 such Weekly Statement is due, such Professional Person’s entitlement (if any) to any funds in the

 Carve Out Reserves (as defined below) with respect to the aggregate unpaid amount of Allowed

 Professional Fees for the applicable period(s) for which such Professional Person failed to

 deliver a Weekly Statement covering such period shall be limited to the aggregate unpaid amount

 of Allowed Professional Fees included in the Approved Budget for such period for such

 Professional Person; provided, that such Professional Person shall be entitled to be paid any

 unpaid amount of Allowed Professional Fees in excess of Allowed Professional Fees included in

 the Approved Budget for such period for such Professional Person from a reserve to be funded

 by the Debtors from all cash on hand as of such date and any available cash thereafter held by

 any Debtor pursuant to paragraph 39(c) below. Solely as it relates to the DIP ABL Agent and

 DIP ABL Secured Parties, any deemed draw and borrowing pursuant to paragraph 39(c)(i) for

 amounts under paragraph 39(a)(iii) above shall be limited to the greater of (x) the sum of (I) the

 aggregate unpaid amount of Estimated Fees and Expenses included in such Weekly Statements

 timely received by the Debtors prior to the Termination Declaration Date plus, without

 duplication, (II) the aggregate unpaid amount of Estimated Fees and Expenses included in the

 Final Statements timely received by the Debtors pertaining to the period through and including

 the Termination Declaration Date, and (y) the aggregate unpaid amount of Allowed Professional

 Fees included in the Approved Budget for the period prior to the Termination Declaration Date

 (such amount, the “Professional Fee Carve Out Cap”). For the avoidance of doubt, the DIP ABL

 Agent and DIP ABL Lenders shall be entitled to maintain at all times a reserve (the “Carve-Out

 Reserve”) in an amount (the “Carve-Out Reserve Amount”) equal to the sum of (i) the greater of


                                                59
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 65 of 197


 (x) the aggregate unpaid amount of Estimated Fees and Expenses included in all Weekly

 Statements timely received by the Debtors, and (y) the aggregate amount of Allowed

 Professional Fees contemplated to be unpaid in the Approved Budget at the applicable time, plus

 (ii) the Post-Carve Out Trigger Notice Cap, plus (iii) an amount equal to the amount of Allowed

 Professional Fees set forth in the Approved Budget for the following week occurring after the

 most recent Calculation Date, plus (iv) the amounts contemplated under paragraph 39(a)(i) and

 39(a)(ii) above. Not later than 7:00 p.m. New York time on the fourth business day of each week

 starting with the first full calendar week following the Closing Date, the Debtors shall deliver to

 the DIP ABL Agent, the DIP Term Loan Agent, and the Creditors’ Committee concurrently a

 report setting forth the Carve-Out Reserve Amount as of such time (the “Fee Report”), and, in

 setting the Carve-Out Reserve, the DIP ABL Agent and DIP ABL Lenders shall be entitled to rely

 upon such reports in accordance with the DIP ABL Credit Agreement or the DIP Term Loan

 Agreement. Prior to the delivery of the first report setting forth the Carve-Out Reserve Amount,

 the DIP ABL Agent or the DIP Term Loan Agent may calculate the Carve-Out Reserve Amount

 by reference to the Approved Budget for subsection (i) of the Carve-Out Reserve Amount.

 Notwithstanding anything herein to the contrary, DIP ABL Agent may increase the Carve-Out

 Reserve Amount to include additional amounts with respect to any monitoring charge or other

 charge arising from the Canadian insolvency proceeding of the Canadian Borrower and for the

 projected amount of any success, completion, commission-based, or other non-hourly fees billed

 by or due to any financial advisor, investment banker (including any “Sale Transaction Fee” or

 “Supplemental Sale Transaction Fee” (each as defined below)), monitor, or other Professional

 engaged by any Debtor, the Creditors’ Committee, or any committee in the Cases.




                                                 60
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 66 of 197


                (c)    Carve Out Reserves. On the day on which a Carve Out Trigger Notice is

 given by either the DIP ABL Agent or the DIP Term Loan Agent to the Debtors with a copy to

 counsel to the Creditors’ Committee (the “Termination Declaration Date”), the Carve Out

 Trigger Notice shall be deemed (i) a draw request and notice of borrowing by the Debtors for

 DIP ABL Loans under the DIP ABL Credit Agreement in an amount equal to the sum of (x) the

 amounts set forth in paragraphs (a)(i) and (a)(ii), above, and (y) the then unpaid amounts of the

 Allowed Professional Fees up to the Professional Fee Carve Out Cap (any such amounts actually

 advanced shall constitute DIP ABL Loans) and (ii) a draw request and notice of borrowing by

 the Debtors for DIP Term Loans under the DIP Term Loan Facility in an amount equal to the

 unpaid amounts of the Allowed Professional Fees in excess of the Professional Fee Carve Out

 Cap (any such amounts actually advanced shall constitute DIP Term Loans), and shall also

 constitute a demand to the Debtors to utilize all cash on hand as of such date and any available

 cash thereafter held by any Debtor to fund a reserve in an amount equal to the then unpaid

 amounts of the Allowed Professional Fees (which cash amounts shall reduce, on a

 dollar-for-dollar basis, the draw requests and applicable DIP ABL Loans and DIP Term Loans

 pursuant to the foregoing clauses (i) and (ii) of this sentence of this paragraph (c)). The Debtors

 shall deposit and hold such amounts in a segregated account at the DIP ABL Agent in trust

 exclusively to pay such unpaid Allowed Professional Fees (the “Pre-Carve Out Trigger Notice

 Reserve”). On the Termination Declaration Date, the Carve Out Trigger Notice shall also be

 deemed a request by the Debtors for (1) DIP ABL Loans under the DIP ABL Credit Agreement

 in an amount equal to the Post Carve Out Trigger Notice Cap (any such amounts actually

 advanced shall constitute DIP ABL Loans) and, (2) to the extent not funded by the DIP ABL

 Lenders, for DIP Term Loans in an amount equal to any unfunded portion of the Post-Carve Out


                                                 61
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 67 of 197


 Trigger Notice Cap (any such amounts actually advanced shall constitute DIP Term Loans), and

 shall also constitute a demand to the Debtors to utilize all cash on hand as of such date and any

 available cash thereafter held by any Debtor to fund a reserve in an amount equal to the

 Post-Carve Out Trigger Notice Cap (which cash amounts shall reduce, on a dollar-for-dollar

 basis, the draw requests and applicable DIP ABL Loans and DIP Term Loans pursuant to the

 foregoing clauses (1) and (2) of this sentence of this paragraph (c)). The Debtors shall deposit

 and hold such amounts in a segregated account at the DIP ABL Agent in trust exclusively to pay

 such Allowed Professional Fees benefiting from the Post-Carve Out Trigger Notice Cap (the

 “Post Carve Out Trigger Notice Reserve” and, together with the Pre-Carve Out Trigger Notice

 Reserve, the “Carve Out Reserves”). On the third business day following the Termination

 Declaration Date and the deemed requests for the making of DIP ABL Loans and DIP Term

 Loans as provided in this paragraph (c), notwithstanding anything in the DIP ABL Credit

 Agreement or the DIP Term Loan Agreement to the contrary, including with respect to (1) the

 existence of a Default (as defined in the DIP ABL Credit Agreement or the DIP Term Loan

 Agreement), Event of Default or an “Event of Default” (as defined in the DIP Term Loan Credit

 Agreement), (2) the failure of the Debtors to satisfy any or all of the conditions precedent for the

 making of any DIP ABL Loan under the DIP ABL Credit Agreement or DIP Term Loans under

 the DIP Term Loan Agreement, respectively, (3) any termination of the DIP ABL Loan

 Commitments or commitments under the DIP Term Loan Credit Facility following an Event of

 Default or “Event of Default” (as defined in the DIP Term Loan Credit Agreement), or (4) the

 occurrence of the Maturity Date (as defined in the ABL DIP Credit Agreement or DIP Term

 Loan Credit Agreement), each DIP ABL Lender and DIP Term Loan Lender with an outstanding

 Commitment shall make available to the DIP ABL Agent or DIP Term Loan Agent, as


                                                 62
 KE 61996516
19-11608-mew           Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51          Main Document
                                             Pg 68 of 197


 applicable, such DIP ABL Lender’s or such DIP Term Loan Lender’s pro rata share of such DIP

 ABL Loans or DIP Term Loans, as applicable. For the avoidance of doubt, the Carve Out

 Reserves shall constitute the primary source for payment of Allowed Professional Fees entitled

 to benefit from the Carve Out, and any lien priorities or superpriority claims granted pursuant to

 this Final Order to secure payment of the Carve Out shall be limited to any shortfall in funding as

 provided below.

                 (d)      Application of Carve Out Reserves.

                 (i)       All funds in the Pre-Carve Out Trigger Notice Reserve shall be used first

 to pay the obligations set forth in subparagraphs (a)(i) through (a)(iii) of the definition of Carve

 Out set forth above (the “Pre-Carve Out Amounts”), but not, for the avoidance of doubt, the

 Post-Carve Out Trigger Notice Cap (other than amounts up to $250,000 to the extent the

 Pre-Carve Out Amounts exceed the Professional Fee Carve Out Cap), until paid in full. If the

 Pre-Carve Out Trigger Notice Reserve has not been reduced to zero, subject to clause (iii),

 below, all remaining funds shall be distributed first to the DIP ABL Agent on account of the

 applicable DIP ABL Obligations until indefeasibly paid in full, in cash, all Commitments have

 been terminated, and all Letters of Credit have been cancelled (or all such Letters of Credit have

 been fully cash collateralized or otherwise back-stopped, in each case to the satisfaction of the

 applicable Issuing Bank), and thereafter to the Prepetition ABL Secured Parties in accordance

 with their rights and priorities as of the Petition Date.

                 (ii)     All funds in the Post-Carve Out Trigger Notice Reserve (other than up to

 $250,000, which may be used to pay Pre-Carve Out Amounts to the extent they exceed the

 Professional Fee Carve Out Cap) shall be used first to pay the obligations set forth in clause (iv)

 of the definition of Carve Out set forth above (the “Post-Carve Out Amounts”).               If the


                                                   63
 KE 61996516
19-11608-mew        Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51         Main Document
                                            Pg 69 of 197


 Post-Carve Out Trigger Notice Reserve has not been reduced to zero, subject to clause (iii),

 below, all remaining funds shall be distributed first to the DIP ABL Agent on account of the

 applicable DIP ABL Obligations until indefeasibly paid in full, in cash, all Commitments have

 been terminated, and all Letters of Credit have been cancelled (or all such Letters of Credit have

 been fully cash collateralized or otherwise back-stopped, in each case to the satisfaction of the

 applicable Issuing Bank), and thereafter to the Prepetition ABL Secured Parties in accordance

 with their rights and priorities as of the Petition Date.

                 (iii)   Notwithstanding anything to the contrary in the DIP ABL Credit

 Agreement, DIP Term Loan Credit Agreement or this Final Order, if either of the Carve Out

 Reserves is not funded in full in the amounts set forth in this paragraph (c), then, any excess

 funds in one of the Carve Out Reserves following the payment of the Pre-Carve Out Amounts

 and Post-Carve Out Amounts, respectively, shall be used to fund the other Carve Out Reserve to

 the extent of any shortfall in funding prior to making any payments to the DIP ABL Agent or the

 Prepetition ABL Secured Parties, as applicable.

                 (iv)    Notwithstanding anything to the contrary in the DIP ABL Credit

 Agreement, DIP Term Loan Credit Agreement, or this Final Order, following the third business

 day after delivery of a Carve Out Trigger Notice, the DIP ABL Agent, the Prepetition ABL

 Agent, the DIP Term Loan Agent, and the Prepetition Term Loan Agent shall not sweep or

 foreclose on cash (including cash received as a result of the sale or other disposition of any

 assets) of the Debtors until the Carve Out Reserves have been fully funded, but shall have a

 security interest in any residual interest in the Carve Out Reserves, with any excess paid as

 provided in paragraphs (ii) and (iii) above.




                                                   64
 KE 61996516
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51             Main Document
                                           Pg 70 of 197


                (v)     Notwithstanding anything to the contrary in this Final Order, (i) the failure

 of the Carve Out Reserves to satisfy in full the Allowed Professional Fees shall not affect the

 priority of the Carve Out with respect to any shortfall (as described below), and (ii) subject to the

 limitations with respect to the DIP ABL Agent, DIP ABL Secured Parties, Prepetition ABL Agent

 and Prepetition ABL Secured Parties set forth in paragraph (b), above, in no way shall any

 Approved Budget, Carve Out, Post-Carve Out Trigger Notice Cap or Carve Out Reserves be

 construed as a cap or limitation on the amount of the Allowed Professional Fees due and payable

 by the Debtors. For the avoidance of doubt and notwithstanding anything to the contrary herein

 or in the DIP ABL Credit Agreement or the DIP Term Loan Agreement, the Carve Out subject to

 the Professional Fee Carve Out Cap shall be senior to all liens and claims securing the DIP ABL

 Credit Agreement or the DIP Term Loan Agreement, the Prepetition ABL Adequate Protection

 Liens, the Prepetition Term Loan Adequate Protection Liens, and the Diminution in Value claims,

 and any and all other forms of adequate protection, liens, or claims securing the DIP ABL

 Obligations, DIP Term Loan Obligations, the Prepetition ABL Obligations, or the Prepetition

 Term Loan Obligations and shall be deemed a true carve out from the Prepetition Term Loan

 Priority Collateral and not from any property of the Debtors’ estates not subject to the Prepetition

 Term Loan Liens.

                (vi)    Notwithstanding anything herein to the contrary, the Carve Out in respect

 of any “Transaction Fees” for Houlihan Lokey will be junior to the Prepetition ABL Obligations

 and DIP ABL Obligations to the extent secured by the DIP ABL Priority Collateral other than (x)

 the pro rata share (determined in proportion to the allocation of the “Transaction” proceeds as

 between the DIP ABL Priority Collateral and the DIP Term Priority Collateral) of any “Sale

 Transaction Fee” or “Supplemental Sale Transaction Fee” (as each term is defined in the


                                                  65
 KE 61996516
19-11608-mew          Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                            Pg 71 of 197


 Debtors’ engagement letter with Houlihan Lokey) authorized by the Court in respect of a “Sale

 Transaction” (as defined in such engagement letter) that is a going concern sale (and not a

 liquidation sale) of the DIP ABL Priority Collateral consented to by DIP ABL Agent or (y) to the

 extent otherwise agreed in writing by the DIP ABL Agent in its sole discretion.

                (e)      No Direct Obligation To Pay Allowed Professional Fees. The DIP ABL

 Agent, DIP Term Loan Agent, DIP ABL Secured Parties and DIP Term Loan Parties shall not be

 responsible for the payment or reimbursement of any fees or disbursements of any Professional

 Person incurred in connection with the Cases or any Successor Cases under any chapter of the

 Bankruptcy Code. Nothing in this Final Order or otherwise shall be construed to obligate the

 DIP ABL Agent, DIP Term Loan Agent, DIP ABL Secured Parties and DIP Term Loan Parties, in

 any way, to pay compensation to, or to reimburse expenses of, any Professional Person or to

 guarantee that the Debtors have sufficient funds to pay such compensation or reimbursement.

                (f)      Payment of Allowed Professional Fees Prior to the Termination

 Declaration Date. Any payment or reimbursement made prior to the occurrence of the

 Termination Declaration Date in respect of any Allowed Professional Fees shall not reduce the

 Carve Out.

                (g)      Payment of Carve Out On or After the Termination Declaration

 Date. Any payment or reimbursement made on or after the occurrence of the Termination

 Declaration Date in respect of any Allowed Professional Fees shall permanently reduce the

 Carve Out on a dollar-for-dollar basis. Any funding of the Carve Out shall be added to, and

 made a part of, the DIP ABL Obligations or DIP Term Loan Obligations, as applicable, secured

 by the DIP Collateral and shall be otherwise entitled to the protections granted under the Interim




                                                66
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 72 of 197


 Order, this Final Order, the DIP ABL Documents, the DIP Term Loan Documents, the

 Bankruptcy Code, and applicable law.

                (h)    Reservation of Rights. Nothing herein shall be construed to impair the

 right or ability of any party to object to the fees, expenses, reimbursement, or other compensation

 described with respect to these Carve-Out provisions.

                40.    Limitations on the Use of DIP Proceeds, Cash Collateral and Carve Out.

 The DIP ABL Credit Facility, the DIP Term Loan Credit Facility, the DIP Collateral, the

 Prepetition Collateral, the Cash Collateral, and the Carve Out may not be used in connection

 with: (a) preventing, hindering, or delaying any of the DIP ABL Agent’s, the DIP Term Loan

 Agent’s, the DIP ABL Secured Parties’, the DIP Term Loan Parties’, the Prepetition ABL

 Secured Parties’ or the Prepetition Term Loan Parties’ enforcement or realization upon any of the

 DIP Collateral or Prepetition Collateral; (b) using or seeking to use Cash Collateral or selling or

 otherwise disposing of DIP Collateral without the consent of the DIP ABL Agent or the DIP

 Term Loan Agent and the Required DIP Term Loan Lenders, as applicable; (c) using or seeking

 to use any insurance proceeds constituting DIP Collateral without the consent of the DIP ABL

 Agent or the DIP Term Loan Agent and the Required DIP Term Loan Lenders, as applicable;

 (d) incurring Indebtedness (as defined in the DIP ABL Credit Agreement or the DIP Term Loan

 Credit Agreement, as applicable) without the prior consent of the DIP ABL Agent or the DIP

 Term Loan Agent and the Required DIP Term Loan Lenders, as applicable, except to the extent

 permitted under the DIP ABL Credit Agreement or DIP Term Loan Credit Agreement, as

 applicable; (e) seeking to amend or modify any of the rights granted to the DIP ABL Agent, DIP

 Term Loan Agent, the DIP ABL Secured Parties, the DIP Term Loan Parties, the Prepetition ABL

 Secured Parties or the Prepetition Term Loan Parties under the Interim Order, this Final Order,


                                                 67
 KE 61996516
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 73 of 197


 the DIP ABL Documents, the DIP Term Loan Documents, the Prepetition ABL Documents or the

 Prepetition Term Loan Documents, including seeking to use Cash Collateral and/or DIP

 Collateral on a contested basis; (f) objecting to or challenging in any way the DIP ABL Liens,

 DIP Term Loan Liens, DIP ABL Obligations, DIP Term Loan Obligations, Prepetition ABL

 Liens, Prepetition Term Loan Liens, Prepetition ABL Obligations, Prepetition Term Loan

 Obligations, DIP Collateral (including Cash Collateral) or, as the case may be, Prepetition

 Collateral, or any other claims or liens, held by or on behalf of any of the DIP ABL Agent, DIP

 Term Loan Agent, the DIP ABL Secured Parties, the DIP Term Loan Parties, the Prepetition ABL

 Secured Parties or the Prepetition Term Loan Parties, respectively; (g) asserting, commencing or

 prosecuting any claims or causes of action whatsoever, including, without limitation, any actions

 under Chapter 5 of the Bankruptcy Code or applicable state law equivalents or actions to recover

 or disgorge payments, against any of the DIP ABL Agent, DIP Term Loan Agent, the DIP ABL

 Secured Parties, the DIP Term Loan Parties, the Prepetition ABL Secured Parties or the

 Prepetition Term Loan Parties, or any of their respective affiliates, agents, attorneys, advisors,

 professionals, officers, directors and employees; (h) litigating, objecting to, challenging, or

 contesting in any manner, or raising any defenses to, the validity, extent, amount, perfection,

 priority, or enforceability of any of the DIP ABL Obligations, DIP Term Loan Obligations, the

 DIP ABL Liens, DIP Term Loan Liens, Prepetition ABL Liens, Prepetition Term Loan Liens,

 Prepetition ABL Obligations, Prepetition Term Loan Obligations or any other rights or interests

 of any of the DIP ABL Agent, DIP Term Loan Agent, the DIP ABL Secured Parties, the DIP

 Term Loan Parties, the Prepetition ABL Secured Parties or the Prepetition Term Loan Parties; or

 (i) seeking to subordinate, recharacterize, disallow or avoid the DIP ABL Obligations, DIP Term

 Loan Obligations, Prepetition ABL Obligations or Prepetition Term Loan Obligations; provided,


                                                68
 KE 61996516
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51             Main Document
                                           Pg 74 of 197


 however, that the Carve Out and such collateral proceeds and loans under the DIP ABL

 Documents and DIP Term Loan Documents may be used for allowed fees and expenses, in an

 amount not to exceed $200,000 in the aggregate, incurred solely by the Creditors’ Committee, in

 investigating (but not prosecuting or challenging) the validity, enforceability, perfection, priority

 or extent of the Prepetition ABL Liens or Prepetition Term Loan Liens (the “Limited Amount”);

 provided, however, that nothing herein shall be deemed to limit the Debtors or the Creditors’

 Committee from taking any actions that they deem to be required in the exercise of their

 fiduciary obligations. Notwithstanding anything to the contrary in this Order, nothing herein

 shall be deemed to (a) limit the ability of the Creditors’ Committee’s professionals to be paid

 from unencumbered assets for services rendered in the investigation or prosecution of claims

 against the Prepetition ABL Secured Parties or Prepetition Term Loan Parties; (b) preclude the

 Court from awarding fees and expenses to the Creditors’ Committee professionals pursuant to

 section 330 of the Bankruptcy Code for such services rendered; nor (c) relieve the Debtors or any

 plan proponent(s) from paying all allowed administrative expenses in connection with

 confirmation of any plan.

                41.     Payment of Compensation. Nothing herein shall be construed as a consent

 to the allowance of any professional fees or expenses of any Professional Person or shall affect

 the right of the DIP ABL Agent, DIP Term Loan Agent, the DIP ABL Secured Parties, the DIP

 Term Loan Parties, the Prepetition ABL Secured Parties or the Prepetition Term Loan Parties to

 object to the allowance and payment of such fees and expenses. So long as an unwaived Event

 of Default or “Event of Default” (as defined in the DIP Term Loan Credit Agreement) has not

 occurred, the Debtors shall be permitted to pay fees and expenses allowed and payable by final

 order of the Court (that has not been vacated or stayed, unless the stay has been vacated) under


                                                  69
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 75 of 197


 sections 328, 330, 331, and 363 of the Bankruptcy Code, as the same may be due and payable, as

 reflected in the most recent Approved Budget provided by the Debtors to the DIP ABL Agent and

 DIP Term Loan Agent.

                42.     Effect of Stipulations on Third Parties.

                        (i)    Generally. Except as set forth in this Final Order, upon the

 expiration of the Challenge Period (as defined below) except and solely to the extent a Challenge

 or Challenge Motion has been interposed, unless and until such Challenge is overruled, settled,

 or denied by Final Order of the Court, the admissions, stipulations, agreements, releases, and

 waivers set forth in this Final Order are and shall be deemed effective and binding in all

 circumstances and for all purposes on the Debtors, any subsequent trustee, responsible person,

 examiner with expanded powers, any other estate representative, and all creditors and parties in

 interest and all of their successors in interest and assigns, including, without limitation, any

 chapter 7 or chapter 11 trustee or examiner appoint or elected for any of the Debtors and official

 committee that may be appointed in these cases (each, a “Challenge Party”), unless, and solely to

 the extent that the Court rules in favor of the Challenge Party in any such timely and properly

 filed Challenge (as defined herein); provided, however, that any releases by the DIP Term Loan

 Parties and Prepetition Term Loan Parties of the Put Purchasers shall be governed by the

 Restructuring Support Agreement (as defined in the Plan). For purposes of this paragraph 42:

 (a) “Challenge” means any claim against any of the Prepetition ABL Secured Parties or the Put

 Purchasers (as to the Put Purchasers, solely with respect to the Put Purchasers’ interests in the

 Last Out Obligations and entry into the Put Agreement and Existing Participation Agreement) by

 or on behalf of the Debtors, or to object to or to challenge the stipulations, findings or Debtors’

 Stipulations set forth herein, including, but not limited to those in relation to: (i) the validity,


                                                 70
 KE 61996516
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51             Main Document
                                           Pg 76 of 197


 extent, priority, or perfection of the mortgage, security interests, and liens of any Prepetition ABL

 Secured Party; (ii) the validity, allowability, priority, or amount of the Prepetition ABL

 Obligations; or (iii) any liability of any of the Prepetition ABL Secured Parties or the Put

 Purchasers (as to the Put Purchasers, solely with respect to the Put Purchasers’ interests in the

 Last Out Obligations and entry into the Put Agreement and Existing Participation Agreement,

 and subject to and only effective upon the Disinterested Director’s Determination and the

 Challenge Period Termination Date and subject to the rights of the Committee set forth in this

 paragraph 42) with respect to anything arising from any of the respective Prepetition ABL

 Documents and the entry into the Put Agreement and Existing Participation Agreement; and

 (b) “Challenge Period” means sixty (60) days after the entry of this Final Order (or such longer

 period as the Court orders for cause shown before the expiration of such period or is agreed to by

 the Prepetition ABL Agent in writing). During the Challenge Period, a Challenge Party shall be

 entitled to determine whether a basis to assert a Challenge exists. Nothing herein shall be

 deemed to grant standing in favor of any Challenge Party absent further order of this Court,

 provided that nothing herein shall limit any party in interests rights, if any, to object to any

 claims pursuant to section 502(a) of the Bankruptcy Code until the expiration of the Challenge

 Period Termination Date, nor limit the rights of any other parties to contest any such claims

 asserted pursuant to section 502(a). Notwithstanding anything to the contrary in this Final Order,

 the Debtors, if timely notified of a potential Challenge (a “Challenge Notice”), shall retain

 authority to prosecute, settle, or compromise such Challenge in the exercise of their business

 judgment and subject to any applicable further order of court. Nothing herein shall limit the

 Creditors’ Committee’s ability to (x) file a motion in respect of any timely Challenge Notice (a

 “Challenge Motion”), provided that such Challenge Motion is filed before the Challenge Period


                                                  71
 KE 61996516
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 77 of 197


 Termination Date (or such later date as may be agreed upon among the applicable Debtor(s) and

 the applicable parties subject to such Challenge Notice) and such Challenge Motion is in respect

 of a Challenge for which it cannot obtain standing, but meets the standard applicable to pursue

 such matters for the applicable Debtor(s) derivatively assuming the applicable Debtor were not a

 limited liability company, and (y) seek pursuant to that Challenge Motion a mechanism by which

 to prosecute such Challenge described in such Challenge Notice. In the event the Creditors’

 Committee files a Challenge Motion for which it cannot obtain standing, the expiration of the

 Challenge Period solely for the specific Challenge set forth in the Challenge Motion shall be

 tolled pending further order of the Court, and applicable parties shall meet and confer with

 respect to an appropriate process for the prosecution of any such Challenge.

                       (ii)    Binding Effect. Upon the expiration of the Challenge Period (the

 “Challenge Period Termination Date”), without the filing of a Challenge or Challenge Motion,

 or, upon the filing of a Challenge or Challenge Motion, a Final Order of the Court overruling,

 settling, or denying the Challenge: (A) any and all such Challenges and objections by any party

 (including, without limitation, the Creditors’ Committee, any Chapter 11 trustee, and/or any

 examiner or other estate representative appointed in these Cases, and any Chapter 7 trustee

 and/or examiner or other estate representative appointed in any Successor Case), shall be deemed

 to be forever waived, released and barred, (B) all matters not subject to the Challenge, findings,

 Debtors’ Stipulations, waivers, releases, affirmations and other stipulations as to the priority,

 extent, and validity as to each Prepetition ABL Secured Parties’ claims, liens, interests, and

 validity of the Prepetition ABL Obligations shall be of full force and effect and forever binding

 upon the Debtors, the Debtors’ bankruptcy estates and all creditors, interest holders, and other

 parties in interest in these Cases and any Successor Cases; and (C) any and all claims or causes


                                                72
 KE 61996516
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51             Main Document
                                           Pg 78 of 197


 of action against (i) any of the Prepetition ABL Secured Parties or (ii) the Put Purchasers relating

 in any way to the Put Purchasers’ interests in the Last Out Obligations and entry into the Put

 Agreement and Existing Participation Agreement, shall, in each of clause (i) and clause (ii) be

 forever waived and released by the Debtors’ estates, all creditors, interest holders and other

 parties in interest in these Cases and any Successor Cases, provided that the binding effect of the

 findings, Debtors’ Stipulations and release of the Put Purchasers is only effective as to third

 parties upon the later of the occurrence of the Disinterested Director’s Determination and the

 Challenge Period Termination Date and the rights of the Creditors’ Committee pursuant to this

 paragraph 42.

                 43.    No Third Party Rights/No Superior Rights of Reclamation. Except as

 explicitly provided for herein, this Final Order does not create any rights for the benefit of any

 third party, creditor, equity holder or any direct, indirect, or incidental beneficiary. Based on the

 findings and rulings herein concerning the integrated nature of the DIP ABL Credit Agreement

 and the Prepetition ABL Credit Facility and the relation back of the DIP ABL Liens, in no event

 shall any alleged right of reclamation or return (whether asserted under Section 546(c) of the

 Bankruptcy Code or otherwise) be deemed to have priority over the DIP ABL Liens.

                 44.    Section 506(c) Claims. No costs or expenses of administration which

 have been or may be incurred in the Cases at any time shall be charged against the DIP ABL

 Agent, DIP ABL Secured Parties, DIP ABL Obligations, the Prepetition ABL Secured Parties, the

 Prepetition ABL Obligations, or any of their respective claims, the DIP Collateral, or the

 Prepetition Collateral pursuant to sections 105 or 506(c) of the Bankruptcy Code, or otherwise,

 without the prior written consent, as applicable, of the DIP ABL Agent, DIP ABL Secured




                                                  73
 KE 61996516
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51             Main Document
                                           Pg 79 of 197


 Parties, and Prepetition ABL Secured Parties, as applicable, and no such consent shall be implied

 from any other action, inaction, or acquiescence by any such agents or lenders.

                45.     No Marshaling/Applications of Proceeds. Except as otherwise set forth in

 paragraph 7, the DIP ABL Agent, DIP ABL Secured Parties, DIP ABL Obligations, Prepetition

 ABL Secured Parties and Prepetition ABL Obligations shall not be subject to the equitable

 doctrine of “marshaling” or any other similar doctrine with respect to any of the DIP Collateral

 or the Prepetition Collateral, as the case may be, and proceeds shall be received and applied

 pursuant to this Final Order, including, for the avoidance of doubt, in accordance with paragraph

 24 hereof, and the DIP ABL Documents notwithstanding any other agreement or provision to the

 contrary.

                46.     Section 552(b). The Prepetition ABL Secured Parties and Prepetition ABL

 Obligations are each entitled to all of the rights and benefits of section 552(h) of the Bankruptcy

 Code, and the “equities of the case” exception under section 552(b) of the Bankruptcy Code shall

 not apply to the Prepetition ABL Secured Parties and Prepetition ABL Obligations, with respect

 to proceeds, product, offspring or profits of any of the Prepetition Collateral.

                47.     Access to DIP Collateral. Notwithstanding anything contained herein to

 the contrary and without limiting any other rights or remedies of the DIP Agents, exercisable on

 behalf of the DIP ABL Lenders and DIP Term Loan Lenders, respectively, contained in the

 Interim Order, this Final Order, the DIP ABL Documents, the DIP Term Loan Documents, or

 otherwise available at law or in equity, and subject to the terms of the DIP ABL Documents and

 DIP Term Loan Documents, upon not less than three (3) Business Days’ written notice to the

 landlord of any leased premises that an Event of Default or a Termination Date has occurred and

 is continuing, the DIP ABL Agent or DIP Term Loan Agent, as applicable, subject to the


                                                  74
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 80 of 197


 applicable notice provisions if any, in this Final Order, the Canadian Recognition Orders, and

 any separate applicable agreement by and between such landlord and the DIP ABL Agent or DIP

 Term Loan Agent may obtain access to Collateral subject to the following conditions: unless

 otherwise approved by landlord, (i) any such notice to landlord shall specifically identify any

 Collateral to be accessed and provide details of any removal actions; (ii) any access or removal

 actions shall be subject to reasonable rules and restrictions by landlord and shall not

 unreasonably interfere with the conduct of business at the leased premises; and (iii) any party

 accessing the leased premises shall pay the rent and operating expenses currently in effect on a

 per diem basis and such occupancy period shall not extend past 30 days without prior landlord

 approval, provided, however, that nothing in this Final Order shall be deemed to grant the DIP

 ABL Agent or DIP Term Loan Agent an assignment of the Debtors’ rights under the lease or a

 waiver of any provisions under the lease or applicable non-bankruptcy law relating to notice or

 foreclosure, all of which are preserved in favor of the landlord and not waived or altered by this

 Final Order. Nothing herein shall require the DIP ABL Agent or DIP Term Loan Agent to

 assume any lease as a condition to the rights afforded in this paragraph.

                48.    Exculpation. Nothing in the Interim Order, this Final Order, the DIP ABL

 Documents, the existing agreements, or any other documents related to the transactions

 contemplated hereby shall in any way be construed or interpreted to impose or allow the

 imposition upon any DIP ABL Secured Parties or DIP ABL Agent any liability for any claims

 arising from the postpetition activities of the DIP Parties, including in the operation of their

 businesses, or in connection with their restructuring efforts and administration of these Cases. In

 addition, (a) the DIP ABL Secured Parties and DIP ABL Agent shall not, in any way or manner,

 be liable or responsible for: (i) the safekeeping of the DIP Collateral, (ii) any loss or damage


                                                 75
 KE 61996516
19-11608-mew       Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                            Pg 81 of 197


 thereto occurring or arising in any manner or fashion from any cause, (iii) any Diminution in

 Value thereof, or (iv) any act or default of any carrier, servicer, bailee, custodian, forwarding

 agency, or other person, and (b) all risk of loss, damage, or destruction of the DIP Collateral shall

 be borne by the DIP Parties.

                49.     Limits on Lender Liability. The DIP ABL Agent, the DIP ABL Secured

 Parties and the Prepetition ABL Secured Parties, each in their capacities as such, solely by reason

 of entering into the DIP ABL Credit Facility and taking the actions permitted under the DIP ABL

 Documents, the Interim Order and this Final Order, shall not be deemed in control of the

 operations of the Debtors or to be acting as a “responsible person” or “owner or operator” with

 respect to the operation or management of the Debtors, so long as the DIP ABL Secured Parties’

 other actions do not otherwise constitute, within the meaning of 42 U.S.C. § 9601(20)(F), actual

 participation in the management or operational affairs of a vessel or facility owned or operated

 by a Debtor, or otherwise cause liability to arise to the federal or state Government or the status

 of responsible person or managing agent to exist under applicable law (as such terms, or any

 similar terms, are used in the Internal Revenue Code, WARN Act, the United States

 Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et

 seq., as amended, or any similar federal or state statute).

                50.     [Reserved].

                51.     Joint and Several Liability. Nothing in the Interim Order or this Final

 Order shall be construed to constitute a substantive consolidation of any of the Debtors’ estates,

 it being understood, however, that the Borrowers and the DIP ABL Guarantors shall be jointly

 and severally liable for the obligations hereunder and all DIP ABL Obligations in accordance

 with the terms hereof and of the DIP ABL Credit Facility and the DIP ABL Documents.


                                                  76
 KE 61996516
19-11608-mew       Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                            Pg 82 of 197


                52.     Rights Preserved. Notwithstanding anything in the Interim Order or this

 Final Order to the contrary, the entry of the Interim Order and this Final Order are without

 prejudice to, and do not constitute a waiver of, expressly or implicitly: (a) the DIP ABL Agent’s,

 DIP ABL Secured Parties’, and Prepetition ABL Secured Parties’ right to seek any other or

 supplemental relief in respect of the Debtors; (b) any of the rights of any of the DIP ABL Agent,

 DIP ABL Secured Parties and Prepetition ABL Secured Parties under the Bankruptcy Code or

 under non-bankruptcy law, including, without limitation, the right to (i) request modification of

 the automatic stay of section 362 of the Bankruptcy Code, (ii) request dismissal of any of the

 Cases or Successor Cases, conversion of any of the Cases to cases under Chapter 7, or

 appointment of a Chapter 11 trustee or examiner with expanded powers, or (iii) propose, subject

 to the provisions of section 1121 of the Bankruptcy Code, a Chapter 11 plan or plans; or

 (c) subject to the DIP Intercreditor Agreement, any other rights, claims or privileges (whether

 legal, equitable or otherwise) of any of the DIP ABL Agent, DIP ABL Secured Parties, or

 Prepetition ABL Secured Parties. Notwithstanding anything herein to the contrary, the entry of

 this Final Order is without prejudice to, and does not constitute a waiver of, expressly or

 implicitly, the Debtors’, the Creditors’ Committee’s, or any party in interest’s right to oppose any

 of the relief requested in accordance with the immediately preceding sentence except as

 expressly set forth in this Final Order.

                53.     No Waiver by Failure to Seek Relief. The failure of the DIP ABL Agent,

 DIP ABL Secured Parties, or Prepetition ABL Secured Parties to seek relief or otherwise exercise

 their rights and remedies under this Final Order, the DIP ABL Documents, the Prepetition ABL

 Documents, or applicable law, as the case may be, shall not constitute a waiver of any of the

 rights hereunder, thereunder, or otherwise of the DIP ABL Agent, DIP ABL Secured Parties,


                                                 77
 KE 61996516
19-11608-mew          Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51          Main Document
                                            Pg 83 of 197


 Prepetition ABL Secured Parties, Prepetition Term Loan Parties, Creditors’ Committee, or any

 party in interest.

                 54.     Binding Effect of Interim Order and Final Order.       Immediately upon

 execution by this Court, the terms and provisions of the Interim Order became valid and binding

 and the terms and provisions of this Final Order shall become valid and binding (in which any

 conflict shall be construed in favor of this Final Order) upon and inure to the benefit of the

 Debtors, DIP ABL Agent, DIP Term Loan Agent, DIP ABL Secured Parties, DIP Term Loan

 Parties, the DIP ABL Obligations, the DIP Term Loan Obligations, the Prepetition ABL Secured

 Parties, the Prepetition ABL Obligations, Prepetition Term Loan Parties, all other creditors of any

 of the Debtors, the Creditors’ Committee (or any other court appointed committee) appointed in

 the Cases, and all other parties-in-interest and their respective successors and assigns, including

 any trustee or other fiduciary hereafter appointed in any of the Cases, any Successor Cases, or

 upon dismissal of any Case or Successor Case.

                 55.     No Modification of Final Order.        Until and unless the DIP ABL

 Obligations and the Prepetition ABL Obligations have been indefeasibly paid in full in cash, and

 all letters of credit under the DIP ABL Credit Facility shall have been cancelled, backed, or cash

 collateralized in accordance with the terms thereof (such payment being without prejudice to any

 terms or provisions contained in the DIP ABL Credit Facility which survive such discharge by

 their terms), and all commitments to extend credit under the DIP ABL Credit Facility have been

 terminated, the Debtors irrevocably waive the right to seek and shall not seek or consent to,

 directly or indirectly: (a) without the prior written consent of the DIP ABL Agent and the DIP

 ABL Secured Parties (or the Prepetition ABL Agent), (i) any material modification, stay, vacatur

 or amendment to this Final Order; or (ii) a priority claim for any administrative expense or


                                                 78
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 84 of 197


 unsecured claim against the Debtors (now existing or hereafter arising of any kind or nature

 whatsoever, including, without limitation any administrative expense of the kind specified in

 sections 503(b), 506(c), 507(a), or 507(b) of the Bankruptcy Code) in any of the Cases or

 Successor Cases, equal or superior to the DIP ABL Superpriority Claims or Prepetition ABL

 Superpriority Claims, other than the Carve Out and the Canadian Intercompany Superpriority

 Administrative Claims, as set forth herein; (b) without the prior written consent of the DIP ABL

 Agent (or the Prepetition ABL Agent) any order allowing use of Cash Collateral (other than as

 permitted during the Remedies Notice Period) resulting from DIP Collateral or Prepetition

 Collateral; (c) without the prior written consent of the DIP ABL Agent, any lien on any of the

 DIP Collateral with priority equal or superior to the DIP ABL Liens, except as specifically

 provided in the DIP ABL Documents; or (d) without the prior written consent of the Prepetition

 ABL Agent, any lien on any of the DIP Collateral with priority equal or superior to the

 Prepetition ABL Liens or Prepetition ABL Adequate Protection Liens, except as specifically

 provided in the DIP ABL Documents. The Debtors irrevocably waive any right to seek any

 amendment, modification or extension of this Final Order without the prior written consent, as

 provided in the foregoing, of the DIP ABL Agent (or the Prepetition ABL Agent), and no such

 consent shall be implied by any other action, inaction or acquiescence of the DIP ABL Agent or

 the Prepetition ABL Agent.

                56.    Continuing Effect of DIP Intercreditor Agreement; Participation

 Agreement. The Debtors, DIP ABL Agent, DIP Term Loan Agent, DIP ABL Secured Parties,

 DIP Term Loan Parties, Prepetition ABL Secured Parties, and Prepetition Term Loan Parties each

 shall be bound by, and in all respects of the DIP ABL Credit Facility and DIP Term Loan Credit

 Facility shall be governed by, and be subject to all the terms, provisions, and restrictions of the


                                                 79
 KE 61996516
19-11608-mew        Doc 159    Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 85 of 197


 DIP Intercreditor Agreement, except as may be expressly modified by this Final Order. The

 parties to the Participation Agreement shall continue to be bound by, governed by, and be subject

 to all the terms, provisions, and restrictions of the Participation Agreement.

                57.     Final Order Controls. In the event of any inconsistency between the terms

 and conditions of the Interim Order and of this Final Order or the DIP ABL Documents and of

 this Final Order, the provisions of this Final Order shall govern and control. In the event of any

 inconsistency between the terms and conditions of any other order regarding any postpetition

 financing or use of cash collateral, the provisions of this Final Order shall govern and control to

 the extent such terms and conditions relate to the Prepetition ABL Credit Facility, Prepetition

 ABL Secured Parties, Prepetition ABL Obligations, Prepetition ABL Documents, Prepetition

 Collateral, Prepetition ABL Liens, Prepetition ABL Priority Collateral, Prepetition ABL

 Superpriority Claims, Prepetition ABL Adequate Protection Payments, Prepetition ABL

 Adequate Protection Liens, DIP ABL Credit Facility, DIP ABL Secured Parties, DIP ABL

 Obligations, DIP ABL Documents, DIP ABL Collateral, DIP ABL Liens, DIP ABL Priority

 Collateral, or DIP ABL Superpriority Claims. Notwithstanding anything to the contrary in the

 Interim Order, upon entry of this Final Order, any modifications by the Interim Order to the DIP

 ABL Documents shall be superseded by this Final Order and such modifications shall no longer

 have any effect.

                58.     Discharge. The DIP ABL Obligations and the obligations of the Debtors

 with respect to the adequate protection provided herein shall not be discharged by the entry of an

 order confirming any plan of reorganization in any of the Cases, notwithstanding the provisions

 of section 1141(d) of the Bankruptcy Code, unless such obligations have been indefeasibly paid

 in full in cash (and “payment in full” as provided by the DIP ABL Credit Agreement), on or


                                                  80
 KE 61996516
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 86 of 197


 before the effective date of such confirmed plan of reorganization, or each of the DIP ABL

 Agent, DIP ABL Secured Parties and Prepetition ABL Agent, as applicable, has otherwise agreed

 in writing.   None of the Debtors shall propose or support any plan of reorganization or sale of

 all or substantially all of the Debtors’ assets, or order confirming such plan or approving such

 sale, that is not conditioned upon the indefeasible payment of the DIP ABL Obligations, and the

 payment of the Debtors’ obligations with respect to the adequate protection provided for herein,

 in full in cash within a commercially reasonable period of time (and in no event later than the

 effective date of such plan of reorganization or sale) (a “Prohibited Plan or Sale”) without the

 written consent of the DIP ABL Agent and the Prepetition ABL Agent, as applicable. For the

 avoidance of doubt, the Debtors’ proposal or support of a Prohibited Plan or Sale, or the entry of

 an order with respect thereto, shall constitute an Event of Default hereunder and under the DIP

 ABL Documents.

                59.    Survival. The provisions of the Interim Order, this Final Order, and any

 actions taken pursuant thereto and hereto shall survive entry of any order which may be entered:

 (a) confirming any plan of reorganization in any of the Cases; (b) converting any of the Cases to

 a case under Chapter 7 of the Bankruptcy Code; (c) dismissing any of the Cases or any Successor

 Cases; or (d) pursuant to which this Court abstains from hearing any of the Cases or Successor

 Cases. The terms and provisions of the Interim Order and this Final Order, including the claims,

 liens, security interests, and other protections granted to the DIP ABL Agent, DIP ABL Secured

 Parties, DIP ABL Obligations, the Prepetition ABL Secured Parties and the Prepetition ABL

 Obligations granted pursuant to the Interim Order, this Final Order and/or the DIP ABL

 Documents, shall continue in the Cases, in any Successor Cases, or following dismissal of the

 Cases or any Successor Cases, and shall maintain their priority as provided by the Interim Order


                                                81
 KE 61996516
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 87 of 197


 and this Final Order until: (i) in respect of the DIP ABL Credit Facility, all the DIP ABL

 Obligations, pursuant to the DIP ABL Documents, the Interim Order, and this Final Order, have

 been indefeasibly paid in full in cash and all letters of credit under the DIP ABL Credit Facility

 shall have been cancelled or cash collateralized in accordance with the terms thereof (such

 payment being without prejudice to any terms or provisions contained in the DIP ABL Credit

 Facility which survive such discharge by their terms), and all commitments to extend credit

 under the DIP ABL Credit Facility are terminated and (ii) in respect of the Prepetition ABL

 Facility, all of the Prepetition ABL Obligations pursuant to the Prepetition ABL Documents, the

 Interim Order and this Final Order, have been indefeasibly paid in full in cash. The terms and

 provisions concerning the indemnification of the DIP ABL Agent and DIP ABL Secured Parties

 shall continue in the Cases, in any Successor Cases, following dismissal of the Cases or any

 Successor Cases, following termination of the DIP ABL Documents and/or the indefeasible

 repayment of the DIP ABL Obligations.

                60.    Dallas County, Texas Ad Valorem Taxes. Notwithstanding any other

 provisions of this Final Order, any valid liens currently held by Dallas County shall neither be

 primed by nor subordinated to any liens granted hereby. Subject to further order of this Court, up

 to a maximum of $380,000 of proceeds of the sales of assets located in the state of Texas that are

 subject to a lien held by Dallas County shall be deposited in a segregated account as adequate

 protection for the secured claims of Dallas County prior to the distribution of any such proceeds

 to any other creditor; provided that the segregated amount shall be reduced if the actual or

 estimated taxes are less than $380,000 at the time of any such sale; and provided further that

 such amount up to $380,000 shall be funded first from DIP Term Priority Collateral located

 in the state of Texas. Any valid liens of Dallas County shall attach to these proceeds to the same


                                                82
 KE 61996516
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 88 of 197


 extent and with the same priority as such liens currently attach to the applicable property of the

 Debtors. These funds shall be in the nature of adequate protection and shall constitute neither the

 allowance of the claims of Dallas County, nor a cap on the amounts it may be entitled to

 receive. The claims and liens of Dallas County shall remain subject to any objections made by

 any party (including the Debtors) who would otherwise be entitled to raise any objection as to,

 among other things, the claim amount or the priority, validity, or extent of such liens. These

 segregated proceeds may be distributed upon agreement among Dallas County, the Debtors, the

 DIP ABL Secured Parties and the DIP Term Loan Parties, or upon order of the Court with notice

 to Dallas County. Nothing in this Final Order shall be deemed an admission as to the validity of

 any claim of Dallas County against a Debtor entity.

                61.     Canadian Intercompany Superpriority Administrative Claims.               The

 Canadian Intercompany Superpriority Administrative Claims shall be subject to the Carve Out

 and shall otherwise be junior only to: (a) with respect to the DIP ABL Priority Collateral

 (1) Permitted Prior Liens; (2) the DIP ABL Liens; (3) the Prepetition ABL Liens; and (4) the

 Prepetition ABL Adequate Protection Liens; and (b) with respect to the DIP Term Loan Priority

 Collateral (1) Prepetition Term Loan Permitted Prior Liens; (2) the DIP Term Loan Liens; (3) the

 Prepetition Term Loan Liens; (4) the Prepetition Term Loan Adequate Protection Liens; (5) the

 DIP ABL Liens; (6) the Prepetition ABL Liens; and (7) the Prepetition ABL Adequate Protection

 Liens; and shall otherwise be senior to all other security interests in, liens on, or claims against

 any of the Debtors’ assets.

                62.     Necessary Action. The Debtors are authorized to take any and all such

 actions as are necessary or appropriate to implement the terms of the Interim Order and this Final

 Order.


                                                 83
 KE 61996516
19-11608-mew       Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                            Pg 89 of 197


                63.     Bankruptcy Rules. The requirements of Bankruptcy Rules 4001, 6003,

 and 6004, in each case to the extent applicable, are satisfied by the contents of the DIP Motion.

                64.     Nunc Pro Tunc Effect of this Final Order.           This Final Order shall

 constitute findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052 and shall

 take effect and be enforceable nunc pro tunc to the Petition Date immediately upon execution

 hereof.

                65.     Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062, or

 9014 of the Bankruptcy Rules, or any local bankruptcy rules, or Rule 62(a) of the Federal Rules

 of Civil Procedure, this Final Order shall be immediately effective and enforceable upon its entry

 and there shall be no stay of execution or effectiveness of this Final Order.

                66.     The Debtors shall within two (2) business days of its entry serve copies of

 this Final Order to the parties having been given notice of the Final Hearing and to any party that

 has filed a request for notices with this Court.



 Dated: New York, New York
        __________________, 2019


                                                    THE HONORABLE MICHAEL E. WILES
                                                    UNITED STATES BANKRUPTCY JUDGE




                                                    84
 KE 61996516
19-11608-mew   Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51   Main Document
                                     Pg 90 of 197


                                    Exhibit A

                                     Budget




                                       85
 KE 61996516
19-11608-mew   Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51   Main Document
                                     Pg 91 of 197


                                    Exhibit B

                                     Redline
19-11608-mew          Doc 159        Filed 06/29/19 Entered 06/29/19 21:24:51                      Main Document
                                                 Pg 92 of 197



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                  )
 In re:                                                           )    Chapter 11
                                                                  )
 HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                          )    Case No. 19--11608 (MEW)
                                                                  )
                                     Debtors.                     )    (Jointly Administered)
                                                                  )

        INTERIM ORDERFINAL ORDER WITH RESPECT TO PREPETITION ABL
      SECURED PARTIES AND DIP ABL SECURED PARTIES (A) AUTHORIZING THE
       DEBTORS TO OBTAIN POSTPETITION FINANCING, (B) AUTHORIZING THE
     DEBTORS TO USE CASH COLLATERAL, (C) GRANTING LIENS AND PROVIDING
        SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS, (D) GRANTING
                         ADEQUATE PROTECTION TO

      THE PREPETITION LENDERSABL SECURED PARTIES, (E) MODIFYING THE
     AUTOMATIC STAY, (F) SCHEDULING A FINAL HEARING, AND (GF) GRANTING
                              RELATED RELIEF

          Upon the motion, dated May 19, 2019 (the “DIP Motion”) of Hollander Sleep Products,

 LLC (the “DIP Term Loan Borrower”) and Hollander Home Fashions Holdings, LLC, Hollander

 Sleep Products Kentucky, LLC, Hollander Sleep Products Canada Limited, Pacific Coast

 Feather, LLC and Pacific Coast Feather Cushion, LLC (collectively the “DIP ABL Borrowers”

 and together with the Term Loan Borrower, the “Borrowers”) on behalf of themselves and their

 affiliated debtors and debtors--in possession (together with Dream II Holdings, LLC (“Parent”),

 collectively, the “Debtors”) in the above--captioned chapter 11 cases (collectively, the “Cases”),

 seeking entry of an order (this “Interim Order”) and a Final Order (as defined herein)”) pursuant

 to sections 105, 361, 362, 363, 364(c)(l), 364(c)(2), 364(c)(3), 364(d), 364(e), 507 and 552 of

 chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 4001,

 1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander
      Sleep Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC
      (4119); Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The
      location of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.
19-11608-mew        Doc 159       Filed 06/29/19 Entered 06/29/19 21:24:51                   Main Document
                                              Pg 93 of 197


 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Local

 Rule 4001--2, inter alia:

         (i)      authorizing on a final basis the Debtors to obtain $90 million senior secured

 postpetition financing on a superpriority basis (the “DIP ABL Credit Facility” and the loans

 under the DIP ABL Credit Facility, the “DIP ABL Loans”) pursuant to the terms and conditions

 of that certain Debtor--in--Possession Credit Agreement (as the same may be amended, restated,

 supplemented, or otherwise modified from time to time, the “DIP ABL Credit Agreement”), by

 and among the DIP ABL Borrowers, Parent, as guarantor, and such other guarantors thereto

 from time to time (the “”DIP ABL Guarantors,””; together with the DIP ABL Borrowers, the

 “DIP ABL Loan Parties” or “DIP Parties”), Wells Fargo Bank, National Association, as agent (in

 such capacity, the “DIP ABL Agent”), for and on behalf of itself and the other lenders party

 thereto (the “DIP ABL Lenders”), the Issuing Lenders (as therein defined) and the Bank Product

 Providers (as therein defined) (collectively, the “”DIP ABL Secured Parties”), substantially in

 the form of Exhibit B attached to the DIP Motion;

         (ii)     authorizing on a final basis the Debtors party thereto to execute and deliver the

 DIP ABL Credit Agreement and any other agreements and documents related thereto

 (collectively with the DIP ABL Credit Agreement, the “DIP ABL Documents”) and to perform

 such other acts as may be necessary or desirable in connection with the DIP ABL Documents;

         (iii)    granting on a final basis the DIP ABL Credit Facility and all obligations owing

 thereunder and under the DIP ABL Documents to the DIP ABL Agent and DIP ABL Secured

 Parties (collectively, and including all “Obligations” as described in the DIP ABL Credit

 Agreement (including the Last Out DIP Obligations)2,), the “DIP ABL Obligations”) allowed


 2
     “Last Out DIP Obligations” shall have the meaning ascribed to the term “Last Out Obligations” in the DIP ABL
     Credit Agreement.

                                                        2
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51          Main Document
                                           Pg 94 of 197


 superpriority administrative expense claim status in each of the Cases and any Successor Cases

 (as defined herein), subject to the Carve Out;);

        (iv)    authorizing the Debtors (other than Debtor Hollander Sleep Products Canada

 Limited) to obtain senior secured postpetition financing on a superpriority basis in the aggregate

 principal amount of up to $28,000,000.00 (the “DIP Term Loan Credit Facility,” and the loans

 thereunder, the “DIP Term Loans,” and the DIP Term Loan Credit Facility together with the DIP

 ABL Credit Facility, the “DIP Facilities”) pursuant to the terms and conditions of that certain

 superpriority secured Debtor-in-Possession Term Loan Credit Agreement (as the same may be

 amended, restated, supplemented, or otherwise modified from time to time, the “DIP Term Loan

 Credit Agreement,” and together with the DIP ABL Credit Agreement, the “DIP Agreements”),

 by and among the DIP Term Loan Borrower, the guarantors party thereto from time to time

 (the “DIP Term Loan Guarantors,” and together with the DIP ABL Guarantors, the “DIP

 Guarantors”) (the DIP Term Loan Guarantors, together with the DIP Term Loan Borrower, the

 “DIP Term Loan Parties”) (the DIP Term Loan Parties, together with the DIP ABL Loan Parties,

 the “DIP Parties”), the financial institutions party thereto from time to time as lenders

 (collectively, the “DIP Term Loan Lenders,” and together with the DIP Term Loan Agent

 (defined below), the “DIP Term Loan Secured Parties”) (the DIP Term Loan Secured Parties,

 together with the     DIP ABL Parties, the “DIP Lenders”), and Barings Finance LLC, as

 administrative agent (in such capacity, the “DIP Term Loan Agent,” and, together with the DIP

 ABL Agent, collectively, the “DIP Agents”) for and on behalf of itself and the DIP Term Loan

 Lenders, substantially in the form of Exhibit C attached to the DIP Motion;

        (v)     authorizing the Debtors party thereto to execute and deliver the DIP Term Loan

 Credit Agreement and any other agreements and documents related thereto (collectively with the



                                                    3
19-11608-mew       Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51             Main Document
                                            Pg 95 of 197


 DIP Term Loan Credit Agreement, the “DIP Term Loan Documents,” and together with the DIP

 ABL Documents, the “DIP Documents”) and to perform such other acts as may be necessary or

 desirable in connection with the DIP Term Loan Documents;

        (vi)     granting the DIP Term Loan Credit Facility and all obligations owing thereunder

 and under the DIP Term Loan Documents to the DIP Term Loan Agent and DIP Term Loan

 Lenders (collectively, and including all “Obligations” as described in the DIP Term Loan Credit

 Agreement, the “DIP Term Loan Obligations,” and together with the DIP ABL Obligations, the

 “DIP Obligations”) allowed superpriority administrative expense claim status in each of the

 Cases and any Successor Cases, in each case subject to the Carve Out (as defined herein);

        (iv)     granting to the DIP Agents, for the benefit of themselves and the DIP Lenders and

 the DIP[reserved];

        (v)      [reserved];

        (vi)     [reserved];

        (vii)    granting on a final basis to the DIP ABL Agent, for the benefit of itself and the

 DIP ABL Secured Parties and the DIP ABL Obligations, automatically perfected security

 interests in and liens on all of the DIP ABL Collateral (as defined below), or DIP Term

 Collateral (as defined herein), as applicable, including, without limitation, all property

 constituting “Cash Collateral” as defined in section 363(a) of the Bankruptcy Code, which liens

 shall be subject to the Carve Out and the priorities set forth herein;

        (viii)   authorizing and directing the Debtors on a final basis to pay the principal, interest,

 fees, expenses and other amounts payable under the DIP ABL Documents as such become due,

 including, without limitation, letter of credit fees (including issuance and other related charges),

 continuing commitment fees, closing fees, audit fees, appraisal fees, liquidator fees, structuring



                                                   4
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51             Main Document
                                           Pg 96 of 197


 fees, administrative agent’s fees, the reasonable fees and disbursements of the DIP Agents’ABL

 Agent’s and DIP Lenders’ABL Secured Parties’ respective attorneys, advisors, accountants and

 other consultants, all to the extent provided in, and in accordance with, the applicable DIP ABL

 Documents;

        (ix)    authorizing the Debtors on a final basis to use the Prepetition Collateral, including

 the Cash Collateral (each as defined below) of the Prepetition ABL Secured Parties and

 Prepetition ABL Obligations under the Prepetition ABL Documents and the Prepetition Term

 Loan Secured Parties under the Prepetition Term Loan Documents (each as defined below),, and

 providing adequate protection to the Prepetition ABL Secured Parties, and Prepetition ABL

 Obligations and Prepetition Term Loan Secured Parties for any Diminution in Value (as defined

 below) of their respective interests in the Prepetition Collateral, including the Cash Collateral, as

 applicable, and subject to the Carve Out; and

        (x)     vacating and modifying the automatic stay imposed by section 362 of the

 Bankruptcy Code to the extent necessary to implement and effectuate the terms and provisions of

 the DIP ABL Documents and this, the Interim Order;, and this Final Order.

        (xi)    scheduling a final hearing (the “Final Hearing”) to consider the relief requested in

 the DIP Motion and approving the form of notice with respect to the Final Hearing.

        The Court having considered the DIP Motion, the exhibits attached thereto, the

 Declaration of Saul Burian in Support of the Debtors’ Motion for Entry of Interim and Final

 Orders (A) Authorizing the Debtors to Obtain Postpetition Financing, (B) Authorizing the

 Debtors to Use Cash Collateral, (C) Granting Liens and Providing Superpriority Administrative

 Expense Status, (D) Granting Adequate Protection to the Prepetition Lenders, (E) Modifying the

 Automatic Stay, (F) Scheduling a Final Hearing, and (G) Granting Related Relief,



                                                  5
19-11608-mew         Doc 159       Filed 06/29/19 Entered 06/29/19 21:24:51                     Main Document
                                               Pg 97 of 197


 [Docket No. 19], the DIP ABL Documents, the Declaration of Marc Pfefferle, Chief Executive

 Officer of Hollander Sleep Products, LLC, in Support of Debtors’ Chapter 11 Petitions and First

 Day Motions, [Docket No. 3], and the evidence submitted and argument made at the interim

 hearing (the “Interim Hearing”); and the Court having entered after the Interim Hearing the

 Interim Order (A) Authorizing the Debtors to Obtain Postpetition Financing, (B) Authorizing the

 Debtors to Use Cash Collateral, (C) Granting Liens and Providing Superpriority Administrative

 Expense Status, (D) Granting Adequate Protection to the Prepetition Lenders, (E) Modifying the

 Automatic Stay, (F) Scheduling a Final Hearing, and (G) Granting Related Relief

 [Docket No. 53] (the “Interim Order”)3 and notice of the InterimFinal Hearing having been given

 in accordance with Bankruptcy Rules 2002, 4001(b), (c) and (d), and all applicable Local Rules;

 and the Interim Hearingfinal hearing (the “Final Hearing”) with respect to the portion of the DIP

 Motion pertaining to the DIP ABL Credit Facility and the Prepetition ABL Credit Facility having

 been held on July 1, 2019, and concluded; and certainall objections, if any, to the relief requested

 in the DIP Motion pertaining to the DIP ABL Credit Facility and the Prepetition ABL Credit

 Facility having been withdrawn, resolved by modifications to the proposed interim order having

 been made at the direction of the Court, as reflectedFinal Order set forth herein, or overruled by

 the Court; and it appearing that approval of the interim relief requested in the DIP Motion is

 necessary to avoid immediate and irreparable harmpertaining to the Debtors and their estates

 pending the Final Hearing,DIP ABL Credit Facility and otherwisethe Prepetition ABL Credit

 3
     To the extent used herein, the following terms will have the meanings ascribed thereto in the Interim Order: DIP
     Term Loan Credit Facility, DIP Term Loans, DIP Term Loan Credit Agreement, DIP Term Loan Guarantors,
     DIP Term Loan Parties, DIP Term Loan Lenders, Required DIP Term Loan Lenders, DIP Term Loan Agent,
     DIP Term Loan Documents, DIP Term Loan Obligations, DIP Term Collateral, Prepetition Term Loan Credit
     Agreement, Prepetition Term Loan Documents, Prepetition Term Loan Borrower, Prepetition Term Loan
     Parties, Prepetition Term Loan Administrative Agent, Prepetition Term Loan Lenders, Prepetition Term Loan
     Credit Facility, Prepetition Term Loan Permitted Prior Liens, Prepetition Term Loan Obligations, DIP Term
     Collateral, DIP Term Loan Liens, Prepetition Term Loan Liens, Prepetition Term Loan Adequate Protection
     Liens, Prepetition Term Loan Superpriority Claim, and Prepetition Term Loan Adequate Protection Payments.


                                                          6
19-11608-mew         Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 98 of 197


 Facility is reasonable and in the best interests of the Debtors, their estates, and all parties--in-

 -interest, and is essential for the continued operation of the Debtors’ businesses and the

 preservation of the value of the Debtors’ assets; and the Court having determined that the legal

 and factual bases set forth in the DIP Motion establish just cause for the relief granted herein;

 and it appearing that the Debtors’ entry into the DIP AgreementsABL Credit Agreement is a

 sound and prudent exercise of the Debtors’ business judgment; and after due deliberation and

 consideration, and good and sufficient cause appearing therefor, the Court hereby enters this

 Interim Order.;

          Deemed Modifications to DIP Loan Agreement and DIP Loan Documents

        Subject to the reserved rights of the parties pursuant to the last paragraph of this section,

 the DIP Agreements and the other DIP Documents are hereby deemed to have been amended as

 follows for purposes of this Interim Order and for purposes of the interim financing authorized

 under this Interim Order. All references in this Interim Order to any of the DIP Agreements and

 DIP Documents shall constitute references to the DIP Agreements and DIP Documents as so

 amended. Any provision in the DIP Agreements and DIP Documents that is contrary to the

 deemed modifications and amendments set forth below shall be deemed to have been stricken

 from the DIP Agreements and DIP Documents for purposes of this Interim Order and the interim

 financing authorized hereunder.

                a.      The proposed milestones described in the DIP Agreements and DIP

        Documents have not been approved and will be considered only after the appointment of

        an Official Committee of Unsecured Creditors.           Except as expressly provided in

        Paragraph 31 of this Interim Order, any failure to meet or satisfy the milestones set forth




                                                  7
19-11608-mew        Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51         Main Document
                                          Pg 99 of 197


      in the DIP Agreements or the DIP Documents shall not constitute a default during the

      period covered by this Interim Order.

               b.      No restructuring support agreement or plan support agreement has been

      approved by the Court, and any provision of the DIP Agreements or DIP Documents that

      purports to obligate the Debtors to the terms of such an agreement, or that purports to

      make it a default if the Debtors breach any such agreement, shall not be effective during

      the period covered by this Interim Order.

               c.      No provision of this Interim Order or of the DIP Agreements or DIP

      Documents shall: (i) permit payment of any amount owed with respect to secured

      financings that predated the filing of these bankruptcy cases except for the adequate

      protection payments that are explicitly authorized in this Interim Order and the gradual

      roll-up of the obligations under the Prepetition ABL Credit Agreement as provided

      below.

               d.      During the period covered by this Interim Order, adequate protection

      payments shall be provided only to the extent set forth in this Interim Order. Any

      provision of the proposed DIP Agreements or the proposed DIP Documents that purports

      to require other adequate protection payments, or that conditions the obligations of the

      DIP Lenders upon the receipt of other adequate protection payments, or that purports to

      declare a default in the event that other adequate protection payments are not made, shall

      be of no force and effect during the period covered by this Interim Order.

               e.      Notwithstanding any other provision of the DIP Agreements and the DIP

      Documents, there shall be no waiver or limitation upon the potential effect of sections

      506(c) or 552 of the Bankruptcy Code during the period covered by this Interim Order,



                                               8
19-11608-mew        Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51         Main Document
                                          Pg 100 of 197


      and the failure to provide for such a waiver or limitation shall not constitute a default

      under the DIP Agreements and the DIP Documents.

               f.      Any provisions of the proposed DIP Agreements and proposed DIP

      Documents that contemplate that the DIP Lenders will have liens on avoidance actions

      pursuant to sections 544 through 551 of the Bankruptcy Code, or on the proceeds of such

      actions, shall be without effect and shall be deemed to have been deleted for purposes of

      the period covered by this Interim Order.

               g.      All provisions in the proposed DIP Agreements and DIP Documents that

      purport to confirm the DIP Lender’s credit bidding rights shall be of no force and effect

      for purposes of the financing authorized by this Interim Order. Credit bidding rights (or

      disputes as to the same) will be resolved in connection with separate motions or

      proceedings.

               h.      Any condition, default provision or other term in the proposed DIP

      Agreements and DIP Documents that purports to bar the Debtors or an official committee

      from making motions or requesting further relief of any kind, or that purport to establish

      defaults in the event motions or other requests are made, are deemed to be deleted and of

      no force and effect during the period covered by this Interim Order.

               i.      Any proposed limits in the Budget regarding the fees payable to counsel

      for an Unsecured Creditors Committee, and any provision of the proposed DIP

      Agreements and DIP Documents that purports to limit such amounts, shall be subject to

      negotiation with the Unsecured Creditors Committee once that Committee has been

      approved and, if agreement is not reached, shall be in such amounts as the Court

      determines to be reasonable. Any approval by the Court of a permitted amount of fees to



                                               9
19-11608-mew              Doc 159          Filed 06/29/19 Entered 06/29/19 21:24:51                                   Main Document
                                                       Pg 101 of 197


          that is in excess of the amounts specified in the Budget for the period covered by this

          Interim Order shall not constitute a default under the DIP Agreements and the DIP

          Documents.            Notwithstanding the foregoing, the amount that may be incurred by

          professionals retained by an Unsecured Creditors Committee in the investigation and

          pursuit of a Challenge (as defined in paragraph 42) shall be $50,000. Any prohibition in

          the proposed DIP Agreements or DIP Documents, and the proposed Budget, shall be

          deemed modified to conform to the provisions of this paragraph.

                     j.         No agreements with regard to exit financing, the terms of a plan of

          reorganization, or the distributions to be proposed or made in connection with a plan of

          reorganization have been approved at this stage of the case, and no such agreement in the

          DIP Agreements and DIP Documents shall be effective during the period covered by this

          Interim Order.

 The DIP Agreements and DIP Documents, as amended by the foregoing terms, shall constitute

 the agreements pursuant to which the interim financing is provided. The parties shall retain the

 right, with respect to any provision deleted from the DIP Agreements and DIP Documents

 pursuant to the foregoing amendments, to seek the reinstatement and approval of such a

 provision at the final hearing and in connection with the entry of a final order.

                                       Findings of Fact and Conclusions of Law

          Based on the record at the Interim Hearing, the Court makes the following findings of

 fact and conclusions of law:4




 4
     The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law pursuant to Bankruptcy Rule
     7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent that any of the following findings of fact
     constitute conclusions of law, they are adopted as such. To the extent any of the following conclusions of law constitute findings of fact,
     they are adopted as such.


                                                                     10
19-11608-mew         Doc 159        Filed 06/29/19 Entered 06/29/19 21:24:51                     Main Document
                                                Pg 102 of 197


         BASED UPON THE RECORD ESTABLISHED AT THE INTERIM HEARING

 AND FINAL HEARING, THE COURT MAKES THE FOLLOWING FINDINGS OF

 FACT AND CONCLUSIONS OF LAW:5

         A.       Petition Date. On May 19, 2019 (the “Petition Date”), each of the Debtors filed a

 voluntary petition for relief under chapter 11 of the Bankruptcy Code with the United States

 Bankruptcy Court for the Southern District of New York (the “Court”).

         B.       Debtors in Possession. The Debtors have continued in the management and

 operation of their businesses and properties as debtors in possession pursuant to sections 1107

 and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in the Cases.

         C.       Jurisdiction and Venue. This Court has jurisdiction over the Cases, the DIP

 Motion, and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157 and 1334.

 Consideration of the DIP Motion constitutes a core proceeding pursuant to 28

 U.S.C. § 157(b)(2). This Court may enter a final order consistent with Article III of the United

 States Constitution. Venue for the Cases and the proceedings on the Motion is proper in this

 district pursuant to 28 U.S.C. §§ 1408 and 1409. The bases for the relief sought in the DIP

 Motion and granted in thise Interim Order and this Final Order are sections 105, 361, 362, 363,

 364, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6004, and 9014, and the

 Local Rules.

         D.       Committee Formation. As of the date hereofOn May 30, 2019, the United States

 Trustee for the Southern District of New York (the “U.S. Trustee”) has not appointed an official




 5
     The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
     pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To
     the extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To
     the extent any of the following conclusions of law constitute findings of fact, they are adopted as such.

                                                         11
19-11608-mew          Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51             Main Document
                                            Pg 103 of 197


 committee of unsecured creditors in these Cases pursuant to section 1102 of the Bankruptcy

 Code (athe “Creditors’ Committee”).

        E.      Notice. Proper, timely, adequate, and sufficient notice of the Motion has been

 provided in accordance with the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules,

 and no other or further notice of the Motion with respect to the relief requested at the

 InterimFinal Hearing or the entry of this InterimFinal Order shall be required. The interim relief

 granted herein is necessary to avoid immediatefor the continued operation of the Debtors’

 businesses and irreparable harm to the Debtors and their estates pending a Final Hearingthe

 preservation of the value of the Debtors’ assets.

        F.      Debtors’ Stipulations. After consultation with their attorneys and financial

 advisors, and without prejudice to the rights of the Debtors and parties--in--interest as set forth in

 paragraph 39 42 herein, the Debtors, on their behalf and on behalf of their estates, admit,

 stipulate, acknowledge, and agree as follows (paragraphs F(i) through F(xv) below are referred

 to herein, collectively, as the “Debtors’ Stipulations”), which Debtors’ Stipulations shall not

 constitute a finding of fact, a conclusion of law or an Order of this Court in accordance with

 Local Bankruptcy Rule 4001--2(g)(4):) and further, which Debtors’ Stipulations shall be deemed

 not effective solely with respect to any Challenge timely brought or filed prior to the Challenge

 Period Termination Date, unless and until such Challenge is overruled, settled, or denied by

 Final Order of the Court:

                (i)      Prepetition ABL Facility. Pursuant to that certain Third Amended and

 Restated Credit Agreement dated as of June 9, 2017 (as amended, restated, supplemented, or

 otherwise modified from time to time, the “Prepetition ABL Credit Agreement,” and collectively

 with any other agreements and documents executed or delivered in connection therewith, each as



                                                  12
19-11608-mew       Doc 159    Filed 06/29/19 Entered 06/29/19 21:24:51         Main Document
                                          Pg 104 of 197


 may be amended, restated, supplemented, or otherwise modified from time to time, the

 “Prepetition ABL Documents”),”)), among (a) the borrowers thereunder (the “Prepetition ABL

 Borrowers” and together with the “Guarantors” as defined in the Prepetition ABL Credit

 Agreement, the “Prepetition ABL Loan Parties”), (b) Dream II Holdings, LLC as parent,

 (c) Wells Fargo Bank, National Association, as agent (in such capacity, the “Prepetition ABL

 Agent”), sole lead arranger and sole book runner, and (d) the lenders party thereto (the

 “Prepetition ABL Lenders,”;” and collectively with the Prepetition ABL Agent, the “Issuing

 Lenders” (as defined under the Prepetition ABL Credit Agreement), and the “Bank Product

 Providers” (as defined under the Prepetition ABL Credit Agreement) the “Prepetition ABL

 Secured Parties” or “Prepetition Secured Parties”), the Prepetition ABL LendersSecured Parties

 provided credit and other financial accommodations to, and issued letters of credit for the

 account of, the Prepetition ABL Borrowers pursuant to the Prepetition ABL Documents (the

 “Prepetition ABL Credit Facility”).” or “Prepetition Secured Facility”).

                (ii)   Prepetition Put Agreement and Existing Participation Agreement.

 Pursuant to that certain (i) Put Agreement dated as of November 27, 2018 (the “Put Agreement”)

 among Sentinel Capital Partners V, L.P., Sentinel Dream Blocker, Inc., and Sentinel Capital

 Investors V, L.P. (the “Put Purchasers”), Wells Fargo Bank, National Association and SunTrust

 Bank, as lenders under the Prepetition ABL Credit Agreement, and the Prepetition ABL Agent, in

 consideration of providing the Prepetition ABL Borrowers with “Last Out Loans” (as defined in

 the Prepetition ABL Credit Agreement) (the “Last Out Loans”) (the Last Out Loans and any

 interest, fees, costs, charges, indemnities and other amounts accrued thereon, the “Last Out

 Obligations”), the Put Purchasers agreed to purchase a one hundred percent subordinated

 participation interest in the Last Out Loans provided to the Prepetition ABL Borrowers pursuant



                                                 13
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 105 of 197


 to the Prepetition ABL Credit Agreement and (ii) Existing Participation Agreement (as defined in

 the DIP ABL Credit Agreement) and the occurrence of the “Exercise Date” (as defined in the

 Existing Participation Agreement)), upon the occurrence of the Petition Date and “Notice of Put

 Exercise” (as defined in the Put Agreement) provided by Prepetition ABL Agent, the Put

 Purchasers acquired the Participation Interest (as defined in the Existing Participation

 Agreement) in respect of the Last Out Loans and Last Out Loan Obligations (as defined in the

 Prepetition ABL Credit Agreement).

                (iii)   Prepetition ABL Obligations. The Prepetition ABL Facility provided the

 Borrowers with, among other things, (x) $125,000,000 in aggregate Commitments (as defined in

 the Prepetition ABL Credit Agreement). As of May 17, 2019, the aggregate principal amount of

 loans outstanding under the Prepetition ABL Facility was not less than $61,697,731 plus

 $5,136,180 in respect of letters of credit (together with accrued and unpaid interest, and

 outstanding letters of credit, any reimbursement obligations (contingent or otherwise) in respect

 of letters of credit, any fees, expenses and disbursements (including, without limitation,

 attorneys’ fees, accountants’ fees, auditor fees, appraisers’ fees and financial advisors’ fees, and

 related expenses and disbursements), treasury, cash management, bank product and derivative

 obligations, indemnification obligations, guarantee obligations, and other charges, amounts, and

 costs of whatever nature owing, whether or not contingent, whenever arising, accrued, accruing,

 due, owing, or chargeable in respect of any of the Prepetition ABL Borrower’s and certain of the

 Prepetition ABL Guarantors’ obligations pursuant to the Prepetition ABL Documents, including

 all “Obligations” as defined in the Prepetition ABL Credit Agreement, including the Last Out

 Obligations, “Existing Secured Canadian Obligations” (as defined in the DIP ABL Credit

 Agreement), and “Existing Secured US Obligations” (as defined in the DIP ABL Credit



                                                 14
19-11608-mew         Doc 159       Filed 06/29/19 Entered 06/29/19 21:24:51                    Main Document
                                               Pg 106 of 197


 Agreement) (collectively, the “Prepetition ABL Obligations”).” or “Prepetition Secured

 Obligations”).

                  (iv)     Prepetition ABL Liens and Prepetition ABL Priority Collateral. As more

 fully set forth in the Prepetition ABL Documents, prior to the Petition Date, the Prepetition ABL

 Borrowers and the Prepetition ABL Guarantors granted to the Prepetition ABL Agent, for the

 benefit of itself and the Prepetition ABL Secured Parties and Prepetition ABL Obligations, a

 security interest in and continuing lien on (the “Prepetition ABL Liens”) on substantially all of

 their assets and property, including, without limitation, (a) a first priority security interest in and

 continuing lien on the ABL Priority Collateral (as defined in that certain DIP Intercreditor

 Agreement referred to and as defined below) and all substitutions, replacements, accessions,

 products, and proceeds of any of the ABL Priority Collateral, in any form, including insurance

 proceeds and all claims against third parties for loss or damage to, or destruction of, or other

 voluntary conversion (including claims in respect of condemnation or expropriation) of any kind

 or nature of any or all of the foregoing (the “Prepetition ABL Priority Collateral”), and (b) a

 second priority security interest in and continuing lien on the Term Loan Priority Collateral (as

 defined in that certain DIP Intercreditor Agreement referred to and as defined below) and all

 substitutions, replacements, accessions, products, and proceeds of any of the Term Loan Priority

 Collateral, in any form, including insurance proceeds and all claims against third parties for loss

 or damage to, or destruction of, or other voluntary conversion (including claims in respect of

 condemnation or expropriation) of any kind or nature of any or all of the foregoing (collectively,

 the “Prepetition Term Loan Priority Collateral,” and together with the Prepetition ABL Priority

 Collateral, the “Prepetition Collateral”).6”).


 6
     Prepetition Term Loan Obligations and doesare not includesecured by any ABL Canadian Collateral (as defined in
     the Intercreditor Agreement).

                                                        15
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 107 of 197


                (v)    Roll--Up of Obligations Under Prepetition ABL Credit Agreement. All

 Cash Collateral (defined below) consisting of proceeds of Prepetition ABL Priority Collateral

 (defined below) securing theAll Existing Secured Obligations (as defined under the DIP ABL

 Credit Agreement as all “Obligations” under the Prepetition ABL Credit Agreement (as defined

 below)), shall be used exclusively to repay outstanding obligations under the Prepetition ABL

 Facility on a dollar-for-dollar basisincluding all accrued and, contemporaneously therewith,

 increase availability under the    unpaid interest thereon and fees, costs, other charges, and

 expenses are hereby repaid, deemed repaid, deemed issued or deemed incurred, or otherwise

 replaced, as applicable, as “Obligations” under the DIP ABL Credit Facility, by a corresponding

 amountAgreement, subject to the other terms, conditions and provisions of the DIP ABL Credit

 Facility. herein. Notwithstanding the foregoing, nothing in thise Interim Order or this Final

 Order shall impact the ability for the Court to unwind or partially unwind, after notice and a

 hearing, the pay down of Obligations under the Prepetition ABL Credit Agreement, in the event

 there is a timely and successful Challenge (as defined below) to the validity, enforceability,

 extent, perfection, or priority of the Prepetition ABL Lenders’ liens or claims, or a determination

 that the Prepetition ABL Obligations were undersecured as of the Petition Date, orand that the

 roll--up of Obligations under the Prepetition ABL Credit Agreement unduly advantaged the

 Prepetition ABL Lenders.

                (vi)   [Reserved]

                (vi)   [Reserved]Prepetition Term Loan Facilities. Pursuant to that certain Term

 Loan Credit Agreement dated as of June 9, 2017 (as amended, restated or otherwise modified

 from time to time, the “Prepetition Term Loan Credit Agreement,” and collectively with any

 other agreements and documents executed or delivered in connection therewith, each as may be



                                                 16
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51          Main Document
                                           Pg 108 of 197


 amended, restated, supplemented, or otherwise modified from time to time, the “Prepetition

 Term Loan Documents,” and together with the Prepetition ABL Documents, the “Prepetition

 Documents”) among (a) the borrower thereto (the “Prepetition Term Loan Borrower” and

 together with the “Guarantors” as defined in the Prepetition Term Loan Credit Agreement, the

 “Prepetition Term Loan Parties”), (b) Dream II Holdings, LLC and Hollander Home Fashions

 Holdings, LLC, as parent guarantors, (c) Barings Finance LLC, as administrative agent (in such

 capacity, the “Prepetition Term Loan Administrative Agent,” and together with the Prepetition

 ABL Agent, the “Prepetition Agents”), and (d) the lenders party thereto (the “Prepetition Term

 Loan Lenders,” and together with the Prepetition Term Loan Agent, the “Prepetition Term Loan

 Secured Parties”) (the Prepetition Term Loan Lenders, together with the Prepetition ABL

 Lenders, the “Prepetition Lenders”) (the Prepetition Term Loan Secured Parties, together with

 the Prepetition ABL Secured Parties, the “Prepetition Secured Parties”), the Prepetition Term

 Loan Lenders provided first lien term loans to the Prepetition Term Loan Borrower (the

 “Prepetition Term Loan Credit Facility,” and together with the Prepetition ABL Facility, the

 “Prepetition Secured Facilities”).

                (vii)   Prepetition Term Loan Obligations. The Prepetition Term Loan Credit

 Facility provided the Prepetition Term Loan Borrower with commitments to provide term loans

 in the aggregate principal amount of up to $190,000,000. As of the Petition Date, the aggregate

 principal amount outstanding under the Prepetition Term Loan Credit Agreement Facility was

 $166,472,407.49 (together with accrued and unpaid interest, any fees, expenses and

 disbursements (including, without limitation, attorneys’ fees, accountants’ fees, appraisers’ fees

 and financial advisors’ fees, and related expenses and disbursements), indemnification

 obligations, and other charges, amounts and costs of whatever nature owing, whether or not



                                                17
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 109 of 197


 contingent, whenever arising, accrued, accruing, due, owing, or chargeable in respect of any of

 the Prepetition Term Loan Borrowers and certain Prepetition Term Loan Guarantors’ obligations

 pursuant to the Prepetition Term Loan Documents, including all “Obligations” as defined in the

 Prepetition Term Loan Credit Agreement, the “Prepetition Term Loan Obligations,” and together

 with the Prepetition ABL Obligations, the “Prepetition Secured Obligations”).

                (viii) Prepetition Term Loan Liens and Prepetition Term Loan Priority

 Collateral. As more fully set forth in the Prepetition Term Loan Documents, prior to the Petition

 Date, the Prepetition Term Loan Parties granted to the Prepetition Term Loan Agent, for the

 benefit of itself and the Prepetition Term Loan Lenders security interests in and continuing liens

 on (the “Prepetition Term Loan Liens,” and together with the Prepetition ABL Liens, the

 “Prepetition Liens”) substantially all of their assets and property, including, without limitation,

 (a) first priority security interests in and continuing liens on the Prepetition Term Loan Priority

 Collateral, and (b) second priority security interests in and continuing liens on the Prepetition

 ABL Priority Collateral, provided however that the Prepetition Term Loan Secured Parties do not

 have liens on and security interests in the assets of the Canadian Loan Parties (as defined in the

 DIP Intercreditor Agreement).

                (vii)   Priority of Prepetition Liens; Prepetition Intercreditor Agreement; DIP

 Intercreditor Agreement. The Prepetition Agents

                (viii) [Reserved]

                (ix)    Priority of Prepetition ABL Liens; Prepetition Intercreditor Agreement;

 DIP Intercreditor Agreement.       The Prepetition ABL Agent and Prepetition Term Loan

 Administrative Agent entered into that certain Intercreditor Agreement dated as of June 9, 2017

 (as amended, restated, supplemented, or otherwise modified in accordance with its terms prior to



                                                 18
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51             Main Document
                                           Pg 110 of 197


 the Petition Date, the “Prepetition Intercreditor Agreement”) to govern the respective rights,

 interests, obligations, priority, and positions of the Prepetition ABL Secured Parties and

 Prepetition Term Loan Parties with respect to the assets and properties of the Debtors and other

 obligors, including the Prepetition ABL Priority Collateral and Prepetition Term Loan Priority

 Collateral.   Each of the Prepetition ABL Borrowers and Prepetition Term Loan Borrower

 acknowledged the Prepetition Intercreditor Agreement. The Prepetition Intercreditor Agreement

 is binding and enforceable against the Borrowers, the other “Grantors” thereunder and, the

 Prepetition ABL Secured Parties, and the Prepetition Term Loan Parties in accordance with its

 terms and the Borrowers, such Grantors, the Prepetition ABL Secured Parties, and the Prepetition

 SecuredTerm Loan Parties are not entitled to take any action that would be contrary to the

 provisions thereof. As ofOn May 23, 2019, the Petition Date, theDIP ABL Agent and DIP Term

 Loan Agent entered into the Amended and Restated Intercreditor Agreement, amending and

 restating the Prepetition Intercreditor Agreement in its entirety (the “DIP Intercreditor

 Agreement”).     The DIP Intercreditor Agreement is binding and enforceable against the

 Borrowers, the other “Grantors” thereunder, the Prepetition ABL Secured Parties and, the

 Prepetition Term Loan Parties, the DIP LendersABL Secured Parties and the DIP Term Loan

 Parties in accordance with its terms and the Borrowers, the Prepetition ABL Secured Parties, the

 Prepetition Term Loan parties, the DIP ABL Secured Parties and DIP LendersTerm Loan Parties

 are not entitled to take any action that would be contrary to the provisions thereof.

                (x)     Validity, Extent, Perfection and Priority of Prepetition ABL Liens and

 Prepetition ABL Obligations.        TheSubject to paragraph 42 of this Order, the Debtors

 acknowledge and agree that as of the Petition Date: (a) the Prepetition ABL Liens on the

 Prepetition Collateral were valid, binding, enforceable, non--avoidable and properly perfected



                                                  19
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 111 of 197


 and were granted to, or for the benefit of, the Prepetition ABL Secured Parties and Prepetition

 ABL Obligations, for fair consideration and reasonably equivalent value; (b) the Prepetition ABL

 Liens were senior in priority over any and all other liens on the Prepetition Collateral, subject

 only to (1) the Prepetition Term Loan Liens on the Prepetition Term Loan Priority Collateral, (2)

 the Carve Out, and (23) certain liens otherwise permitted by the Prepetition ABL Documents

 (solely to the extent any such permitted liens were valid, properly perfected, non- -avoidable, and

 senior in priority to the Prepetition ABL Liens as of the Petition Date, the “Prepetition ABL

 Permitted Prior Liens”); (c) the Prepetition ABL Obligations constitute legal, valid, binding, and

 non--avoidable obligations of the Prepetition ABL Loan Parties enforceable in accordance with

 the terms of the applicable Prepetition ABL Documents; (d) no offsets, challenges, objections,

 defenses, claims, or counterclaims of any kind or nature to any of the Prepetition ABL Liens or

 Prepetition ABL Obligations exist, and no portion of the Prepetition ABL Liens or Prepetition

 ABL Obligations (including the Last Out Obligations) is subject to any challenge or defense

 including, without limitation, avoidance, disallowance, disgorgement, recharacterization, or

 subordination (equitable or otherwise) pursuant to the Bankruptcy Code or applicable non-

 -bankruptcy law; (e) the Debtors and their estates have no claims, objections, challenges, causes

 of action, and/or choses in action, including, without limitation, avoidance claims under Chapter

 5 of the Bankruptcy Code or applicable state law equivalents or actions for recovery or

 disgorgement, against any of the Prepetition ABL Secured Parties or the Put Purchasers (as to the

 Put Purchasers, subject to and only effective upon the Disinterested Director’s Determination (as

 defined below)) or any of their respective affiliates, agents, attorneys, advisors, professionals,

 officers, directors and employees arising out of, based upon or related to the Prepetition ABL

 Facility (including the Last Out Obligations) and entry into the Put Agreement and Existing



                                                 20
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 112 of 197


 Participation Agreementor entry into the Put Agreement and Existing Participation Agreement

 (as to the Put Purchasers, solely with respect to the Put Purchasers’ interests in the Last Out

 Obligations and entry into the Put Agreement and Existing Participation Agreement, and subject

 to and only effective upon the Disinterested Director’s Determination (as defined below) and the

 Challenge Period Termination Date (as defined below)) and subject to the rights of the Creditors’

 Committee set forth in paragraph 42; (f) the Debtors have waived, discharged, and released any

 right to challenge any of the Prepetition ABL Obligations (including the Last Out Obligations),

 the priority of the Prepetition ABL Loan Parties’ obligations thereunder, and the validity, extent,

 and priority of the liens securing the Prepetition ABL Obligations; and (g) the Prepetition ABL

 Obligations constitute allowed, secured claims within the meaning of sections 502 and 506 of the

 Bankruptcy Code. Notwithstanding the foregoing or anything to the contrary herein, all of the

 Debtors’ rights and remedies (whether at law or in equity) in connection with any potential claim

 or cause of action against the Put Purchasers which are, or may be, the subject to investigation by

 the Debtors’ disinterested director or the Creditors’ Committee in accordance with paragraph 42

 are preserved (and nothing shall impair any of the Debtors’ rights or remedies against the Put

 Purchasers) until (a) the completion of the investigation by the Debtors’ disinterested director

 and (b) the disinterested director’s determination that there are no such claims or causes of action

 against the Put Purchasers or their respective affiliates or agents (collectively (a) and (b),

 the “Disinterested Director’s Determination”).the “Disinterested Director’s Determination”) and

 (b) the Challenge Period Termination Date (as defined herein). For the avoidance of doubt, any

 potential claim or cause of action against Sentinel Capital Partners, LLC and its affiliated

 investment funds or investment vehicles managed or advised by it, and its affiliates that directly

 or indirectly hold interests in the Debtors, in each case unrelated to the Put Purchasers’ interests



                                                 21
19-11608-mew             Doc 159           Filed 06/29/19 Entered 06/29/19 21:24:51                                     Main Document
                                                       Pg 113 of 197


 in the Last Out Obligations and entry into the Put Agreement and Existing Participation

 Agreement, are unaffected by this Final Order.

                     (xi)        Validity, Extent, Perfection and Priority of Prepetition Term Loan Liens

 and Prepetition Term Loan Obligations. The Debtors further acknowledge and agree that, as of

 the Petition Date: (a) the Prepetition Term Loan Liens were senior in priority over any and all

 other liens on the Prepetition Collateral (other than ABL Canadian Collateral), subject only to

 (1) the Prepetition ABL Liens on the Prepetition ABL Priority Collateral and (2) certain liens

 otherwise permitted by the Prepetition Term Loan Documents (solely to the extent any such

 permitted liens were valid, properly perfected, non-avoidable and senior in priority to the

 Prepetition Term Loan Liens as of the Petition Date, the “Prepetition Term Loan Permitted Prior

 Liens,” and together with the Prepetition ABL Permitted Prior Liens, the “Permitted Prior

 Liens”);7 (b) the Prepetition Term Loan Liens on the Prepetition Collateral (other than ABL

 Canadian Collateral) were valid, binding, enforceable, non-avoidable and properly perfected and

 were granted to, or for the benefit of, the Prepetition Term Loan Secured Parties for fair

 consideration and reasonably equivalent value; (c) the Prepetition Term Loan Obligations

 constitute legal, valid, binding, and non-avoidable obligations of the Prepetition Term Loan

 Parties enforceable in accordance with the terms of the applicable Prepetition Term Loan

 Documents; (d) no offsets, challenges, objections, defenses, claims or counterclaims of any kind

 or nature to any of the Prepetition Term Loan Liens or Prepetition Term Loan Obligations exist,

 and no portion of the Prepetition Term Loan Liens or Prepetition Term Loan Obligations is

 subject to any challenge or defense including, without limitation, avoidance, disallowance,

 7
     Nothing herein shall constitute a finding or ruling by this Court that any such Permitted Prior Lien is valid, senior, enforceable, prior,
     perfected or non-avoidable. Moreover, nothing shall prejudice the rights of any party-in-interest, including, but not limited to the Debtors,
     the DIP Agents, the Prepetition ABL Parties, the Prepetition Term Loan Secured Parties, or a Creditors’ Committee (if appointed), to
     challenge the validity, priority, enforceability, seniority, avoidability, perfection or extent of any alleged Permitted Prior Lien and/or
     security interests. The Debtors and the DIP Lenders have not agreed to treat the right of a seller of goods to reclaim such goods under
     section 546(c) of the Bankruptcy Code as a Permitted Prior Lien, and the priority of any such right will be determined by the Court.


                                                                      22
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 114 of 197


 disgorgement, recharacterization, or subordination (equitable or otherwise) pursuant to the

 Bankruptcy Code or applicable non-bankruptcy law; (e) the Debtors and their estates have no

 claims, objections, challenges, causes of action, and/or choses in action, including without

 limitation, avoidance claims under Chapter 5 of the Bankruptcy Code or applicable state law

 equivalents or actions for recovery or disgorgement, against any of the Prepetition Term Loan

 Secured Parties, or any of their respective affiliates, agents, attorneys, advisors, professionals,

 officers, directors and employees arising out of, based upon or related to the Prepetition Term

 Loan Facilities; (f) the Debtors have waived, discharged, and released any right to challenge any

 of the Prepetition Term Loan Obligations, the priority of the Debtors’ obligations thereunder, and

 the validity, extent, and priority of the liens securing the Prepetition Term Loan Obligations; and

 (g) the Prepetition Term Loan Obligations constitute allowed, secured claims within the meaning

 of sections 502 and 506 of the Bankruptcy Code.

                (xi)    [Reserved]

                (xii)   Default by the Debtors. The Debtors acknowledge and stipulate that the

 Prepetition ABL Loan Parties are in default of their obligations under the Prepetition ABL

 Documents and Prepetition Term Loan Parties are in default of their obligations under the

 Prepetition Term Loan Documents..

                (xiii) [RESERVED]

                (xiii) Releases. Subject to Paragraph 42 of this Order, the Debtors hereby

 absolutely and unconditionally release and forever discharge and acquit the Prepetition ABL

 Secured Parties and the Put Purchasers (as to the Put Purchasers, solely with respect to the Put

 Purchasers’ interests in the Last Out Obligations and entry into the Put Agreement and Existing

 Participation Agreement, and subject to and only effective upon the Disinterested Director’s



                                                 23
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 115 of 197


 Determination and the Challenge Period Termination Date and subject to the rights of the

 Creditors’ Committee set forth in paragraph 42) and their respective affiliates and each of their

 respective former, current or future officers, partners, directors, managers, members, principals,

 employees, agents, related funds, investors, financing sources, financial advisors, attorneys,

 accountants, investment bankers, consultants, representatives and other professionals and the

 respective successors and assigns thereof, in each case solely in their respective capacity as such

 (collectively, the “Released Parties”) from any and all obligations and liabilities to the Debtors

 (and theirs successors and assigns) and from any and all claims, counterclaims, demands, debts,

 accounts, contracts, liabilities, actions and causes of action arising prior to the Petition Date

 (collectively, the “Released Claims”) of any kind, nature or description, whether known or

 unknown, foreseen or unforeseen or liquidated or unliquidated, arising in law or equity or upon

 contract or tort or under any state or federal law or otherwise, arising out of or related to (as

 applicable) the Prepetition ABL Documents or the Released Parties’ entry into the Put

 Agreement and Existing Participation Agreement, the obligations owing and the financial

 obligations made thereunder, the negotiation thereof and of the transactions reflected thereby and

 the obligations and financial obligations made thereunder, in each case that the Debtors at any

 time had, now have or may have, or that their successors or assigns hereafter can or may have

 against any of the Released Parties for or by reason of any act, omission, matter, cause or thing

 whatsoever arising at any time on or prior to the date of this Final Order arising out of or related

 to (as applicable) the Prepetition ABL Documents or entry into the Put Agreement and Existing

 Participation Agreement, the obligations owing and the financial obligations made thereunder,

 the negotiation thereof and of the transactions reflected thereby and the obligations and financial




                                                 24
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 116 of 197


 obligations made thereunder, whether such Released Claims are matured, contingent, liquidated,

 unliquidated, unmatured, known, unknown, or otherwise.

                (xiv)   Cash Collateral. All cash, securities, or other properties of the DIP Parties

 (and the proceeds therefrom) to the extent subject to the valid, perfected, enforceable, and

 unavoidable liens as of the Petition Date of the Prepetition ABL Secured Parties, including,

 without limitation, all cash, securities, or other property (and the proceeds therefrom) and other

 amounts on deposit or maintained by the DIP Parties in any account or accounts were subject to

 rights of set--off under the Prepetition ABL Documents and applicable law, for the benefit of the

 Prepetition ABL Secured Parties and Prepetition SecuredABL Obligations, subject to the terms

 of the DIP Intercreditor Agreement. All proceeds of the Prepetition Collateral (including cash on

 deposit in any account or accounts as of the Petition Date, securities, or other property, whether

 subject to control agreements or otherwise, in each case that constitutes Prepetition Collateral) to

 the extent subject to the valid, perfected, enforceable, and unavoidable liens as of the Petition

 Date of the Prepetition ABL Secured Parties and/or Prepetition Term Loan Parties are “Cash

 Collateral” of the applicable Prepetition Secured Parties and Prepetition ABL Secured Parties,

 Prepetition Term Loan Parties, Prepetition Term Loan Obligations and Prepetition ABL

 Obligations within the meaning of section 363(a) of the Bankruptcy Code (the “Cash Collateral”

 and solely with respect to the Prepetition ABL Priority Collateral, the “ABL Cash Collateral”),

 subject to the Carve Out and the terms of the DIP Intercreditor Agreement.

                (xv)    DIP Intercreditor Agreement. Pursuant to section 510 of the Bankruptcy

 Code, except as expressly provided by the terms of thise Interim Order, this Final Order, the DIP

 Intercreditor Agreement and any other intercreditor agreement or subordination agreement

 between and/or among any Prepetition ABL Loan Party, any Prepetition Term Loan Party, any



                                                 25
19-11608-mew           Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51             Main Document
                                             Pg 117 of 197


 Debtor or affiliate thereof, and any other applicable intercreditor or subordination provisions

 contained in any of the Prepetition ABL Documents or Prepetition Term Loan Documents

 (i) shall remain in full force and effect, (ii) shall continue to govern the relative priorities, rights

 and remedies of the Prepetition ABL Secured Parties and the Prepetition Term Loan Secured

 Parties (including the relative priorities, rights and remedies of such parties with respect to the

 replacement liens and administrative expense claims and superpriority administrative expense

 claims granted, or amounts payable, by the Debtors under thise Interim Order, this Final Order,

 or any other order entered in respect of the DIP Motion or otherwise and the modification of the

 automatic stay), and (iii) shall not be deemed to be amended, altered, or modified by the terms of

 thise Interim Order, this Final Order, any other ordered entered in respect of the DIP Motion, the

 DIP ABL Documents, or the DIP Term Loan Documents, unless expressly set forth herein. The

 DIP ABL Credit Facility is an ABL Document as that term is used in the DIP Intercreditor

 Agreement, and any repayment of the Prepetition ABL Obligations pursuant to thise Interim

 Order or this Final Order shall not be deemed to constitute a “Payment in Full of ABL Debt” as

 such term is defined in the DIP Intercreditor Agreement. The DIP Term Loan Credit Facility is a

 Term Loan Document as that term is used in the DIP Intercreditor Agreement.

         G.      Findings Regarding Postpetition Financing

                 (i)      Request for Postpetition Financing. The Debtors seek authority on a final

 basis to (a) enter into the DIP Facilities ABL Credit Facility on the terms described herein and in

 the DIP ABL Documents, and (b) use ABL Cash Collateral on the terms described herein to

 administer their Cases and fund their operations. At the Final Hearing, the Debtors will seek

 final approval of the proposed postpetition financing and use of Cash Collateral arrangements

 pursuant to a proposed final order (the “Final Order”), which except as otherwise ordered by the



                                                   26
19-11608-mew       Doc 159    Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 118 of 197


 Court shall be in form and substance acceptable to each of the DIP Agents, and DIP Term Loan

 Lenders holding in excess of fifty percent (50%) of the outstanding loans and commitments

 under the DIP Term Loan Credit Facility (the “Required DIP Term Loan Lenders”) (the Required

 DIP Term Loan Lenders or the “Required Lenders” under the DIP ABL Credit Agreement, as

 applicable, the “Required DIP Lenders”). Notice of the Final Hearing and Final Order will be

 provided in accordance with this Interim Order.

                (ii)    Priming of the Prepetition ABL Liens. The priming of the Prepetition ABL

 Secured Parties and Prepetition Term Loan Parties on the Prepetition ABL Priority Collateral

 (and the priming of the Prepetition ABL Secured Parties on the Prepetition Term Loan Priority

 Collateral) under section 364(d) of the Bankruptcy Code, as contemplated by the DIP

 FacilitiesABL Credit Facility, as authorized by the Interim Order and this Final Order, and as

 further described below, will enable the Debtors to obtaincontinue borrowing under the DIP

 FacilitiesABL Credit Facility and to continue to operate their businesses to the benefit of their

 estates and creditors. The Prepetition ABL Secured Parties, the Prepetition ABL Obligations

 and the Prepetition Term Loan Secured Parties ABL Obligations are each entitled to receive

 adequate protection as set forth in thise Interim Order and this Final Order pursuant to

 sections 361, 363, and 364 of the Bankruptcy Code, forsolely to the extent of any diminution in

 value (“Diminution in Value”) of each of their respective interests in the Prepetition Collateral

 (including Cash Collateral), subject to the Carve Out.

                (iii)   Need for Postpetition Financing and Use of Cash Collateral. The Debtors

 continue to have an immediate anda critical need to obtain the financing pursuant to the DIP

 FacilitiesABL Credit Facility and to continue to use the Prepetition ABL Priority Collateral

 (including ABL Cash Collateral) in order to, among other things, (i) permit the orderly



                                                 27
19-11608-mew       Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51              Main Document
                                            Pg 119 of 197


 continuation of the operation of their businesses, (ii) maintain business relationships with

 customers, vendors and suppliers, (iii) make payroll, and (iv) satisfy other working capital and

 operational needs. The access by the DIP Parties to sufficient working capital and liquidity

 through the use of ABL Cash Collateral and other Prepetition ABL Priority Collateral, incurrence

 of new indebtedness under the DIP ABL Documents and other financial accommodations

 provided under the DIP ABL Documents are necessary and vital to the preservation and

 maintenance of the going concern value of the DIP Parties and to a successful reorganization of

 the DIP Parties and DIP ABL Obligations. The terms of the proposed financing are fair and

 reasonable, reflect each DIP Parties’ exercise of prudent business judgment, and are supported by

 reasonably equivalent value and fair consideration. The adequate protection provided in thise

 Interim Order and this Final Order and other benefits and privileges contained herein are

 consistent with and authorized by the Bankruptcy Code.

                (iv)    No Revolving Credit Available on More Favorable Terms.                The DIP

 Facilities areABL Credit Facility is the best source of asset-based, revolving debtor in possession

 financing available to the Debtors.          Given their current financial condition, financing

 arrangements, and capital structure, the Debtors have been and continue to be unable to obtain

 asset-based financing from sources other than the DIP LendersABL Secured Parties on terms

 more favorable than the DIP FacilitiesABL Credit Facility. The Debtors are unable to obtain

 unsecured credit allowable under Bankruptcy Code section 503(b)(1) as an administrative

 expense. The Debtors have also been and are unable to obtain: (a) unsecured credit having

 priority over that of administrative expenses of the kind specified in sections 503(b), 507(a)), and

 507(b) of the Bankruptcy Code; (b) credit secured solely by a lien on property of the Debtors and

 their estates that is not otherwise subject to a lien; or (c) credit secured solely by a junior lien on



                                                   28
19-11608-mew             Doc 159           Filed 06/29/19 Entered 06/29/19 21:24:51     Main Document
                                                       Pg 120 of 197


 property of the Debtors and their estates that is subject to a lien. FinancingAsset-based financing

 on a postpetition basis is not otherwise available without granting the DIP AgentsABL Agent, for

 the benefit of themselvesitself and the DIP LendersABL Secured Parties and on account of the

 obligations under the DIP FacilitiesABL Credit Facility (including the Last Out DIP

 Obligations): (1) perfected security interests in and liens on (each as provided herein) all of the

 Debtors’ existing and after--acquired assets with the priorities set forth in paragraph 6 hereof,

 (2) superpriority claims and liens, and (3) the other protections set forth in thise Interim Order.

 and this Final Order.

                     (v)        Use of proceeds of the DIP Facilities.ABL Credit Facility. As a condition

 to entry into the DIP ABL Documents, the extension of credit under the DIP FacilitiesABL

 Credit Facility, and the authorization to use ABL Cash Collateral, the DIP AgentsABL Agent, the

 DIP LendersABL Secured Parties, and the Prepetition ABL Secured Parties required, and the

 Debtors have agreed, that proceeds of the DIP FacilitiesABL Credit Facility shall be used, in

 each case in a manner consistent with the terms and conditions of thise Interim Order, this Final

 Order and the DIP ABL Documents and in accordance with the budget attached hereto as

 Exhibit A, as the same may be modified from time to time consistent with the terms of the DIP

 ABL Documents and the DIP Term Loan Documents, and subject to such variances as permitted

 in the DIP AgreementsABL Credit Agreement (such budget, as so modified, the “Approved

 Budget”),8 solely for: (a) working capital and letters of credit; (b) other general corporate

 purposes of the Debtors; (c) permitted payment of costs of administration of the Cases;

 (d) (1) payment of such prepetition expenses of the Prepetition Term Loan Secured Parties as

 consented to by the DIP Term Agent and the Required DIP Term Loan Lenders, and (2) payment



 8
     A copy of the initial Approved Budget is attached hereto as Exhibit 1.


                                                                      29
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 121 of 197


 of such prepetition expenses of the Prepetition ABL Secured Parties as consented to by the DIP

 ABL Agent in its sole discretion, in each case under clauses (1) and (2) as approved by the Court;

 (e) payment of interest, fees, and expenses (including without limitation, legal and other

 professionals’ fees and expenses of the DIP AgentsABL Agent) owed under the DIP ABL

 Documents; (f) payment of certain adequate protection amounts to the Prepetition ABL Secured

 Parties and Prepetition SecuredABL Obligations, as set forth in paragraph 16 hereof; (g) the

 reduction of the Prepetition ABL Obligations pending entry ofin accordance with the Final Order

 (or as otherwise required under any recognition orders by the Canadian Court (as defined in the

 DIP ABL Credit Agreement)) in respect of the Canadian Borrower (as defined in the DIP ABL

 Credit Agreement) and payment in full of the Prepetition ABL Obligations as described in

 paragraph F(v) above (or as otherwise required under such recognition orders of the Canadian

 Court in respect of the Canadian Borrower); (h) the Canadian Borrower to borrow under the DIP

 ABL Credit Agreement and lend such borrowed amounts to any Debtor other than the Canadian

 Borrower on a superpriority administrative expense basis pursuant to section 507(b) of the

 Bankruptcy Code (the “Canadian Intercompany Superpriority Administrative Claims”);;”); (i)

 upon entry of this Final Order and (idelivery of the Participation Agreement (as defined in the

 DIP ABL Credit Agreement), deemed refinancing and replacement of the Last Out Obligations

 with the Last Out DIP Obligations (as defined by the DIP ABL Credit Agreement), subject to the

 rights preserved in paragraph 42 of this Final Order; and (j) payment of the Carve Out shall be in

 accordance with paragraph 39 of this InterimFinal Order. The reduction of the Prepetition ABL

 Obligations from the ABL Cash Collateral consisting of ABL Priority Collateral in in accordance

 with thise Interim Order isand the Roll-Up of the Prepetition ABL Obligations described in

 paragraph F(v) was necessary as the Prepetition ABL Secured Parties have not otherwise



                                                30
19-11608-mew      Doc 159       Filed 06/29/19 Entered 06/29/19 21:24:51         Main Document
                                            Pg 122 of 197


 consented to the use of their ABL Cash Collateral or the subordination of their liens to the DIP

 ABL Liens (as defined below), and the DIP ABL Agent and the DIP ABL Lenders willSecured

 Parties did not otherwise consent to providing the DIP ABL Credit Facility and extending credit

 to the Debtors thereunder. Further, the DIP ABL Agent and DIP ABL Lenders areSecured Parties

 were not willing to provide the DIP ABL Credit Facility unless the Canadian Borrower is a joint

 and several obligor with respect to the DIP ABL Obligations.

                (vi)   Application of Proceeds of Collateral. As a condition to entry into the DIP

 AgreementsABL Credit Agreement, the extension of credit under the DIP FacilitiesABL Credit

 Facility and authorization to use ABL Cash Collateral, the Debtors, the DIP AgentsABL Agent,

 the DIP Term Loan Agent, the DIP ABL Secured Parties, DIP Term Loan Lenders, the Prepetition

 ABL Secured Parties, and the Prepetition Term Loan Secured Parties have agreed that, as of and

 commencing on the date of the Interim Hearing, the Debtors shall continue to apply the proceeds

 of DIP ABL Priority Collateral in accordance with thise Interim Order, this Final Order and the

 DIP Intercreditor Agreement.

        H.      Adequate Protection. Subject to the Carve Out and solely to the extent of any

 Diminution in Value, the Prepetition ABL Agent, for the benefit of itself and the Prepetition ABL

 Secured Parties on account of the Prepetition ABL Obligations (including the Last Out

 Obligations), and the Prepetition Term Loan Agent, for the benefit of itself and the Prepetition

 Term Loan Secured Parties, are each) is entitled to receive adequate protection in the Prepetition

 Collateral. Pursuant to sections 361, 363, and 507(b) of the Bankruptcy Code, as adequate

 protection (but only to the extent of any Diminution in Value): (i) the Prepetition ABL Secured

 Parties and Prepetition ABL Obligations will receive adequate protection liens and superpriority

 claims, as more fully set forth in paragraphs 11--14 herein and the Prepetition ABL Secured



                                                31
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 123 of 197


 Parties (other than on account of the Last Out Loans and Last Out Obligations) shall receive

 current payment of interest at the default rate (provided the Last Out Loans and Last Out

 Obligations shall accrue payment of interest at the default rate as part of the Last Out Loans and

 Last Out Obligations), ; and (ii) the Prepetition Term Loan Secured Parties will receive adequate

 protection liens and superpriority claims, as more fully set forth in paragraphs 11-14 herein and

 any payment to the Put Purchasers on account of the Last Out DIP Obligations or Last Out

 Obligations is subject to the rights of the Creditors’ Committee set forth in paragraph 42 and

 subject to the occurrence of the Disinterested Director’s Determination and the Challenge Period

 Termination Date for claims and causes of action against the Put Purchasers solely as it relates to

 the Put Purchasers’ interests in the Last Out Obligations and entry into the Put Agreement and

 Existing Participation Agreement as set forth in paragraph 42 of this Final Order or further Court

 Order), and reasonable and documented fees and expenses (including, without limitation, legal

 and other professionals’ fees and expenses of the Prepetition ABL Agent, whether arising before

 or after the Petition Date) provided that the Put Purchasers’ fees and expenses shall accrue and

 not be paid prior to substantial consummation of a plan or further Court Order.

        I.      [Reserved].

        I.      Sections 506(c) and 552(b). In light of (i) the DIP ABL Agent’s and DIP ABL

 Secured Parties’ agreement that their liens and superpriority claims shall be subject to the Carve

 Out (including the caps and limitations set forth therein) and (ii) the Prepetition ABL Secured

 Parties’ agreement that, with respect to the Prepetition ABL Priority Collateral, their liens shall

 be subject to the Carve Out (and the caps and limitations set forth therein), subordinate to the

 DIP ABL Liens, and, in the case of the Prepetition Term Loan Priority Collateral, subordinate to

 the DIP Term Loan Liens and the Prepetition Term Loan Liens, (a) the Prepetition ABL Secured



                                                 32
19-11608-mew          Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51          Main Document
                                            Pg 124 of 197


 Parties and Prepetition ABL Obligations are each entitled to a waiver of any “equities of the

 case” exception under section 552(b) of the Bankruptcy Code, and (b) the DIP ABL Agent, DIP

 ABL Secured Parties, DIP ABL Obligations, Prepetition ABL Secured Parties and Prepetition

 ABL Obligations are each entitled to a waiver of the provisions of section 506(c) of the

 Bankruptcy Code, subject to the terms of the DIP Intercreditor Agreement.

         J.     Good Faith of the DIP ABL Agents and DIP LendersABL Secured Parties.

                (i)      Willingness to Provide Financing. The DIP LendersABL Secured Parties

 have indicated a willingness to provide and to continue to provide financing to the Debtors

 subject to: (a) entry of thise Interim Order and theis Final Order; (b) final approval of the terms

 and conditions of the DIP FacilitiesABL Credit Facility and the DIP ABL Documents;

 (c) satisfaction of the closing conditions set forth in the DIP ABL Documents; (d) entry of the

 Canadian Recognition Orders (as defined by the DIP ABL Credit Agreement)); and (e) findings

 by this Court that the DIP FinancingABL Credit Facility is essential to the Debtors’ estates, that

 the DIP AgentsABL Agent and DIP LendersABL Secured Parties are extending credit to the

 Debtors pursuant to the DIP ABL Documents in good faith, and that the DIP Agents’ABL

 Agent’s and DIP Lenders’ABL Secured Parties’ claims, superpriority claims, security interests

 and liens, and other protections granted pursuant to thise Interim Order and this Final Order and

 the DIP ABL Documents will have the protections provided by section 364(e) of the Bankruptcy

 Code.

                (ii)     Business Judgment. Based on the DIP Motion, the declarations filed in

 support of the DIP Motion, and the record presented to the Court at the Interim Hearing and

 Final Hearing, (i) the terms of the financing provided by the DIP FacilitiesABL Credit Facility,

 (ii) the adequate protection provided by the Interim Order, this Final Order, and DIP ABL



                                                 33
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51             Main Document
                                           Pg 125 of 197


 Documents, and (iii) the terms on which the DIP Parties may continue to use the Prepetition

 Collateral (including Cash Collateral), in each case pursuant to thise Interim Order, this Final

 Order, and the DIP ABL Documents, are in each case fair and reasonable, reflect the DIP Parties’

 exercise of prudent business judgment consistent with their fiduciary duties, constitute

 reasonably equivalent value and fair consideration, and represents the best asset-based financing

 (and terms) presently available.

                (iii)   Good Faith Pursuant to Section 364(e). The terms and conditions of the

 DIP Facilities and the use of Cash CollateralABL Credit Facility were negotiated in good faith

 and at arms’ length among the Debtors, DIP Agents, ABL Agent, and DIP Lenders, Prepetition

 ABL Secured Parties and Prepetition Term Loan Secured Parties, with the assistance and counsel

 of their respective advisors. Use of Cash Collateral andThe credit to be extended under the DIP

 FacilitiesABL Credit Facility shall be deemed to have been allowed, advanced, made, or

 extended in good faith by the DIP Agents, ABL Agent and DIP Lenders, Prepetition ABL

 Secured Parties, and Prepetition Term LoanABL Secured Parties within the meaning of

 section 364(e) of the Bankruptcy Code.

        K.      Immediate Entry.       Sufficient cause existsed for immediate entry of thisthe

 Interim Order pursuant to Bankruptcy Rule 4001(c)(2).

        L.      InterimFinal Hearing.        Notice of the InterimFinal Hearing and the relief

 requested in the DIP Motion has been provided by the Debtors, whether by facsimile, electronic

 mail, overnight courier, or hand delivery, to certain parties--in--interest, including, among others:

 (i) the U.S. Trustee, (ii) those entities or individuals included on the Debtors’ list of 50 largest

 unsecured creditors on a consolidated basis, (iii) counsel to the Prepetition ABL Agent,

 (iv) counsel to the Prepetition Term Loan Agent; (v) counsel to the Put Purchasers; (vi) the



                                                  34
19-11608-mew         Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51              Main Document
                                           Pg 126 of 197


 Creditors’ Committee; and (vii) all other parties entitled to notice under the Local Rules. The

 Debtors have made reasonable efforts to afford the best notice possible under the circumstances

 and no other notice is required in connection with the relief set forth in thise Interim Order or this

 Final Order.

        Based upon the foregoing findings and conclusions, the DIP Motion and the record

 before the Court with respect to the DIP Motion, and after due consideration and good and

 sufficient cause appearing therefor,

        IT IS HEREBY ORDERED THAT:

                1.      Interim FinancingDIP ABL Credit Facility Approved. The DIP Motion is

 granted, the Interim Financing (as defined on a final basis solely to the extent set forth below) is,

 the DIP ABL Credit Facility was authorized and approved, and the use of Cash Collateralin part

 on an interim basis is authorizedpursuant to the Interim Order as modified therein, and hereby is

 authorized and approved on a final basis as set forth below (including any modifications in this

 Final Order as to the Interim Order), and the use of Cash Collateral was authorized pursuant to

 the terms of the Interim Order and the use of the ABL Cash Collateral is hereby authorized on a

 final basis, in each case, subject to the terms and conditions set forth in this InterimFinal Order.

 All objections to thise Interim Order and this Final Order as they relate to the DIP ABL Credit

 Facility and use of ABL Cash Collateral, to the extent not withdrawn, waived, settled, or

 resolved, and all reservations of rights included therein, are hereby denied and overruled on the

 merits. This InterimFinal Order shall become effective immediately upon its entry. Nothing

 herein shall approve the DIP Term Loan Facility on a final basis.

 ABL DIP FacilitiesCredit Facility Authorization




                                                  35
19-11608-mew         Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 127 of 197


                2.      Authorization of the ABL DIP Financing. The Interim Financing is hereby

 DIP ABL Credit Facility was approved. on an interim basis pursuant to the Interim Order (as

 described therein) and is hereby approved on a final basis on the terms set forth in this Final

 Order. The Debtors awere expressly and immediately authorized and empowered pursuant to the

 Interim Order to execute and deliver the DIP ABL Documents and are hereby expressly and

 immediately authorized and empowered on a final basis to continue borrowing under the DIP

 ABL Documents, and to incur and to perform the DIP ABL Obligations in accordance with, and

 subject to, the terms of thise Interim Order, this Final Order and the DIP ABL Documents, and to

 deliver all instruments, certificates, agreements, and documents which may be required or

 necessary for the performance by the Debtors under the DIP FacilitiesABL Credit Facility and

 the creation and perfection of the DIP ABL Liens (as defined below) described in and provided

 for by thise Interim Order and this Final Order and the DIP ABL Documents. The Debtors were

 authorized and directed pursuant to the Interim Order and are hereby authorized and directed on

 a final basis to pay, in accordance with the Interim Order and this InterimFinal Order, the

 principal, interest, fees, expenses and other amounts described in the DIP ABL Documents and

 all other documents comprising the DIP FacilitiesABL Credit Facility as such become due and

 without need to obtain further Court approval, including, without limitation, closing fees, letter

 of credit fees (including issuance, fronting, and other related charges), unused facility fees,

 continuing commitment fees, backstop fees, exit fees, servicing fees, audit fees, appraisal fees,

 liquidator fees, structuring fees, administrative agent’s fees, the reasonable fees and

 disbursements of the DIP Agents’ABL Agent’s attorneys, advisors, accountants, and other

 consultants, whether or not such fees arose before or after the Petition Date, and whether or not

 the transactions contemplated herebyby the Interim Order or this Final Order are consummated,



                                                36
19-11608-mew         Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 128 of 197


 to implement all applicable reserves and to take any other actions that may be necessary or

 appropriate, all to the extent provided in thise Interim Order, this Final Order or the DIP ABL

 Documents. All collections and proceeds, whether from ordinary course collections, asset sales,

 debt or equity issuances, insurance recoveries, condemnations or otherwise, will be deposited

 and applied as required by this InterimFinal Order and the DIP ABL Documents. UponAs of the

 date of execution and delivery, the DIP ABL Documents shallcontinue to represent valid and

 binding obligations of the Debtors, enforceable against each of the Debtors and their estates in

 accordance with their terms. The Last Out DIP Obligations and Last Out Obligations (as

 applicable) shall include interest at the default rate and reasonable and documented fees and

 expenses of the Put Purchasers (such amounts not to be paid currently but to accrue as part of the

 Last Out DIP Obligations and Last Out Obligations (as applicable)).). Any payment to the Put

 Purchasers on account of the Last Out Obligations or Last Out DIP Obligations is subject to the

 rights of the Creditors’ Committee set forth in paragraph 42 and subject to the occurrence of the

 Disinterested Director’s Determination and the Challenge Period Termination Date for claims

 and causes of action against the Put Purchasers solely as it relates to the Put Purchasers’ interest

 in the Last Out Obligations and entry into the Put Agreement and Existing Participation

 Agreement as set forth in paragraph 42 of this Final Order or further Court Order, provided that

 the fees and expenses of the Last Out Obligations or Last Out DIP Obligations shall not be paid

 prior to substantial consummation of a plan or further Court Order).

                3.      Authorization to Borrow. In order to prevent immediate and irreparable

 harm to the Debtors’ estates, fromFrom the entry of this InterimFinal Order through and

 including the earliest to occur of (i) entry of the Final Order or (ii) the Termination Declaration

 (as defined below), and subject to the terms, conditions, limitations on availability and reserves



                                                 37
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 129 of 197


 set forth in the DIP ABL Documents and this, the Interim Order and this Final Order, the Debtors

 were authorized pursuant to the Interim Order and are hereby authorized to (a) forthwithi)

 borrow money pursuant to the DIP ABL Credit Agreement on a final basis and the DIP ABL

 Guarantors were authorized pursuant to the Interim Order and are hereby authorized to guaranty

 the DIP ABL Obligations on a final basis, in each case up to an aggregate principal or face

 amount equal to, on an interim basis, the amount of incremental funding$90 million under the

 DIP ABL Credit Facility as set forth in the Approved Budget and in accordance with the terms of

 this Interim Order pending entry of the Final Order, together with applicable interest, expenses,

 fees and other charges payable in connection with the DIP ABL Credit Facility, subject in each

 case to any limitations on borrowing under the DIP ABL Documents and used for all purposes

 permitted under the DIP Documents, and (ii) forthwith borrow money pursuant to the DIP Term

 Loan Credit Agreement and the DIP Term Loan Guarantors are hereby authorized to guaranty the

 DIP Term Loan Parties’ DIP Term Loan Obligations with respect to such borrowings, in each

 case up to an aggregate principal amount equal to $15,000,000 on an interim basis (together with

 the interim financing under the DIP ABL Credit Agreement, the “Interim Financing”) together

 with applicable interest, expenses, fees and other charges payable in connection with the DIP

 Term Loan Credit Facility, , together with applicable interest, expenses, fees and other charges

 payable in connection with the DIP Term Loan Credit Facility, subject to any limitations on

 borrowing under the DIP Term Loan Documents, which shall be used for all purposes permitted

 under the DIP ABL Documents, including, without limitation, to satisfy certain outstanding

 amountsrefinance the portions of the Prepetition ABL Credit Facility and Prepetition ABL

 Obligations as provided hereinin this Final Order, to provide working capital for the DIP Parties

 and to pay interest, fees, costs, charges, and expenses in accordance with thise Interim Order, this



                                                 38
19-11608-mew         Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 130 of 197


 Final Order, the DIP ABL Documents and the Approved Budget (subject to the variances

 permitted by the DIP AgreementsABL Credit Agreement and the DIP Term Loan Credit

 Agreement). In connection with obtaining and using funds to enable the Debtors to pay the

 expenses set forth in the Approved Budget (subject to the variances permitted by the DIP

 AgreementsABL Credit Agreement), the Debtors shall borrow and use (or in the case of amounts

 already then borrowed under the DIP Term Loan Credit Facility, use pursuant to the Interim DIP

 Order or any additional orders pertaining to the DIP Term Loan Credit Facility and acceptable to

 the DIP Term Loan Agent), on a weekly and cumulative basis, an approximately equal amount

 from the DIP ABL Credit Facility (subject to Availability) and the amounts borrowed under the

 DIP Term Loan Credit Facility; provided, however, until the entry of the Canadian Initial

 Recognition Order (as defined in the DIP ABL Credit Agreement), the Canadian Borrowing Base

 is deemed to be $0.

                4.      DIP ABL Obligations.          Subject toThe DIP ABL Documents, the

 qualifications and modifications set forth in this Interim Order, the DIP Documents and this

 InterimFinal Order shall constitute and evidence the validity and binding effect of the Debtors’

 DIP ABL Obligations, which DIP ABL Obligations shall be enforceable against the Debtors,

 their estates and any successors thereto, including without limitation, any trustee appointed in the

 Cases, or in any case under Chapter 7 of the Bankruptcy Code upon the conversation of any of

 the Cases, or in any other proceedings superseding or related to any of the foregoing

 (collectively, the “Successor Cases”). Upon entry of this InterimFinal Order, the DIP ABL

 Obligations will include all loans, letter of credit reimbursement obligations, and any other

 indebtedness or obligations, contingent or absolute, which may now or from time to time be

 owing by any of the Debtors to the DIP AgentsABL Agent or any of the DIP LendersABL



                                                 39
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 131 of 197


 Secured Parties, under the DIP ABL Documents, the Interim Order or this InterimFinal Order,

 including, without limitation, all principal, accrued interest, costs, charges, fees, expenses, and

 other amounts under the DIP ABL Documents. Upon entry of this InterimFinal Order, all

 (i) Bank Products, (ii) Cash Management Services, and (iii) Letters of Credit (each as defined in

 the Prepetition ABL Credit Agreement) shall continue in place and all obligations under or in

 connection therewith shall be subject to the DIP ABL Credit Agreement and shall constitute DIP

 ABL Obligations. The DIP ABL Loan Parties shall continue to be jointly and severally liable for

 the DIP ABL Obligations. The DIP Term Loan Parties shall be jointly and severally liable for the

 DIP Term Obligations. The DIPABL Obligations, as applicable, shall be due and payable,

 without notice or demand, and the use of ABL Cash Collateral shall automatically cease on each

 applicable Termination Date, as applicable, except as provided in paragraph 30 herein. No

 obligation, payment, transfer, or grant of collateral security hereunder, under the Interim Order or

 under the DIP ABL Documents (including any DIP ABL Obligation or DIP ABL Liens, and

 including in connection with any adequate protection provided to the Prepetition ABL Secured

 Parties and Prepetition SecuredABL Obligations hereunder) shall be stayed, restrained, voidable,

 avoidable, or recoverable, under the Bankruptcy Code or under any applicable law (including,

 without limitation, under sections 502(d), 544, and 547 to 550 of the Bankruptcy Code or under

 any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or

 similar statute or common law), or subject to any avoidance, reduction, setoff, recoupment,

 offset, recharacterization, subordination (whether equitable, contractual, or otherwise),

 counterclaim, cross--claim, defense, or any other challenge under the Bankruptcy Code or any

 applicable law or regulation by any person or entity. Nothing in the Interim Order or this Final

 Order shall impact the ability of the Court to unwind or partially unwind, after notice and a



                                                 40
19-11608-mew           Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51                   Main Document
                                               Pg 132 of 197


 hearing, the pay down of Prepetition ABL Obligations under the Prepetition ABL Credit Facility

 or any payments made pursuant to this Order or the Interim Order in the event there is a timely

 and successful Challenge to the validity, enforceability, extent, perfection or priority of the

 Prepetition ABL Secured Parties’ liens or claims, or a determination that the Prepetition ABL

 Obligations were undersecured as of the Petition Date, and the roll-up unduly advantaged the

 Prepetition ABL Secured Parties.

                  5.      ABL DIP Liens. In order to secure the DIP ABL Obligations, effective

 immediately upon entry of thise Interim Order, pursuant to sections 361, 362, 364(c)(2),

 364(c)(3), and 364(d) of the Bankruptcy Code, the applicable DIP AgentsABL Agent, for the

 benefit of themselvesitself and the DIP LendersABL Secured Parties and/or DIP ABL

 Obligations, were granted pursuant to the Interim Order and are hereby granted, continuing,

 valid, binding, enforceable, non--avoidable, and automatically and properly perfected

 postpetition security interests in and liens on (collectively, the “DIP ABL Liens”) all real and

 personal property, whether now existing or hereafter arising and wherever located, tangible and

 intangible, of, with respect to the DIP ABL Obligations, each of the DIP ABL Loan Parties (the

 “DIP ABL Collateral”) or, with respect to the DIP Term Loan Obligations, each of the DIP Term

 Loan Parties (the “DIP Term Collateral,” together with the DIP ABL Collateral, the” or “DIP

 Collateral”),9 including without limitation:          (a) all cash, cash equivalents, deposit accounts,

 securities accounts, accounts, other receivables (including credit card receivables), chattel paper,

 contract rights, inventory (wherever located), instruments, documents, securities (whether or not

 marketable)), and investment property (including, without limitation, all of the issued and

 outstanding capital stock of each of its subsidiaries), furniture, fixtures, equipment, goods,


 9
     For the avoidance of doubt, the DIP Term Collateral does not include ABL Canadian Collateral (as defined by
     the DIP Intercreditor Agreement).

                                                       41
19-11608-mew         Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 133 of 197


 franchise rights, trade names, trademarks, servicemarks, copyrights, patents, intellectual

 property, general intangibles, rights to the payment of money (including, without limitation, tax

 refunds and any other extraordinary payments), supporting obligations, guarantees, letter of

 credit rights, commercial tort claims, causes of actioncauses of action (excluding commercial tort

 claims and avoidance actions (but including avoidance actions brought pursuant to section 549 of

 the Bankruptcy Code to recover any post-petition transfer of DIP Collateral)) and all

 substitutions, books and records related to the foregoing, accessions and proceeds of the

 foregoing, wherever located, including insurance or other proceeds and (b) all owned real

 property interests and all proceeds of leased real property., and including all DIP Collateral that

 was not otherwise subject to valid, perfected, enforceable and unavoidable liens on the Petition

 Date. DIP Collateral that is of a type that would be ABL Priority Collateral (as defined the DIP

 Intercreditor Agreement) and the proceeds and products thereof shall in each case, constitute

 “DIP ABL Priority Collateral,” DIP Collateral that is of a type that would be Term Loan Priority

 Collateral (as defined in the DIP Intercreditor Agreement) and the proceeds and products thereof

 and shall, in each case, constitute “DIP Term Loan Priority Collateral”. .” For the avoidance of

 doubt, nothing in this Order shall be deemed to be a final determination of the scope of the

 collateral that secures the DIP Term Loan Obligations or otherwise grant relief in respect of the

 DIP Term Loan on a final basis.

                6.      DIP Lien Priority. The DIP ABL Liens securing the DIP ABL Obligations

 (the “DIP ABL Liens”) are valid, automatically perfected, non--avoidable, senior in priority, and

 superior to any security, mortgage, collateral interest, lien or claim to any of the DIP Collateral,

 except that the DIP ABL Liens shall be subject to the Carve Out, and shall otherwise be junior

 only to: (i) as to the DIP ABL Priority Collateral, Permitted Prior Liens; and (ii) as to the DIP



                                                 42
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 134 of 197


 Term Loan Priority Collateral, (A) Permitted Prior Liens; (B) the DIP Term Loan Liens (as

 defined below);; (C) the Prepetition Term Loan Liens; and (D) the Prepetition Term Loan

 Adequate Protection Liens. The DIP Liens securing the DIP Term Loan Obligations (the “DIP

 Term Loan Liens”) are valid, automatically perfected, non-avoidable, senior in priority and

 superior to any security, mortgage, collateral interest, lien or claim to any of the DIP Term Loan

 Collateral, except that the DIP Term Loan Liens shall be (1) subject to the Carve Out and (2)

 shall otherwise be junior only to: (i) as to the DIP Term Loan Priority Collateral, Permitted Prior

 Liens; and (ii) as to the DIP ABL Priority Collateral, (A) Permitted Prior Liens; (B) the DIP ABL

 Liens; (C) the Prepetition ABL Liens; (D) the Prepetition ABL Adequate Protection Liens; and

 (E) the Canadian Intercompany Superpriority Administrative Claims. Other than as set forth

 herein or in the DIP Documents, the DIPOther than as set forth herein or in the DIP ABL

 Documents, the DIP ABL Liens shall not be made subject to or pari passu with any lien or

 security interest heretofore or hereinafter granted in the Cases or any Successor Cases, and shall

 be valid and enforceable against any trustee appointed in the Cases or any Successor Cases, upon

 the conversion of any of the Cases to a case under Chapter 7 of the Bankruptcy Code (or in any

 other Successor Case), and/or upon the dismissal of any of the Cases or Successor Cases. The

 DIP ABL Liens shall not be subject to section 510, 549, or 550 of the Bankruptcy Code. No lien

 or interest avoided and preserved for the benefit of the estate pursuant to section 551 of the

 Bankruptcy Code shall be pari passu with or senior to the DIP ABL Liens. Notwithstanding

 anything herein to the contrary, none of the Prepetition Term Loan Adequate Protection Liens or

 DIP Term Loan Liens shall exist with respect to any ABL Canadian Collateral (as defined by the

 DIP Intercreditor Agreement).




                                                 43
19-11608-mew         Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 135 of 197


                7.      Superpriority Claims. Upon entry of this The DIP ABL Agent and DIP

 ABL Secured Parties were pursuant to the Interim Order, the DIP Agents and DIP Lenders are

 hereby are granted, on a final basis (as of the date of entry of the Interim Order), pursuant to

 Section 364(c)(1) of the Bankruptcy Code, allowed superpriority administrative expense claims

 in each of the Cases and any Successor Cases (collectively, the “DIP ABL Superpriority Claims”)

 for all DIP ABL Obligations (including Last Out DIP Obligations): (a) except as set forth herein,

 with priority over any and all administrative expense claims and unsecured claims against the

 Debtors or their estates in any of the Cases and any Successor Cases, at any time existing or

 arising, of any kind or nature whatsoever, including, without limitation, administrative expenses

 of the kinds specified in or ordered pursuant to Bankruptcy Code Sections 105, 326, 328, 330,

 331, 364, 503(a), 503(b), 506(c) (in regard to surcharge claims against secured creditors other

 than the Prepetition ABL Secured Parties), 507(a), 507(b), 546(c), 546(d), 726, 1113, and 1114,

 and any other provision of the Bankruptcy Code, as provided under Section 364(c)(1) of the

 Bankruptcy Code; and (b) which shall at all times be senior to the rights of the Debtors and their

 estates, and any successor trustee or other estate representative to the extent permitted by law.;

 provided that the DIP ABL Agent and DIP ABL Secured Parties shall first use reasonably

 commercial efforts to seek recourse against the DIP ABL Priority Collateral before exercising

 any remedies against proceeds of avoidance actions. Notwithstanding the foregoing, the DIP

 ABL Superpriority Claims and the “DIP Superpriority Claims” (as defined in the Interim Order)

 of the DIP Term Loan Parties shall be pari passu with each other, without otherwise impairing

 the lien priorities as set forth herein, and subject to the terms of the DIP Intercreditor Agreement

 and Carve Out (including the caps and limitations therein).




                                                 44
19-11608-mew         Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51          Main Document
                                           Pg 136 of 197


                8.      No Obligation to Extend Credit. Except as required to fund the Carve Out

 in accordance with the terms of this Final Order, the DIP AgentsABL Agent and DIP

 LendersABL Secured Parties shall have no obligation to make any loan or advance under the DIP

 ABL Documents unless all of the conditions precedent to the making of such extension of credit

 or the issuance, amendment, renewal, or extension of such letter of credit or bankers’ acceptance

 under the DIP ABL Documents and this InterimFinal Order have been satisfied in full or waived

 by the DIP ABL Agent (in its sole discretion), DIP Term Loan Agent (acting at the direction of

 the Required DIP Term Loan Lenders), as applicable, and) in accordance with the terms of the

 DIP ABL Credit Agreement and the DIP Term Loan Credit Agreement, as applicable.

                9.      Use of Proceeds of DIP Facilities. From and after the Petition Date,

 theABL Credit Facility. The Debtors shall continue to use advances of credit under the DIP

 FacilitiesABL Credit Facility, in accordance with the Approved Budget (subject to such

 variances as permitted in the DIP AgreementsABL Credit Agreement), only for the purposes

 specifically set forth in thise Interim Order, this Final Order and the DIP ABL Documents, and in

 compliance with the terms and conditions in the Interim Order, this InterimFinal Order and the

 DIP ABL Documents.

                10.     No Monitoring Obligation. No DIP LenderSecured Party or DIP ABL

 Agent shall have any obligation nor responsibility to monitor any DIP Party’s use of DIP

 FacilitiesABL Credit Facility, and each DIP LenderABL Secured Party or DIP ABL Agent may

 rely upon each DIP Party’s representation that the use of the DIP FacilitiesABL Credit Facility at

 any time is in accordance with the requirements of thise Interim Order, this Final Order, the DIP

 ABL Documents and Bankruptcy Rule 4001(c)(2).




                                                45
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 137 of 197


 Authorization to Use Cash Collateral

                11.    Authorization to Use Cash Collateral. Subject to the terms and conditions

 of this InterimFinal Order, the DIP FacilitiesABL Credit Facility and the DIP ABL Documents

 and in accordance with the Approved Budget (subject to variances as permitted in the DIP

 AgreementsABL Credit Agreement), the Debtors were authorized pursuant to the Interim Order

 and hereby are authorized to use ABL Cash Collateral until each applicablethe Termination Date.

 Nothing in the Interim Order or this InterimFinal Order shall authorize the disposition of any

 assets of the Debtors outside the ordinary course of business, or any Debtor’s use of any Cash

 Collateral or other proceeds resulting therefrom, except as permitted in this InterimFinal Order

 (including with respect to the Carve Out), the DIP FacilitiesABL Credit Facility, the DIP ABL

 Documents, and in accordance with the Approved Budget (subject to such variances as permitted

 in the DIP AgreementsCredit Agreement). All ABL Cash Collateral consisting of ABL Priority

 Collateral shall be applied to reduce the Prepetition ABL Obligations (if any) then to reduce the

 DIP ABL Obligations as set forth in the DIP ABL Credit Agreement. (with a contemporaneous

 increase in availability under the DIP ABL Credit Facility, subject to the other terms, conditions,

 and provisions of the DIP ABL Credit Agreement).

                12.    Adequate Protection Liens. Subject to the terms of the DIP Intercreditor

 Agreement and the Carve Out and solely to the extent of any Diminution in Value:

                       (i)     Prepetition ABL Adequate Protection Liens.             Pursuant to

 Sections 361, 363(e)), and 364(d) of the Bankruptcy Code, as adequate protection of the interests

 of the Prepetition ABL Secured Parties and the Prepetition ABL Obligations in the Prepetition

 Collateral solely against any Diminution in Value of such interests in the Prepetition Collateral,

 the DIP ABL Loan Parties hereby grantgranted pursuant to the Interim Order and hereby grant



                                                 46
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 138 of 197


 (as of the date of entry of the Interim Order) to the Prepetition ABL Agent, for the benefit of

 itself and the Prepetition ABL Secured Parties and the Prepetition ABL Obligations, continuing

 valid, binding, enforceable, and perfected postpetition security interests in and liens on the DIP

 ABL Collateral (the “Prepetition ABL Adequate Protection Liens”).” or “Adequate Protection

 Liens”).

                       (ii)    Prepetition Term Loan Adequate Protection Liens. Pursuant to

 Sections 361, 363(e) and 364(d) of the Bankruptcy Code, as adequate protection of the interests

 of the Prepetition Term Loan Secured Parties in the Prepetition Collateral against any Diminution

 in Value of such interests in the Prepetition Collateral, the Prepetition Term Loan Parties hereby

 grant to the Prepetition Term Loan Agent, on behalf of itself and the Prepetition Term Loan

 Secured Parties continuing valid, binding, enforceable and perfected postpetition security

 interests in and liens on the DIP Term Collateral (the “Prepetition Term Loan Adequate

 Protection Liens,” and together with the Prepetition ABL Adequate Protection Liens, the

 “Adequate Protection Liens”).

                       (ii)    [Reserved]

                13.    Priority of Adequate Protection Liens. Subject to the terms of the DIP

 Intercreditor Agreement:

                       (i)     The Prepetition ABL Adequate Protection Liens shall be subject to

 the Carve Out (and the caps and limitations set forth therein). The Prepetition ABL Adequate

 Protection Liens shall otherwise be junior only to: (a) with respect to the DIP ABL Priority

 Collateral (other than to the extent securing the Last Out Loan Obligations) (1) Permitted Prior

 Liens; (2) the DIP ABL Liens; and (3) the Prepetition ABL Liens; and (b) with respect to the DIP

 Term Loan Priority Collateral (1) Prepetition Term Loan Permitted Prior Liens; (2) the DIP Term



                                                47
19-11608-mew         Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 139 of 197


 Loan Liens; (3) the Prepetition Term Loan Liens; (4) the Prepetition Term Loan Adequate

 Protection Liens; (5) the DIP ABL Liens; and (6) the Prepetition ABL Liens. The Prepetition

 ABL Adequate Protection Liens shall be senior to all other security interests in, liens on, or

 claims against any of the DIP ABL Loan Parties’ assets.

                        (i)    The Prepetition Term Loan Adequate Protection Liens shall be

 subject to the Carve Out and shall otherwise be junior only to: (a) with respect to the DIP ABL

 Priority Collateral (1) Permitted Prior Liens; (2) the DIP ABL Liens; (3) the Canadian

 Intercompany Superpriority Administrative Claims (4) the Prepetition ABL Liens; (5) the

 Prepetition ABL Adequate Protection Liens; (6) the DIP Term Loan Liens; and (7) the Prepetition

 Term Loan Liens; and (b) with respect to the DIP Term Loan Priority Collateral (1) Permitted

 Prior Liens; (2) the DIP Term Loan Liens; and (3) the Prepetition Term Loan Liens. The

 Prepetition Term LoanThe Prepetition ABL Adequate Protection Liens shall be senior to all other

 security interests in, liens on, or claims against any of the DIP TermABL Loan Parties’ assets.

                        (ii)   Except as provided herein, the Prepetition ABL Adequate

 Protection Liens shall not be made subject to or pari passu with any lien or security interest

 heretofore or hereinafter in the Cases or any Successor Cases, and shall be valid and enforceable

 against any trustee appointed in any of the Cases or any Successor Cases, or upon the dismissal

 of any of the Cases or Successor Cases. The Prepetition ABL Adequate Protection Liens shall

 not be subject to sections 510, 549, or 550 of the Bankruptcy Code. No lien or interest avoided

 and preserved for the benefit of the estate pursuant to section 551 of the Bankruptcy Code shall

 be pari passu with or senior to the Prepetition ABL Liens or the Prepetition ABL Adequate

 Protection Liens.




                                                 48
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 140 of 197


                14.    Adequate Protection Superpriority Claims. Subject to the terms of the DIP

 Intercreditor Agreement and the Carve Out and solely to the extent of any Diminution in Value:

                       (i)     Prepetition ABL Superpriority Claim.         As further adequate

 protection of the interests of the Prepetition ABL Secured Parties and Prepetition ABL

 Obligations in the Prepetition Collateral solely against any Diminution in Value of such interests

 in the Prepetition Collateral, the Prepetition ABL Agent, on behalf of itself and the Prepetition

 ABL Secured Parties and Prepetition ABL Obligations, was granted pursuant to the Interim

 Order and is hereby granted as and to the extent provided by section 507(b) of the Bankruptcy

 Code an allowed superpriority administrative expense claim solely to the extent of any

 Diminution in Value in each of the Cases and any Successor Cases (the “Prepetition ABL

 Superpriority Claim” or “Adequate Protection Superpriority Claims”).

                       (ii)    Prepetition Term Loan Superpriority Claim. As further adequate

 protection of the interests of the Prepetition Term Loan Secured Parties in the Prepetition

 Collateral (other than the ABL Canadian Collateral) against any Diminution in Value of such

 interests in the Prepetition Collateral (other than the ABL Canadian Collateral), (x) the

 Prepetition Term Loan Agent, on behalf of itself and the Prepetition Term Loan Secured Parties,

 is hereby granted as and to the extent provided by section 507(b) of the Bankruptcy Code

 allowed superpriority administrative expense claims in each of the Cases and any Successor

 Cases (other than in the Case of the Canadian Borrower) (the “Prepetition Term Loan

 Superpriority Claim,” and together with the Prepetition ABL Superpriority Claim, the “Adequate

 Protection Superpriority Claims”).

                       (ii)    [Reserved]




                                                49
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 141 of 197


                15.     Priority of the Adequate Protection Superpriority Claims. Except as set

 forth herein, the Adequate Protectionincluding with respect to the Canadian Intercompany

 Superpriority Administrative Claims, the Prepetition ABL Superpriority Claims shall have

 priority over all administrative expense claims and unsecured claims against the Debtors or their

 estates, now existing or hereafter arising, of any kind or nature whatsoever, including, without

 limitation, administrative expenses of the kinds specified in or ordered pursuant to Sections 105,

 326, 328, 330, 331, 503(a), 503(b), 506(c) (solely with respect to surcharge claims against

 secured creditors other than the Prepetition ABL Secured Parties), 507(a), , 507(b), 546(c),

 546(d), 726, 1113, and 1114 of the Bankruptcy Code; provided, however, that the Adequate

 ProtectionPrepetition ABL Superpriority Claims and the Prepetition Term Loan Superpriority

 Claims shall be pari passu with each other (in each of the Cases other than the Case of the

 Canadian    BorrowerRecognition      Proceedings,    which    shall   be   limited   to   Adequate

 ProtectionPrepetition ABL Superpriority Claims in favor of the ABL Secured Parties), without

 otherwise impairing the lien priorities as set forth herein, and subject to the Carve Out and junior

 to the DIP ABL Superpriority Claims.

                16.     Adequate Protection Payments and Protections for Prepetition ABL

 Secured Parties. As further adequate protection and solely to the extent of any Diminution in

 Value and subject to the Carve Out (the “Prepetition ABL Adequate Protection Payments” or

 “Adequate Protection Payments”), the Debtors were pursuant to the Interim Order and hereby are

 authorized and directed to provide adequate protection to the (A) Prepetition ABL Secured

 Parties and Prepetition ABL Obligations in the form of payment in cash (and as to fees and

 expenses, without the need for the filing of a formal fee application) of (i) interest payable

 monthly, at the default rate (other than on account of Last Out Loans and Last Out Obligations,



                                                 50
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 142 of 197


 provided that the Last Out Loans and Last Out Obligations shall accrue interest at the default rate

 as part of the Last Out Loans and Last Out Obligations), and (ii) principal due under the

 Prepetition ABL Documents (other than on account of Last Out Loans and Last Out Obligations),

 subject to the rights preserved in paragraph 42 below, and (iii) payment of fees and expenses as

 provided in the DIP ABL Credit Agreement subject to the terms of this Final Order; provided,

 that Prepetition ABL Adequate Protection Payments with respect to clause (i) above shall be paid

 monthly, upon entry of this Final Order, and all accrued and unpaid Prepetition ABL Adequate

 Protection Payments for the period prior to the entry of this Final Order shall be paid, in cash,

 upon entry of this Final Order.

                17.    [RESERVED]

                17.    [Reserved].

                18.    Adequate Protection Reservation. Nothing herein shall impair or modify

 the application of section 507(b) of the Bankruptcy Code in the event that the adequate

 protection provided to the Prepetition ABL Secured Parties and Prepetition SecuredABL

 Obligations under the Interim Order or hereunder is insufficient to compensate for any

 Diminution in Value of their respective interests in the Prepetition Collateral during the Cases or

 any Successor Cases. The receipt by the Prepetition ABL Secured Parties and Prepetition

 SecuredABL Obligations of the adequate protection provided in the Interim Order or herein shall

 not be deemed an admission that the respective interests of the Prepetition ABL Secured Parties

 and Prepetition SecuredABL Obligations are adequately protected. Further, the Interim Order

 and this InterimFinal Order shall not prejudice or limit the rights of the Prepetition ABL Secured

 Parties and Prepetition SecuredABL Obligations to seek additional relief with respect to the use




                                                 51
19-11608-mew       Doc 159         Filed 06/29/19 Entered 06/29/19 21:24:51        Main Document
                                               Pg 143 of 197


 of Cash Collateral or for additional adequate protection or the rights of any party to oppose such

 requests for additional relief.

 Additional Provisions Common to DIP Financing and Use of ABL Cash Collateral

                 19.     Amendment of the DIP ABL Documents. The DIP ABL Documents may

 from time to time be amended, modified, or supplemented by the parties thereto without further

 order of the Court if: (a) the amendment, modification, or supplement is in accordance with the

 DIP ABL Documents, and (b) a copy (which may be provided through electronic mail or

 facsimile) of the amendment, modification, or supplement is provided to counsel to each ofDIP

 Term Loan Agent, the other DIP Agents, a Creditors’ Committee (if appointed) orand any other

 committee appointed under section 1102 or 1104 of the Bankruptcy Code, and the U.S. Trustee

 (collectively, the “Notice Parties”);”) not less than three (3) business days in advance in writing;

 and (c) the amendment, modification, or supplement is filed with the Court; provided, however,

 that neither consent of the Notice Parties nor approval of the Court will be necessary to

 effectuate any such amendment, modification or supplement and provided further that such

 amendment, modification, or supplement shall be without prejudice to the right of any party in

 interest to be heard; provided, further, that no such amendment, modification, or supplement

 shall modify the DIP ABL Documents in a manner that is materially different from that approved

 by the Court.

                 20.     Budget Maintenance. The use of borrowings and letters of credit under

 the DIP FacilitiesABL Credit Facility shall be in accordance with the Approved Budget (subject

 to such variances as permitted in the DIP AgreementsABL Credit Agreement) and the terms and

 conditions set forth in the DIP DocumentsABL Document. The Approved Budget and any

 modification to, or amendment or update of, the Approved Budget shall be subject to the



                                                 52
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 144 of 197


 reasonable approval of, and in form and substance reasonably acceptable to the applicable DIP

 Agents and the Required DIP Term Loan Lenders in accordance with the applicable DIP

 DocumentsDIP ABL Agent in accordance with the DIP ABL Documents and DIP Term Loan

 Agent in accordance with the DIP Term Loan Documents. The Debtors will promptly provide

 the Creditors’ Committee with copies of the Approved Budget and any modifications,

 amendments, or updates thereto that have been approved by the DIP ABL Agent in accordance

 with the DIP ABL Documents and DIP Term Loan Agent in accordance with the DIP Term Loan

 Documents. No amendment or modifications as to the DIP ABL Documents shall be made

 unless the Creditors’ Committee is provided with three (3) business days’ prior notice. If an

 objection to the proposed modifications or amendments is expressed by the Creditors’

 Committee in writing within such time period, then the parties agree to seek an expedited hearing

 to resolve the objection if it cannot be resolved amongst themselves.

                21.     Budget Compliance. The use of borrowings and letters of credit under the

 DIP FacilitiesABL Credit Facility shall be in accordance with the Approved Budget (subject to

 such variances as permitted in the DIP AgreementsABL Credit Agreement) and the DIP ABL

 Documents; provided, however, that, in the case of the fees, costs and expenses of the DIP

 AgentsABL Agent, the Debtors shall pay such fees, costs and expenses in accordance with the

 DIP ABL Documents and this InterimFinal Order without being limited by the Approved Budget.

                22.     Modification of Automatic Stay.       The automatic stay imposed under

 section 362(a)(2) of the Bankruptcy Code was, pursuant to the Interim Order, and is hereby

 modified as necessary to effectuate all of the terms and provisions of thise Interim Order and this

 Final Order, including, without limitation, to: (a) permit the Debtors to grant on a final basis the

 DIP ABL Liens, (as of the date of entry of the Interim Order), Prepetition ABL Adequate



                                                 53
19-11608-mew       Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51              Main Document
                                            Pg 145 of 197


 Protection Liens, (as of the date of entry of the Interim Order), DIP ABL Superpriority Claims,

 and Adequate ProtectionPrepetition ABL Superpriority Claims; (b) permit the Debtors on a final

 basis to perform such acts as the DIP AgentsABL Agent, DIP LendersABL Secured Parties, or

 the Prepetition AgentsABL Agent each may reasonably request to assure the perfection and

 priority of the liens granted herein; (c) permit the Debtors on a final basis to incur all liabilities

 and obligations to the DIP AgentsABL Agent, DIP LendersABL Secured Parties, and the

 Prepetition ABL Secured Parties under the DIP ABL Documents, the DIP Facilities and this ABL

 Credit Facility, the Interim Order, and this Final Order; and (d) authorize the Debtors on a final

 basis to pay, and the DIP AgentsABL Agent, the DIP LendersABL Secured Parties, and the

 Prepetition ABL Secured Parties to retain and apply, payments made in accordance with the

 terms of thise Interim Order, this Final Order, and the DIP ABL Documents.

                23.     Perfection of ABL DIP Liens and Prepetition ABL Adequate Protection

 Liens. Thise Interim Order and this Final Order shall be sufficient and conclusive evidence of

 the creation, validity, perfection, and priority of all liens granted therein and herein, including the

 DIP ABL Liens and the Prepetition ABL Adequate Protection Liens, without the necessity of

 filing or recording any financing statement, mortgage, notice, or other instrument or document

 which may otherwise be required under the law or regulation of any jurisdiction or the taking of

 any other action (including, for the avoidance of doubt, entering into any deposit account control

 agreement) to validate or perfect (in accordance with applicable non--bankruptcy law) the DIP

 ABL Liens, the Prepetition ABL Adequate Protection Liens, or to entitle the DIP AgentsABL

 Agent, the DIP LendersABL Secured Parties, the DIP ABL Obligations, the Prepetition Secured

 Parties and the PrepetitionABL Secured Parties, and the Prepetition ABL Obligations to the

 priorities granted herein (subject to the DIP Intercreditor Agreement and, Existing Participation



                                                   54
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 146 of 197


 Agreement and Participation Agreement, as applicable). Notwithstanding the foregoing, the DIP

 AgentsABL Agent and the Prepetition AgentsABL Agent each are authorized to file, as in its

 reasonable discretion it deems necessary or advisable, such financing statements, security

 agreements, mortgages, notices of liens, and other similar documents to perfect in accordance

 with applicable non--bankruptcy law or to otherwise evidence the DIP ABL Liens and the

 Prepetition ABL Adequate Protection Liens, and all such financing statements, mortgages,

 notices, and other documents shall be deemed to have been filed or recorded as of the Petition

 Date; provided, however, that no such filing or recordation shall be necessary or required in order

 to create or perfect the DIP ABL Liens, or the Prepetition ABL Adequate Protection Liens. The

 Debtors were, pursuant to the Interim Order, and hereby are authorized and directed to execute

 and deliver reasonably promptly to the DIP AgentsABL Agent and Prepetition AgentsABL Agent

 all such financing statements, mortgages, notices and other documents as the DIP AgentsABL

 Agent and Prepetition AgentsABL Agent may reasonably request; provided that nothing herein

 shall require the Debtors to obtain any required consent of third parties to any such financing

 statements, mortgages, notices, and other documents. The DIP AgentsABL Agent and the

 Prepetition AgentsABL Agent, each in its discretion, may file a photocopy of this InterimFinal

 Order as a financing statement with any filing or recording office or with any registry of deeds or

 similar office, in addition to or in lieu of such financing statements, notices of lien, or similar

 instrument. To the extent that any Prepetition ABL Agent is the secured party under any security

 agreement, mortgage, leasehold mortgage, landlord waiver, credit card processor notices or

 agreements, bailee letters, custom broker agreements, financing statement, account control

 agreements, or any other Prepetition ABL Documents or is listed as loss payee, lenders’ loss

 payee, or additional insured under any of the Debtors’ insurance policies, each DIP ABL Agent



                                                 55
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51             Main Document
                                           Pg 147 of 197


 (as applicable) shall also be deemed to be the secured party or mortgagee, as applicable, under

 such documents or to be the loss payee or additional insured, as applicable. The Prepetition

 AgentsABL Agent shall serve as agents for the DIP AgentsABL Agent for purposes of perfecting

 the DIP Agents’ABL Agent’s liens on all DIP Collateral that, without giving effect to the

 Bankruptcy Code and this InterimFinal Order, is of a type such that perfection of a lien therein

 may be accomplished only by possession or control by a secured party.

                24.     Application of Proceeds of Collateral. Subject to the Carve Out, as a

 condition to the entry of the DIP ABL Documents, the extension of credit under the DIP

 FacilitiesABL Credit Facility and the authorization to use Cash Collateral, the Debtors have

 agreed that as of and commencing on the date of the Interim Hearing, the Debtors shall apply all

 net proceeds of DIP ABL Priority Collateral that is sold in the ordinary course or liquidated as

 follows: (a) with respect to DIP ABL Priority Collateral (i) first, to costs and expenses of the

 DIP ABL Agent; (ii) second, to permanently reduce the Prepetition ABL Obligations (other than

 the Last Out Obligations); (iii) third, to reduce the DIP ABL Obligations (including the Last Out

 DIP Obligations or Last Out Obligations, as applicable, provided that any payment to the Put

 Purchasers on account of the Last Out DIP Obligations or Last Out Obligations is subject to the

 rights of the Creditors’ Committee set forth in paragraph 42 and subject to occurrence of the

 Disinterested Director’s Determination and the Challenge Period Termination Date for claims

 and causes of action against the Put Purchasers solely as it relates to the Put Purchaser’s interests

 in the Last Out Obligations and entry into the Put Agreement and Existing Participation

 Agreement as set forth in paragraph 42 of this Final Order or further Court Order), (iv) fourth, to

 the repayment of the Canadian Intercompany Superpriority Administrative Claims, and (v) after

 indefeasible repayment in full in cash of the Prepetition ABL Obligations and the DIP ABL



                                                  56
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 148 of 197


 Obligations (including, in each case, provision for contingent obligations), the termination of the

 DIP ABL Credit Facility and all commitments thereunder, and “payment in full” of all other DIP

 ABL Obligations as provided under the DIP ABL Credit Agreement and repayment in full of the

 Canadian Intercompany Superpriority Administrative Claims, (x) to costs and expenses of the

 DIP Term Loan Agent, (y) to reduce the DIP Term Loan Obligations, and (z) then (if and to the

 extent authorized by the Court) to reduce the Prepetition Term Loan Obligations; and (b) with

 respect to DIP Term Loan Priority Collateral, (i) first, to costs and expenses of the DIP Term

 Loan Agent; (ii) second, to reduce the DIP Term Loan . The reduction of the Prepetition ABL

 Obligations; (iii) third, to reduce the Prepetition Term Loan Obligations (but only if and when

 authorized by the Court), and (iv) after indefeasible repayment in full in cash of the         and

 Prepetition Term Loan Obligations and the DIP Term Loan Obligations (including, in each case,

 provision for contingent obligations), (w) to costs and expenses of the DIP ABL Agent, (x) to

 permanently reduce the Prepetition ABL Obligations, (y) to reduce the DIP ABL Obligations

 (including the Last Out DIP Obligations or Last Out Obligations, as applicable), and (z) to the

 repayment of the Canadian Intercompany Superpriority Administrative Claims. The reduction of

 the Prepetition Secured Obligations is subject to the preservation of rights provided in

 paragraph 42 herein and to the deemed modifications to the DIP Agreements and the DIP

 Documents that are set forth in this Interim Order.. Notwithstanding anything herein, or in the

 Prepetition ABL Documents or DIP ABL Documents, (ia) all ABL Priority Collateral (other than

 ABL Canadian Collateral) of the Debtors (other than the Canadian Borrower) to be applied to the

 Prepetition ABL Obligations and DIP ABL Obligations as provided in this Paragraph 24 shall be

 applied first to reduce the Prepetition ABL Obligations and DIP ABL Obligations of the Debtors

 other than the Canadian Borrower; and thereafter to the remaining DIP ABL Obligations of the



                                                 57
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51              Main Document
                                           Pg 149 of 197


 Canadian Borrower, if any; and (iib) all ABL Canadian Collateral to be applied to the Prepetition

 ABL Obligations and DIP ABL Obligations as provided in this Paragraph 24 shall be applied

 first to reduce the Prepetition ABL Obligations of the Canadian Borrower, then to the direct DIP

 ABL Obligations of the Canadian Borrower, and then to remaining Prepetition ABL Obligations

 and DIP ABL Obligations of the Debtors, if any, but only to the extent not paid under clause (ia)

 above and after all ABL Priority Collateral (other than ABL Canadian Collateral) of the Debtors

 (other than the Canadian Borrower) has been applied.

                25.     Protections of Rights of DIP AgentsABL Agent, DIP LendersABL Secured

 Parties and Prepetition ABL Secured Parties.

                        (i)     Unless the DIP ABL Agent and the Prepetition ABL Agent shall

 have provided their prior written consent or all DIP ABL Obligations and all Prepetition ABL

 Obligations have been indefeasibly paid in full in cash and all commitments thereunder are

 terminated, there shall not be entered in any of these Cases or any Successor Cases (including

 any order confirming any plan of reorganization or liquidation) that authorizes any of the

 following: (i) the obtaining of credit or the incurring of indebtedness that is secured by a

 security, mortgage, or collateral interest or other Lien on all or any portion of the DIP Collateral

 or Prepetition Collateral and/or that is entitled to administrative priority status, in each case that

 is superior to or pari passu with the DIP ABL Liens, the DIP ABL Superpriority Claims, the

 Prepetition ABL Liens, the Prepetition ABL Adequate Protection Liens, and/or the Prepetition

 ABL Superpriority Claims, other than in connection with the Canadian Intercompany

 Superpriority Administrative Claims or the Administration Charge (as defined in the DIP ABL

 Credit Agreement); (ii) the use of Cash Collateral for any purpose other than as permitted in the

 DIP ABL Documents, the Interim Order and this Final Order and the Approved Budget (subject



                                                  58
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 150 of 197


 to such variances as permitted in the DIP ABL Credit Agreement), the return of goods pursuant

 to section 546(h) of the Bankruptcy Code (or other return of goods on account of any prepetition

 indebtedness) to any creditor of any Debtor or any creditor’s taking any setoff against any of its

 prepetition indebtedness based upon any such return of goods pursuant to section 553 of the

 Bankruptcy Code or otherwise, or (iii) any modification of any of the DIP ABL Agent’s, DIP

 ABL Secured Parties’, or the Prepetition ABL Secured Parties’ rights under the Interim Order,

 this Final Order, the DIP ABL Documents or the Prepetition ABL Documents with respect any

 DIP ABL Obligations or Prepetition ABL Obligations.

                       (i)(ii) The Debtors (and/or their legal and financial advisors in the case of

 clauses (ii) through (iv) below) will, whether or not the DIP ABL Obligations have been

 indefeasibly paid in full in cash, (i) maintain books, records, and accounts to the extent and as

 required by the DIP ABL Documents, (ii) reasonably cooperate with, consult with, and provide to

 the DIP AgentsABL Agent and the DIP LendersABL Secured Parties all such information and

 documents that any or all of the Debtors are obligated (including upon reasonable request by any

 of the DIP AgentsABL Agent or the DIP LendersABL Secured Parties) to provide under the DIP

 ABL Documents or the provisions of thise Interim Order, this Final Order, or as reasonably

 requested by the DIP AgentsABL Agent or DIP LendersABL Secured Parties, in each case as and

 to the extent required by the DIP ABL Documents, (iii) upon reasonable advance notice, permit

 consultants, advisors, and other representatives (including third party representatives) of each of

 the DIP AgentsABL Agent, the DIP LendersABL Secured Parties and the Prepetition AgentsABL

 Agent to visit and inspect any of the Debtors’ respective properties, to examine and make

 abstracts or copies from any of their respective books and records, to tour the Debtors’ business

 premises and other properties, and to discuss, and provide advice with respect to, their respective



                                                 59
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51          Main Document
                                           Pg 151 of 197


 affairs, finances, properties, business operations, and accounts with their respective officers,

 employees, independent public accountants, and other professional advisors as and to the extent

 required by the DIP ABL Documents and/or the Prepetition ABL Documents, (iv) permit the DIP

 AgentsABL Agent, the DIP LendersABL Secured Parties, and the Prepetition AgentsABL Agent,

 and their respective consultants, advisors and other representatives to consult with the Debtors’

 management and advisors on matters concerning the Debtors’ businesses, financial condition,

 operations and assets, in each case as and to the extent required by the DIP ABL Documents, and

 (v) upon reasonable advance notice, permit the DIP AgentsABL Agent, the DIP LendersABL

 Secured Parties and the Prepetition AgentsABL Agent to conduct, at their discretion and at the

 Debtors’ cost and expense, field audits, collateral examinations, liquidation valuations and

 inventory appraisals at reasonable times in respect of any or all of the DIP Collateral and

 Prepetition Collateral in each case as and to the extent required by the DIP DocumentsABL

 Documents. The Creditors’ Committee shall receive any financial reporting required to be

 provided by the Debtors contemporaneously with the provision of such reports to the DIP ABL

 Secured Parties or Prepetition ABL Secured Parties.

                       (iii)   No Debtor shall object to any DIP ABL Secured Parties’ or any

 Prepetition ABL Secured Parties’ credit bidding up to the full amount of the applicable

 outstanding DIP ABL Obligations and Prepetition ABL Obligations (as applicable), in each case,

 including any accrued interest and expenses, in any sale of any DIP Collateral or Prepetition

 Collateral, as applicable, and whether such sale is effectuated through Section 363 or 1129 of the

 Bankruptcy Code, by a Chapter 7 trustee under Section 725 of the Bankruptcy Code, with the

 approval of the Canadian Court in respect of any sale of assets of the Canadian Loan Parties, or

 otherwise, subject, in each case, (w) to the rights and duties of the parties under the DIP



                                                60
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51             Main Document
                                           Pg 152 of 197


 Intercreditor Agreement, (x) to a Challenge (as defined herein), (y) to the provision of

 consideration sufficient to pay in full in cash any senior liens on the collateral that is subject to

 the credit bid, and (z) to the extent that any assets of the Canadian Loan Parties are to be

 conveyed, such conveyance is acceptable to the Information Officer (as defined in the DIP ABL

 Credit Agreement).

                25.26. Proceeds of Subsequent Financing. IfExcept with respect to the DIP Term

 Loan Obligations contemplated by the DIP Motion, if the Debtors, any trustee, any examiner

 with expanded powers, or any responsible officer subsequently appointed in these Cases or any

 Successor Cases, shall obtain credit or incur debt pursuant to Bankruptcy Code sections 364(b),

 364(c)), or 364(d) or in violation of the DIP ABL Documents at any time prior to the indefeasible

 repayment in full of all DIP ABL Obligations and Prepetition SecuredABL Obligations, and the

 termination of the DIP Agents’ABL Agent’s and DIP Lenders’ABL Secured Parties’ obligation

 to extend credit under the DIP FacilitiesABL Credit Facility, including subsequent to the

 confirmation of any plan with respect to any or all of the Debtors and the Debtors’ estates, and

 such facilities are secured by any DIP Collateral, then all the cash proceeds derived from such

 credit or debt shall immediately be turned over to the DIP AgentsABL Agent to be applied in

 accordance with this InterimFinal Order, the DIP ABL Documents and the DIP Intercreditor

 Agreement.

                26.27. Cash Collection. From and after the date of the entry of thise Interim

 Order, the Debtors shall continue to maintain cash management in accordance with the DIP ABL

 Documents., as modified by this Final Order. Unless otherwise agreed to in writing by the DIP

 AgentsABL Agent and Prepetition AgentsABL Agent, the Debtors shall maintain no accounts

 except those identified in any interim and/or final order granting the Debtors’ Motions for Entry



                                                  61
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 153 of 197


 of Interim and Final Orders (I) Authorizing the Debtors to (A) Continue to Operate their Cash

 Management System, (B) Honor Certain Prepetition Obligations Related Thereto, (C) Maintain

 Existing Business Forms, and (D) Continue to Perform Intercompany Transactions, and

 (II) Granting Related Relief (the “Cash Management Order”). The Debtors and the financial

 institutions where the Debtors’ maintain deposit accounts (as identified in any Cash Management

 Order), are authorized and directed to remit, without offset or deduction, funds in such deposit

 accounts upon receipt of any direction to that effect from the applicable DIP Agent in accordance

 with the DIP Documents. Until such time as Debtors are able to establish a deposit account at a

 bank other than Wells Fargo Bank, National Association to serve as the TL Deposit Account (as

 defined in the DIP Term Loan Credit Agreement), the account established for such purpose at

 Wells Fargo Bank, National Association shall constitute such TL Deposit Account and shall be

 subject to a fully perfected first priority lien and security interest in favor of the DIP Term Loan

 Agent as fully as if it were subject to a control agreement in favor of the DIP Term Loan Agent.

 For the avoidance of doubt, any TL Deposit Account shall not be subject to any liens or security

 interests other than liens and security interests in favor of the DIP Term Loan Agent.DIP ABL

 Agent in accordance with the DIP ABL Documents.

                27.28. Maintenance of DIP Collateral. Until the indefeasible payment in full of

 all DIP ABL Obligations (including “payment in full” of the DIP ABL Obligations as provided

 under the DIP ABL Credit Agreement), all Prepetition SecuredABL Obligations, and the

 termination of the DIP AgentsABL Agent’s and the DIP Lenders’ABL Secured Parties’

 obligation to extend credit under the DIP FacilitiesABL Credit Facility, the Debtors shall:

 (a) insure the DIP Collateral as required under the DIP ABL Documents or the Prepetition ABL

 Documents, as applicable; and (b) maintain the cash management system in effect as of the



                                                 62
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 154 of 197


 Petition Date, as modified by any Cash Management Order which has first been agreed to by the

 DIP AgentsABL Agent or as otherwise required by the DIP ABL Documents.

                28.29. Disposition of DIP Collateral. The Debtors shall not sell, transfer, lease,

 encumber or otherwise dispose of any portion of the DIP ABL Priority Collateral or Prepetition

 ABL Priority Collateral other than in the ordinary course of business without the prior written

 consent of the DIP ABL Agent and Prepetition ABL Agent, except as otherwise provided for in

 the DIP ABL Documents, and subject to the DIP Intercreditor Agreement. The Debtors shall not

 sell, transfer, lease, encumber or otherwise dispose of any portion of the DIP Term Loan Priority

 Collateral or Prepetition Term Loan Priority Collateral other than in the ordinary course of

 business without the prior written consent of the DIP Term Loan Agent (acting at the direction of

 the Required Term DIP Lenders) and the Prepetition Term Loan Agent (acting at the direction of

 the “Required Lenders” (as defined in the Prepetition Term Loan Credit Agreement) (and no

 such consent shall be implied, from any other action, inaction or acquiescence by the DIP Term

 Loan Agent, DIP Term Loan Lenders, or Prepetition Term Loan Secured Parties), except as

 otherwise provided for in the DIP Term Loan Documents, and subject to the DIP Intercreditor

 Agreement.

                29.30. Termination Date. On the applicable termination dateTermination Date,

 (a) all applicable DIP ABL Obligations shall be immediately due and payable, all commitments

 to extend credit under the applicable DIP FacilitiesABL Credit Facility will terminate, other than

 as required in paragraph 39 with respect to the Carve Out, and (b) all authority to use Cash

 Collateral shall cease.   For the purposes of this InterimFinal Order, the “DIP Term Loan

 Termination Date” shall mean the date the commitments are terminated pursuant to the terms of

 the DIP Term Loan Credit Agreement; and the “DIP ABL Termination Date” shall mean the date



                                                63
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51              Main Document
                                           Pg 155 of 197


 the commitments are terminated pursuant to the terms of the DIP ABL Credit Agreement,

 including with respect to any cross termination rights with respect to the termination of the DIP

 Term Loan Credit Agreement in accordance with its terms.

                30.31. Events of Default. The occurrence of any of the following events, unless

 waived by the DIP AgentsABL Agent in writing and in accordance with the terms of the

 applicable DIP ABL Documents, shall constitute an event of default (collectively, the “Events of

 Default”):   (a)(i) the failure of the Debtors to perform, in any respect, any of the terms,

 provisions, conditions, covenants, or obligations under this InterimFinal Order or any Canadian

 Recognition Order, including, without limitation, failure to make any payment under this Interim

 Order when due, (ii) the failure of the Debtors to obtain on or before the date that is 3 Business

 Days following the entry of this Interim Order, the Canadian Initial Recognition Order, the

 Canadian Recognition Order, and the Canadian Supplemental Order, in form and substance

 satisfactory to the DIP Agents, and (iii) the failure of the Debtors to obtain, on or before the date

 that is 40 days following the entry of this Interim Order, the entry the Final Order, on the terms

 and conditions contemplated by the DIP ABL Loan Documents and DIP Term Loan Documents

 and otherwise in form and substance satisfactory to the DIP Agents; (b) subject to the

 qualifications and modifications set forth in this Interim Order, the occurrence of an “Event of

 Default” under, and as defined in, the DIP ABL Credit Agreement or the DIP Term Loan Credit

 Agreement, (c) entry of an order in these Cases that authorizes any of the following: (i) the

 obtaining of credit or the incurring of indebtedness that is secured by a security, mortgage, or

 collateral interest or other Lien on all or any portion of the DIP Collateral or Prepetition

 Collateral and/or that is entitled to administrative priority status, in each case that is superior to

 or pari passu with the DIP Liens, the DIP Superpriority Claims, the Prepetition Liens, the



                                                  64
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51          Main Document
                                          Pg 156 of 197


 Prepetition Adequate Protection Liens, and/or the Adequate Protection Superpriority Claims; (ii)

 the use of Cash Collateral for any purpose other than as permitted in the DIP Documents and this

 Interim Order and the Approved Budget, (iii) the sale or other disposition of DIP Collateral

 without the reasonable consent of the applicable DIP Agents and the applicable Required DIP

 Lenders, (iv) the use of any insurance proceeds constituting DIP Collateral without the consent

 of the applicable DIP Agents and the applicable Required DIP Lenders, (v) any Debtor's

 incurrence of Indebtedness (as defined in the DIP ABL Credit Agreement or the DIP Term Loan

 Credit Agreement, as applicable) without the prior consent of the applicable DIP Agents and the

 applicable Required DIP Lenders, except to the extent permitted under the applicable DIP

 Agreements;    or (vi) any modification of any of the DIP Agents’, DIP Lenders’, or the

 Prepetition Secured Parties’ rights under this Interim Order, the DIP Documents or the

 Prepetition Documents with respect any DIP Obligations or Prepetition Secured ObligationsFinal

 Order when due, (b) the occurrence of an “Event of Default” under, and as defined in, the DIP

 ABL Credit Agreement, (c) any adverse modifications, amendments, or reversal of the Interim

 Order or this Final Order, and no such waiver shall be implied by any other action, inaction or

 acquiescence by any party, (d) an order converting or dismissing any of the Cases, (e) an order

 appoint a chapter 11 trustee in the Cases, (f) an order appointing an examiner with enlarged

 powers in the Cases (beyond those set forth in sections 1106(a)(3) and (4) of the Bankruptcy

 Code, and (g) a plan proposed by the Debtors or confirmation thereof that does not propose to

 indefeasibly repay the DIP ABL Obligations (other than the Last Out DIP Obligations) in full in

 cash, unless otherwise consented to by the DIP AgentsABL Agent.

               31.     [RESERVED]




                                               65
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 157 of 197


                32.    Milestones. As a condition to the DIP ABL Credit Facility and the use of

 Cash Collateral, the Debtors shall comply with the case milestones set forth in the DIP Credit

 Agreement, as modified by the order approving the Debtors’ Motion Seeking Entry of an Order

 (I) Approving the Bidding Procedures and Related Dates and Deadline, (II) Scheduling

 Hearings and Objection Deadlines with Respect to the Debtors’ Disclosure Statement and Plan

 Confirmation, and (III) Granting Related Relief [Docket No 22], subject to waiver or extension

 on the terms set forth in the DIP ABL Credit Agreement. For the avoidance of doubt, the terms

 herein with respect to any milestones shall after the date of this Final Order supersede any such

 language in the Interim Order.       As an additional milestone under the DIP ABL Credit

 Agreement, the Debtors shall obtain a final order in respect of the DIP Motion with respect to the

 DIP Term Credit Facility on or before July 19, 2019 (or such later date as DIP ABL Agent may

 agree in its sole discretion), on the terms and conditions contemplated by the DIP ABL

 Documents and otherwise in form and substance satisfactory to DIP ABL Agent.

                32.33. Rights and Remedies Upon Event of Default. Immediately uponUpon the

 occurrence and during the continuation of an Event of Default under either the DIP ABL

 Documents or the DIP Term Loan Documents, notwithstanding the provisions of section 362 of

 the Bankruptcy Code, without any application, motion or notice to, hearing before, or order from

 the Court, but subject to the terms of this InterimFinal Order and the Canadian Recognition

 Orders (a) eachthe DIP ABL Agent may declare (any such declaration shall be referred to herein

 as a “Termination Declaration”) (1) all DIP ABL Obligations owing under the respective DIP

 ABL Documents to be immediately due and payable, (2) the termination, reduction, or restriction

 of any further commitment to extend credit to the Debtors to the extent any such commitment

 remains under the respective DIP FacilitiesABL Credit Facility, (3) termination of the respective



                                                66
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51             Main Document
                                           Pg 158 of 197


 DIP ABL Credit Facilitiesy and the respective DIP ABL Documents as to any future liability or

 obligation of the applicable DIP AgentsABL Agent and the DIP LendersABL Secured Parties,

 but without affecting any of the DIP ABL Liens or the DIP ABL Obligations, and (4) that the

 application of the Carve Out has occurred through the delivery of the Carve Out Trigger Notice

 to the Borrowers; (b) interest, including, where applicable, default interest, shall accrue and be

 paid as set forth in the DIP ABL Documents, and (c) either the DIP ABL Agent (in the case of

 Cash Collateral of proceeds of the DIP ABL Priority Collateral) or the DIP Term Loan Agent (in

 the case of Cash Collateral of proceeds of the DIP Term Loan Priority Collateral), or both, may

 declare a termination, reduction, or restriction on the ability of the Debtors to use ABL Cash

 Collateral (the date which is the earliest to occur of (i) any such date a Termination Declaration is

 delivered by either DIP ABL Agent or a “Termination Declaration” (as defined in the Interim

 Order) is delivered by DIP Term Loan Agent and (ii) the DIP ABL Termination Date or DIP Term

 Loan Termination Date (as applicable), shall be referred to herein as the “Termination Date”).

 The Termination Declaration shall be given by electronic mail (or other electronic means) to

 counsel to the Debtors, counsel to the DIP AgentsTerm Loan Agent, counsel to athe Creditors’

 Committee (if appointed) orand any other committee appointed under section 1102 or 1104 of

 the Bankruptcy Code, and the U.S. Trustee.            The automatic stay in the Cases otherwise

 applicable to the DIP AgentsABL Agent, the DIP LendersABL Secured Parties, and the

 Prepetition ABL Secured Parties is hereby modified so that seven (7) business days after the date

 a Termination Declaration is delivered (the “Remedies Notice Period”), and except as otherwise

 ordered by the Court:”): (A) the applicable DIP ABL Agent and the DIP LendersABL Secured

 Parties shall be entitled to exercise their rights and remedies in accordance with the respective

 DIP ABL Documents and this, the Interim Order and this Final Order and shall be permitted to



                                                  67
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 159 of 197


 satisfy the relevant DIP ABL Obligations, DIP Superpriority Claim and DIP ABL Liens, subject

 to the Carve Out, (B) the applicable Prepetition ABL Secured Parties shall be entitled to exercise

 their rights and remedies to satisfy the relevant Prepetition ABL Secured Obligations, Adequate

 Prepetition ABL Superpriority Claims, and Prepetition ABL Adequate Protection Liens, subject

 to and consistent with (i) the Carve Out, (ii) this InterimFinal Order, and (iii) the DIP

 Intercreditor Agreement. During the Remedies Notice Period, none ofunless otherwise ordered

 by the Court, the Debtors and/or the Creditors’ Committee shall be entitled to seek an emergency

 hearing within the Remedies Notice Period on any basis and the DIP Agents or ABL Agent shall

 consent to such an emergency hearing. During the Remedies Notice Period, DIP LendersABL

 Agent or DIP ABL Secured Parties shall not be required to consent to the use of any Cash

 Collateral or provide any loans or other financial accommodations under the DIP Facilities.ABL

 Credit Facility other than for the payment of accrued and unpaid employee wages and benefits

 otherwise payable in the ordinary course and in accordance with the Approved Budget and

 subject to paragraph 39 and availability under the DIP ABL Credit Agreement. Unless the Court

 orders otherwise, the automatic stay, as to all of the DIP AgentsABL Agent, DIP LendersABL

 Secured Parties, and Prepetition ABL Secured Parties, shall automatically be terminated at the

 end of the Remedies Notice Period without further notice or order, in which event. Upon

 expiration of the Remedies Notice Period, the DIP AgentsABL Agent, DIP LendersABL Secured

 Parties, and the Prepetition ABL Secured Parties shall be permitted to exercise all remedies set

 forth herein, in the DIP ABL Documents, the Prepetition ABL Documents, and as otherwise

 available at law without further order of or application or motion to the Court consistent with the

 DIP Intercreditor Agreement and, Existing Participation Agreement, and Participation

 Agreement, as applicable.



                                                 68
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 160 of 197


                33.34. Good Faith Under Section 364(e) of the Bankruptcy Code; No

 Modification or Stay of this InterimFinal Order. The DIP Agents, DIP Lenders,ABL Agent and

 the PrepetitionDIP ABL Secured Parties have acted in good faith in connection with thise

 Interim Order and this Final Order and are entitled to rely upon the protections granted herein

 and by section 364(e) of the Bankruptcy Code.          Based on the findings set forth in this

 InterimFinal Order and the record made during the Interim Hearing and the Final Hearing, and in

 accordance with section 364(e) of the Bankruptcy Code, in the event any or all of the provisions

 of thise Interim Order or this Final Order are hereafter modified, amended or vacated by a

 subsequent order of this Court or any other court, the DIP AgentsABL Agent, the DIP Lenders,

 the DIP Obligations, PrepetitionABL Secured Parties, and the Prepetition SecuredDIP ABL

 Obligations are entitled to the protections provided in section 364(e) of the Bankruptcy Code.

 Any such modification, amendment or vacatur shall not affect the validity and enforceability of

 any advances previously made or made hereunder, or lien, claim or priority authorized or created

 herebypreviously or hereby authorized or created.            Notwithstanding the foregoing, any

 provisions or findings in this paragraph as applied to the Put Purchasers are solely with respect to

 the Put Purchasers’ interests in the Last Out Obligations and entry into the Put Agreement and

 Existing Participation Agreement and subject to and only effective upon the Disinterested

 Director’s Determination and the Challenge Period Termination Date and subject to the rights of

 the Creditors’ Committee set forth in paragraph 42.

                34.35. DIP and Other Expenses. The Debtors are authorized and directed to pay

 all reasonable and documented fees and expenses of (x) the DIP AgentsABL Agent and DIP

 LendersABL Secured Parties in connection with the DIP FacilitiesABL Credit Facility, as

 provided in the DIP ABL Documents (subject to applicable limitations on the DIP Parties’



                                                 69
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                          Pg 161 of 197


 obligations to pay such amounts in the DIP ABL Documents), whether or not the transactions

 contemplated hereby are consummated, and (y) the Prepetition AgentsABL Agent and

 Prepetition ABL Secured Parties (including the fees and expenses of counsel), as provided in the

 applicable Prepetition ABL Document, subject to the terms of this paragraph. Payment of all

 such fees and expenses shall not be subject to allowance by the Court. Professionals for the DIP

 AgentsABL Agent, the DIP LendersABL Secured Parties, the Prepetition ABL Agent, and the

 Prepetition AgentsABL Secured Parties shall not be required to comply with the U.S. Trustee fee

 guidelines. No attorney or advisor to the DIP AgentsABL Agent, DIP LendersABL Secured

 Parties, Prepetition ABL Agent, or Prepetition AgentsABL Secured Parties shall be required to

 file an application seeking compensation for services or reimbursement of expenses with the

 Court. Any and all fees, costs, and expenses paid prior to the Petition Date by any of the Debtors

 to (x) the DIP Agents or DIP Lenders in connection with or with respect to the DIP Facilities, or

 (y) the Prepetition Secured Parties in connection with or with respect to the Prepetition Secured

 Facilities, are, in each case, hereby approved in fullABL Agent or DIP ABL Secured Parties in

 connection with or with respect to the DIP ABL Secured Parties, or (y) the Prepetition ABL

 Secured Parties in connection with or with respect to the Prepetition ABL Credit Facility, are, in

 each case, hereby approved in full, subject to the provisions of this paragraph, provided,

 however, that any fees or expenses payable to the Put Purchasers shall not be paid until the

 earlier of (i) substantial consummation of a plan or (ii) further Court order. No fees or expenses

 of the DIP ABL Secured Parties, DIP ABL Agent, or Prepetition ABL Secured Parties shall be

 paid prior to the provision of a monthly statement or invoice (which may be presented in

 summary form and/or redacted or modified to the extent necessary to delete any information

 subject to the attorney-client privilege, any information constituting attorney-work product, or



                                                70
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 162 of 197


 any other confidential information, and the provision of such invoices shall not constitute any

 waiver of the attorney-client privilege or of any benefits of the attorney-work product doctrine)

 to counsel for the Creditors’ Committee and the Office of the United States Trustee (hereinafter

 “Lender Expense Notice Parties”). Any Lender Expense Notice Party shall have ten (10) days

 after submission of such invoice to assert an objection to payment of the amounts sought in the

 subject invoice. Provided no objection has been raised by any such Lender Expense Notice

 Party(ies) within the time period provided for herein, the Debtors (or DIP ABL Agent, as

 applicable) shall be authorized without further order of the Court to pay such invoice. In the

 event a Lender Expense Notice Party(ies) asserts an objection within the time period provided

 for herein, the Debtors (or DIP ABL Agent, as applicable) shall be authorized without further

 order of the Court to pay the undisputed portion of such invoice and any dispute with regard to

 amounts objected to shall be resolved by the Court.

               35.36. Budget. The Approved Budget was approved pursuant to the Interim

 Order and the Budget attached hereto as Exhibit A hereby is approved on an interim basis and

 the proceeds of the DIP FacilitiesABL Credit Facility and Cash Collateral under thise Interim

 Order and Final Order shall be used by the Debtors in accordance with the Approved Budget

 (subject to such variances as permitted in the DIP Agreements), this ABL Credit Agreement), the

 Interim Order, this Final Order, and the DIP ABL Documents. and to fund the Carve Out, subject

 to the terms and limitations provided in paragraph 39 below. None of the DIP Lenders’ABL

 Secured Parties’ or DIP Agents’ABL Agent’s consent (if any) to, or acknowledgement of, the

 Approved Budget shall be construed as consent to use the proceeds of the DIP FacilitiesABL

 Credit Facility or Cash Collateral beyond the respective maturity dates set forth in the DIP ABL




                                                71
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                          Pg 163 of 197


 Documents, regardless of whether the aggregate funds shown on the Approved Budget have been

 expended.

                36.37. Indemnification. The Debtors shall indemnify and hold harmless the DIP

 AgentsABL Agent and the DIP Lenders ABL Secured Parties in accordance with the terms and

 conditions of the DIP AgreementsABL Credit Agreement. Notwithstanding the foregoing, any

 provisions in this paragraph as applied to the Put Purchasers are solely with respect to the Put

 Purchasers’ interests in the Last Out Obligations and entry into the Put Agreement and Existing

 Participation Agreement and subject to and only effective upon the Disinterested Director’s

 Determination and the Challenge Period Termination Date and subject to the rights of the

 Creditors’ Committee set forth in paragraph 42.

                37.38. Master Proofs of Claim.         The DIP AgentsABL Agent, the DIP

 Lenders,ABL Secured Parties and the Prepetition ABL Secured Parties and the Prepetition Term

 Loan Secured Parties will not be required to file proofs of claim in any of the Cases or Successor

 Cases for any claim allowed herein. Notwithstanding any order entered by the Court in relation

 to the establishment of a bar date in any of the Cases or Successor Cases to the contrary, and in

 order to facilitate the processing of claims, to ease the burden upon the Court and to reduce an

 unnecessary expense to the Debtors’ estates, each Prepetition ABL Agent and/or each other

 Prepetition ABL Secured Party is authorized to file in the Debtors’ lead chapter 11 Case, Case

 No. 19--116078, a single, master proof of claim on behalf of the relevant Prepetition ABL

 Secured Parties on account of any and all of their respective claims arising under the applicable

 Prepetition ABL Documents and hereunder (each a “Master Proof of Claim”) against each of the

 Debtors. Upon the filing of a Master Proof of Claim against each of the Debtors, the Prepetition

 ABL Secured Parties, and each of their respective successors and assigns, shall be deemed to



                                                72
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 164 of 197


 have filed a proof of claim in the amount set forth opposite its name therein in respect of its

 claims against each of the Debtors of any type or nature whatsoever with respect to the

 applicable Prepetition ABL Documents, and the claim of each Prepetition ABL Secured Party

 (and each of its respective successors and assigns), named in a Master Proof of Claim shall be

 treated as if such entity had filed a separate proof of claim in each of these Cases. The Master

 Proofs of Claim shall not be required to identify whether any Prepetition ABL Secured Party

 acquired its claim from another party and the identity of any such party or to be amended to

 reflect a change in the holders of the claims set forth therein or a reallocation among such

 holders of the claims asserted therein resulting from the transfer of all or any portion of such

 claims. The provisions of this paragraph and each Master Proof of Claim are intended solely for

 the purpose of administrative convenience and shall not affect the right of each Prepetition ABL

 Secured Party (or its successors in interest) to vote separately on any plan proposed in these

 Cases. The Master Proofs of Claim shall not be required to attach any instruments, agreements

 or other documents evidencing the obligations owing by each of the Debtors to the applicable

 Prepetition ABL Secured Parties, which instruments, agreements or other documents will be

 provided upon reasonable request to counsel to the applicable Prepetition ABL Agent.

               38.39. Carve Out.

               (a)     Carve Out. As used in this InterimFinal Order, the “Carve Out” means the

 sum of (i) all fees required to be paid to the Clerk of the Court and to the Office of the United

 States Trustee under section 1930(a) of title 28 of the United States Code plus interest at the

 statutory rate; (ii) all reasonable fees and expenses up to $50,000 incurred by a trustee under

 section 726(b) of the Bankruptcy Code (the “Chapter 7 Trustee Carve--Out”) and all approved

 expenses incurred by members of the Creditors’ Committee solely in their capacity as such (the



                                                73
19-11608-mew          Doc 159       Filed 06/29/19 Entered 06/29/19 21:24:51                     Main Document
                                                Pg 165 of 197


 “Committee Expenses”); (iii) to the extent allowed at any time, whether by interim order, final

 order, procedural order, or otherwise, all unpaid fees and expenses (the “Allowed Professional

 Fees”) incurred by persons or firms retained by the Debtors pursuant to section 327, 328, or 363

 of the Bankruptcy Code (the “Debtor Professionals”) and the Creditors’ Committee pursuant to

 section 328 or 1103 of the Bankruptcy Code (the “Committee Professionals” and, together with

 the Debtor Professionals, the “Professional Persons”) at any time before or on the first business

 day following delivery by the DIP ABL Agent or DIP Term Loan Agent of a Carve Out Trigger

 Notice (as defined below), whether allowed by the Court prior to or after delivery of a Carve Out

 Trigger Notice; and (ivv) Allowed Professional Fees of Professional Persons in an aggregate

 amount not to exceed $1,250,000 incurred after the first business day following delivery by the

 DIP ABL Agent or the DIP Term Loan Agent of the Carve Out Trigger Notice, to the extent

 allowed at any time, whether by interim order, procedural order, or otherwise (the amounts set

 forth in this clause (iv) being the “Post--Carve Out Trigger Notice Cap”).
                                                                                          10
                                                                                               For purposes of the

 foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by email (or other

 electronic means) by the DIP ABL Agent or DIP Term Loan Agent to the Debtors, their lead

 restructuring counsel, the U.S. Trustee, and counsel to the Creditors’ Committee, which notice

 may be delivered following the occurrence and during the continuation of an Event of Default

 and acceleration of the Post-Petition DIP ABL Obligations or an “Event of Default” under the

 DIP ABL Agreement or Term Loan Documents and acceleration of the DIP Term Loan

 AgreementObligations, respectively, stating that the Post Carve Out Trigger Notice Cap has been

 invoked.



 10
      Notwithstanding the foregoing, up to $250,000 of the Post --Carve Out Trigger Notice Cap may be used to pay
      Allowed Professional Fees of Professional Persons incurred prior to the delivery of a Carve Out Trigger Notice
      to the extent such Allowed Professional Fees exceed the Professional Fee Carve Out Cap (as defined below).

                                                         74
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 166 of 197


                (b)    Fee Estimates. Not later than 7:00 p.m. New York time on the third

 business day of each week starting with the first full calendar week following the Closing Date,

 each Professional Person shall deliver to the Debtors a statement setting forth a good--faith

 estimate of the amount of fees and expenses (collectively, “Estimated Fees and Expenses”)

 incurred during the preceding week by such Professional Person (through Saturday of such week,

 the “Calculation Date”), along with a good--faith estimate of the cumulative total amount of

 unreimbursed fees and expenses incurred through the applicable Calculation Date and a

 statement of the amount of such fees and expenses that have been paid to date by the Debtors

 (each such statement, a “Weekly Statement”); provided, that within one business day of the

 occurrence of the Termination Declaration Date (as defined below), each Professional Person

 shall deliver one additional statement (the “Final Statement”) setting forth a good--faith estimate

 of the amount of fees and expenses incurred during the period commencing on the calendar day

 after the most recent Calculation Date for which a Weekly Statement has been delivered and

 concluding on the Termination Declaration Date. For purposes of this paragraph 39(b) and

 paragraph 39(c), counsel to the Creditors’ Committee will be deemed to be the party that has

 incurred the Committee Expenses, all references to a “Professional Person” shall be deemed to

 include the counsel to the Creditors’ Committee in respect of the Committee Expenses and all

 references to “Allowed Professional Fees” will be deemed to include the Committee Expenses.

 If any Professional Person fails to deliver a Weekly Statement within three calendar days after

 such Weekly Statement is due, such Professional Person’s entitlement (if any) to any funds in the

 Carve Out Reserves (as defined below) with respect to the aggregate unpaid amount of Allowed

 Professional Fees for the applicable period(s) for which such Professional Person failed to

 deliver a Weekly Statement covering such period shall be limited to the aggregate unpaid amount



                                                 75
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 167 of 197


 of Allowed Professional Fees included in the Approved Budget for such period for such

 Professional Person; provided, that such Professional Person shall be entitled to be paid any

 unpaid amount of Allowed Professional Fees in excess of Allowed Professional Fees included in

 the Approved Budget for such period for such Professional Person from a reserve to be funded

 by the Debtors from all cash on hand as of such date and any available cash thereafter held by

 any Debtor pursuant to paragraph 39(c) below. Solely as it relates to the DIP ABL Agent and

 DIP ABL LendersSecured Parties, any deemed draw and borrowing pursuant to

 paragraph 39(c)(i)(x) for amounts under paragraph 39(a)(iii) above shall be limited to the greater

 of (x) the sum of (I) the aggregate unpaid amount of Estimated Fees and Expenses included in

 such Weekly Statements timely received by the Debtors prior to the Termination Declaration

 Date plus, without duplication, (II) the aggregate unpaid amount of Estimated Fees and Expenses

 included in the Final Statements timely received by the Debtors pertaining to the period through

 and including the Termination Declaration Date, and (y) the aggregate unpaid amount of

 Allowed Professional Fees included in the Approved Budget for the period prior to the

 Termination Declaration Date (such amount, the “Professional Fee Carve Out Cap”). For the

 avoidance of doubt, the DIP ABL Agent and DIP ABL Lenders shall be entitled to maintain at all

 times a reserve (the “Carve--Out Reserve”) in an amount (the “Carve--Out Reserve Amount”)

 equal to the sum of (i) the greater of (x) the aggregate unpaid amount of Estimated Fees and

 Expenses included in all Weekly Statements timely received by the Debtors, and (y) the

 aggregate amount of Allowed Professional Fees contemplated to be unpaid in the Approved

 Budget at the applicable time, plus (ii) the Post--Carve Out Trigger Notice Cap, plus (iii) an

 amount equal to the amount of Allowed Professional Fees set forth in the Approved Budget for

 the following week occurring after the most recent Calculation Date, plus (iv) the amounts



                                                76
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 168 of 197


 contemplated under paragraph 39(a)(i) and 39(a)(ii) above. Not later than 7:00 p.m. New York

 time on the fourth business day of each week starting with the first full calendar week following

 the Closing Date, the Debtors shall deliver to the DIP ABL Agent or, the DIP Term Loan Agent,

 and the Creditors’ Committee concurrently a report setting forth the Carve--Out Reserve Amount

 as of such time (the “Fee Report”), and, in setting the Carve--Out Reserve, the DIP ABL Agent

 and DIP ABL Lenders shall be entitled to rely upon such reports in accordance with the DIP ABL

 Credit Agreement or the DIP Term Loan Agreement. Prior to the delivery of the first report

 setting forth the Carve--Out Reserve Amount, the DIP ABL Agent or the DIP Term Loan Agent

 may calculate the Carve--Out Reserve Amount by reference to the Approved Budget for

 subsection (i) of the Carve--Out Reserve Amount. Notwithstanding anything herein to the

 contrary, DIP ABL Agent may increase the Carve--Out Reserve Amount to include additional

 amounts with respect to any monitoring charge or other charge arising from the Canadian

 insolvency proceeding of the Canadian Borrower and for the projected amount of any success,

 completion, commission--based, or other non--hourly fees billed by or due to any financial

 advisor, investment banker, (including any “Sale Transaction Fee” or “Supplemental Sale

 Transaction Fee” (each as defined below)), monitor, or other Professional engaged by any Debtor

 or any, the Creditors’ Committee, or any committee in the Cases.

               (c)     Carve Out Reserves. On the day on which a Carve Out Trigger Notice is

 given by either the DIP ABL Agent or the DIP Term Loan Agent to the Debtors with a copy to

 counsel to the Creditors’ Committee (the “Termination Declaration Date”), the Carve Out

 Trigger Notice shall be deemed (i) a draw request and notice of borrowing by the Debtors for

 DIP ABL Loans under the DIP ABL Credit Agreement in an amount equal to the sum of (x) the

 amounts set forth in paragraphs (a)(i) and (a)(ii), above, and (y) the then unpaid amounts of the



                                                77
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 169 of 197


 Allowed Professional Fees up to the ABL Professional Fee Carve Out Cap (any such amounts

 actually advanced shall constitute DIP ABL Loans) and (ii) a draw request and notice of

 borrowing by the Debtors for DIP Term Loans under the DIP Term Loan Facility in an amount

 equal to the unpaid amounts of the Allowed Professional Fees in excess of the Professional Fee

 Carve Out Cap (any such amounts actually advanced shall constitute DIP Term Loans), and shall

 also constitute a demand to the Debtors to utilize all cash on hand as of such date and any

 available cash thereafter held by any Debtor to fund a reserve in an amount equal to the then

 unpaid amounts of the Allowed Professional Fees (which cash amounts shall reduce, on a

 dollar -for -dollar basis, the draw requests and applicable DIP ABL Loans and DIP Term Loans

 pursuant to the foregoing clauses (i) and (ii) of this sentence of this paragraph (c)). The Debtors

 shall deposit and hold such amounts in a segregated account at the DIP ABL Agent in trust

 exclusively to pay such unpaid Allowed Professional Fees (the “Pre--Carve Out Trigger Notice

 Reserve”). On the Termination Declaration Date, the Carve Out Trigger Notice shall also be

 deemed a request by the Debtors for (x1) DIP ABL Loans under the DIP ABL Credit Agreement

 in an amount equal to the Post Carve Out Trigger Notice Cap (any such amounts actually

 advanced shall constitute DIP ABL Loans) and, (y2) to the extent not funded by the DIP ABL

 Lenders, for DIP Term Loans in an amount equal to any unfunded portion of the Post--Carve Out

 Trigger Notice Cap (any such amounts actually advanced shall constitute DIP Term Loans), and

 shall also constitute a demand to the Debtors to utilize all cash on hand as of such date and any

 available cash thereafter held by any Debtor to fund a reserve in an amount equal to the Post-

 -Carve Out Trigger Notice Cap (which cash amounts shall reduce, on a dollar -for -dollar basis,

 the draw requests and applicable DIP ABL Loans and DIP Term Loans pursuant to the foregoing

 clauses (x1) and (y2) of this sentence of this paragraph (c)). The Debtors shall deposit and hold



                                                 78
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 170 of 197


 such amounts in a segregated account at the DIP ABL Agent in trust exclusively to pay such

 Allowed Professional Fees benefiting from the Post--Carve Out Trigger Notice Cap (the “Post

 Carve Out Trigger Notice Reserve” and, together with the Pre--Carve Out Trigger Notice

 Reserve, the “Carve Out Reserves”). On the third business day following the Termination

 Declaration Date and the deemed requests for the making of DIP ABL Loans and DIP Term

 Loans as provided in this paragraph (c), notwithstanding anything in the DIP ABL Credit

 Agreement or the DIP Term Loan Agreement to the contrary, including with respect to (1) the

 existence of a Default (as defined in the DIP ABL Credit Agreement or the DIP Term Loan

 Agreement) or), Event of Default, or an “Event of Default” (as defined in the DIP Term Loan

 Credit Agreement), (2) the failure of the Debtors to satisfy any or all of the conditions precedent

 for the making of any DIP ABL Loan under the DIP ABL Credit Agreement or DIP Term Loans

 under the DIP Term Loan Agreement, respectively, (3) any termination of the DIP ABL Loan

 Commitments or commitments under the DIP Term Loan CommitmentsCredit Facility following

 an Event of Default, or “Event of Default” (as defined in the DIP Term Loan Credit Agreement),

 or (4) the occurrence of the Maturity Date, (as defined in the ABL DIP Credit Agreement or DIP

 Term Loan Credit Agreement), each DIP ABL Lender and DIP Term Loan Lender with an

 outstanding Commitment shall make available to the DIP ABL Agent or DIP Term Loan Agent,

 as applicable, such DIP ABL Lender’s or such DIP Term Loan Lender’s pro rata share of such

 DIP ABL Loans or DIP Term Loans, as applicable. For the avoidance of doubt, the Carve Out

 Reserves shall constitute the primary source for payment of Allowed Professional Fees entitled

 to benefit from the Carve Out, and any lien priorities or superpriority claims granted pursuant to

 this InterimFinal Order to secure payment of the Carve Out shall be limited to any shortfall in

 funding as provided below.



                                                 79
19-11608-mew          Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                            Pg 171 of 197


                (d)      Application of Carve Out Reserves. (i)

                (i)       All funds in the Pre--Carve Out Trigger Notice Reserve shall be used first

 to pay the obligations set forth in subparagraphs (a)(i) through (a)(iii) of the definition of Carve

 Out set forth above (the “Pre--Carve Out Amounts”), but not, for the avoidance of doubt, the

 Post--Carve Out Trigger Notice Cap (other than amounts up to $250,000 to the extent the Pre-

 -Carve Out Amounts exceed the Professional Fee Carve Out Cap), until paid in full. If the

 Pre-Carve Out Trigger Notice Reserve has not been reduced to zero, subject to clause (iii),

 below, all remaining funds shall be distributed first to the DIP ABL Agent on account of the

 applicable DIP ABL Obligations until indefeasibly paid in full, in cash, all Commitments have

 been terminated, and all Letters of Credit have been cancelled (or all such Letters of Credit have

 been fully cash collateralized or otherwise back--stopped, in each case to the satisfaction of the

 applicable Issuing Bank), and thereafter to the Prepetition ABL LendersSecured Parties in

 accordance with their rights and priorities as of the Petition Date.

                (ii)     All funds in the Post--Carve Out Trigger Notice Reserve (other than up to

 $250,000, which may be used to pay Pre--Carve Out Amounts to the extent they exceed the

 Professional Fee Carve Out Cap) shall be used first to pay the obligations set forth in clause (iv)

 of the definition of Carve Out set forth above (the “Post--Carve Out Amounts”).              If the

 Post-Carve Out Trigger Notice Reserve has not been reduced to zero, subject to clause (iii),

 below, all remaining funds shall be distributed first to the DIP ABL Agent on account of the

 applicable DIP ABL Obligations until indefeasibly paid in full, in cash, all Commitments have

 been terminated, and all Letters of Credit have been cancelled (or all such Letters of Credit have

 been fully cash collateralized or otherwise back--stopped, in each case to the satisfaction of the




                                                  80
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51             Main Document
                                           Pg 172 of 197


 applicable Issuing Bank), and thereafter to the Prepetition ABL LendersSecured Parties in

 accordance with their rights and priorities as of the Petition Date.

                (iii)   Notwithstanding anything to the contrary in the Financing Agreements or

 this InterimDIP ABL Credit Agreement, DIP Term Loan Credit Agreement or this Final Order, if

 either of the Carve Out Reserves is not funded in full in the amounts set forth in this paragraph

 (c), then, any excess funds in one of the Carve Out Reserves following the payment of the Pre-

 -Carve Out Amounts and Post--Carve Out Amounts, respectively, shall be used to fund the other

 Carve Out Reserve to the extent of any shortfall in funding prior to making any payments to the

 DIP ABL Agent or the Prepetition ABL LendersSecured Parties, as applicable.

                (iv)    Notwithstanding anything to the contrary in the Financing AgreementsDIP

 ABL Credit Agreement, DIP Term Loan Credit Agreement, or the Interimthis Final Order,

 following the third business day after delivery of a Carve Out Trigger Notice, the DIP ABL

 Agent, the Prepetition ABL Agent, the DIP Term Loan Agent, and the Prepetition Term Loan

 Agent shall not sweep or foreclose on cash (including cash received as a result of the sale or

 other disposition of any assets) of the Debtors until the Carve Out Reserves have been fully

 funded, but shall have a security interest in any residual interest in the Carve Out Reserves, with

 any excess paid as provided in paragraphs (ii) and (iii) above.

                (v)     Notwithstanding anything to the contrary in this InterimFinal Order, (i) the

 failure of the Carve Out Reserves to satisfy in full the Allowed Professional Fees shall not affect

 the priority of the Carve Out with respect to any shortfall (as described below), and (ii) subject to

 the limitations with respect to the DIP ABL Agent, DIP ABL LendersSecured Parties, Prepetition

 ABL Agent and Prepetition ABL LendersSecured Parties set forth in paragraph (b), above, in no

 way shall the Initial Budget, any Approved Budget, Annual Operating Forecast, Carve Out, Post-



                                                  81
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51             Main Document
                                          Pg 173 of 197


 -Carve Out Trigger Notice Cap or Carve Out Reserves be construed as a cap or limitation on the

 amount of the Allowed Professional Fees due and payable by the Debtors. For the avoidance of

 doubt and notwithstanding anything to the contrary herein or in the DIP ABL Credit Agreement

 or the DIP Term Loan Agreement, the Carve Out subject to the Professional Fee Carve Out Cap

 shall be senior to all liens and claims securing the DIP ABL Credit Agreement or the DIP Term

 Loan Agreement, the Prepetition ABL Adequate Protection Liens, the Prepetition Term Loan

 Adequate Protection Liens, and the Diminution in Value claims, and any and all other forms of

 adequate protection, liens, or claims securing the Post-Petition Obligations or the Pre-Petition

 Obligations.DIP ABL Obligations, DIP Term Loan Obligations, the Prepetition ABL Obligations,

 or the Prepetition Term Loan Obligations and shall be deemed a true carve out from the

 Prepetition Term Loan Priority Collateral and not from any property of the Debtors’ estates not

 subject to the Prepetition Term Loan Liens.

                (vi)   Notwithstanding anything herein to the contrary, the Carve Out in respect

 of any “Transaction Fees” for Houlihan Lokey will be junior to the Prepetition ABL Obligations

 and DIP ABL Obligations to the extent secured by the DIP ABL Priority Collateral, unless and

 other than (x) the pro rata share (determined in proportion to the allocation of the “Transaction”

 proceeds as between the DIP ABL Priority Collateral and the DIP Term Priority Collateral) of

 any “Sale Transaction Fee” or “Supplemental Sale Transaction Fee” (as each term is defined in

 the Debtors’ engagement letter with Houlihan Lokey) authorized by the Court in respect of a

 “Sale Transaction” (as defined in such engagement letter) that is a going concern sale (and not a

 liquidation sale) of the DIP ABL Priority Collateral consented to by DIP ABL Agent or (y) to the

 extent otherwise agreed in writing by the DIP ABL Agent in its sole discretion.




                                                82
19-11608-mew      Doc 159    Filed 06/29/19 Entered 06/29/19 21:24:51          Main Document
                                         Pg 174 of 197


               (d)(e) No Direct Obligation To Pay Allowed Professional Fees. The DIP

 AgentsABL Agent, DIP Term Loan Agent, DIP ABL Secured Parties and the DIP LendersTerm

 Loan Parties shall not be responsible for the payment or reimbursement of any fees or

 disbursements of any Professional Person incurred in connection with the Cases or any

 Successor Cases under any chapter of the Bankruptcy Code. Nothing in this InterimFinal Order

 or otherwise shall be construed to obligate the DIP Agents or theABL Agent, DIP Lenders, or any

 Issuing BankTerm Loan Agent, DIP ABL Secured Parties and DIP Term Loan Parties, in any

 way, to pay compensation to, or to reimburse expenses of, any Professional Person or to

 guarantee that the Debtors have sufficient funds to pay such compensation or reimbursement.

               (e)(f) Payment of Allowed Professional Fees Prior to the Termination

 Declaration Date. Any payment or reimbursement made prior to the occurrence of the

 Termination Declaration Date in respect of any Allowed Professional Fees shall not reduce the

 Carve Out.

               (f)(g) Payment of Carve Out On or After the Termination Declaration

 Date. Any payment or reimbursement made on or after the occurrence of the Termination

 Declaration Date in respect of any Allowed Professional Fees shall permanently reduce the

 Carve Out on a dollar--for--dollar basis. Any funding of the Carve Out shall be added to, and

 made a part of, the DIP ABL Obligations or DIP Term Loan Obligations, as applicable, secured

 by the Post-PetitionDIP Collateral and shall be otherwise entitled to the protections granted

 under thise Interim Order, the Financing Agreementsthis Final Order, the DIP ABL Documents,

 the DIP Term Loan Documents, the Bankruptcy Code, and applicable law.




                                               83
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 175 of 197


                (g)(h) Reservation of Rights. Nothing herein shall be construed to impair the

 right or ability of any party to object to the fees, expenses, reimbursement, or other compensation

 described with respect to these Carve--Out provisions.

                40.    Limitations on the Use of DIP Proceeds, Cash Collateral and Carve Out.

 The DIP ABL Credit Facility, the DIP Term Loan Credit Facility, the DIP Collateral, the

 Prepetition Collateral, the Cash Collateral, and the Carve Out may not be used in connection

 with: (a) preventing, hindering, or delaying any of the DIP ABL Agent’s, the DIP Term Loan

 Agent’s, the DIP ABL Secured Parties’, the DIP Term Loan Parties’, the Prepetition ABL

 Secured Parties’ or the Prepetition Term Loan Parties’ enforcement or realization upon any of the

 DIP Collateral or Prepetition Collateral; (b) using or seeking to use Cash Collateral or selling or

 otherwise disposing of DIP Collateral without the consent of the DIP ABL Agent or the DIP

 Term Loan Agent and the Required DIP Term Loan Lenders, as applicable; (c) using or seeking

 to use any insurance proceeds constituting DIP Collateral without the consent of the DIP ABL

 Agent or the DIP Term Loan Agent and the Required DIP Term Loan Lenders, as applicable;

 (d) incurring Indebtedness (as defined in the DIP ABL Credit Agreement or the DIP Term Loan

 Credit Agreement, as applicable) without the prior consent of the DIP ABL Agent or the DIP

 Term Loan Agent and the Required DIP Term Loan Lenders, as applicable, except to the extent

 permitted under the DIP ABL Credit Agreement or DIP Term Loan Credit Agreement, as

 applicable; (e) seeking to amend or modify any of the rights granted to the DIP ABL Agent, DIP

 Term Loan Agent, the DIP ABL Secured Parties, the DIP Term Loan Parties, the Prepetition ABL

 Secured Parties or the Prepetition Term Loan Parties under the Interim Order, this Final Order,

 the DIP ABL Documents, the DIP Term Loan Documents, the Prepetition ABL Documents or the

 Prepetition Term Loan Documents, including seeking to use Cash Collateral and/or DIP



                                                 84
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                          Pg 176 of 197


 Collateral on a contested basis; (f) objecting to or challenging in any way the DIP ABL Liens,

 DIP Term Loan Liens, DIP ABL Obligations, DIP Term Loan Obligations, Prepetition ABL

 Liens, Prepetition Term Loan Liens, Prepetition ABL Obligations, Prepetition Term Loan

 Obligations, DIP Collateral (including Cash Collateral) or, as the case may be, Prepetition

 Collateral, or any other claims or liens, held by or on behalf of any of the DIP ABL Agent, DIP

 Term Loan Agent, the DIP ABL Secured Parties, the DIP Term Loan Parties, the Prepetition ABL

 Secured Parties or the Prepetition Term Loan Parties, respectively; (g) asserting, commencing or

 prosecuting any claims or causes of action whatsoever, including, without limitation, any actions

 under Chapter 5 of the Bankruptcy Code or applicable state law equivalents or actions to recover

 or disgorge payments, against any of the DIP ABL Agent, DIP Term Loan Agent, the DIP ABL

 Secured Parties, the DIP Term Loan Parties, the Prepetition ABL Secured Parties or the

 Prepetition Term Loan Parties, or any of their respective affiliates, agents, attorneys, advisors,

 professionals, officers, directors and employees; (h) litigating, objecting to, challenging, or

 contesting in any manner, or raising any defenses to, the validity, extent, amount, perfection,

 priority, or enforceability of any of the DIP ABL Obligations, DIP Term Loan Obligations, the

 DIP ABL Liens, DIP Term Loan Liens, Prepetition ABL Liens, Prepetition Term Loan Liens,

 Prepetition ABL Obligations, Prepetition Term Loan Obligations or any other rights or interests

 of any of the DIP ABL Agent, DIP Term Loan Agent, the DIP ABL Secured Parties, the DIP

 Term Loan Parties, the Prepetition ABL Secured Parties or the Prepetition Term Loan Parties; or

 (i) seeking to subordinate, recharacterize, disallow or avoid the DIP ABL Obligations, DIP Term

 Loan Obligations, Prepetition ABL Obligations or Prepetition Term Loan Obligations; provided,

 however, that the Carve Out and such collateral proceeds and loans under the DIP ABL

 Documents and DIP Term Loan Documents may be used for allowed fees and expenses, in an



                                                85
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51             Main Document
                                           Pg 177 of 197


 amount not to exceed $200,000 in the aggregate, incurred solely by the Creditors’ Committee, in

 investigating (but not prosecuting or challenging) the validity, enforceability, perfection, priority

 or extent of the Prepetition ABL Liens or Prepetition Term Loan Liens (the “Limited Amount”);

 provided, however, that nothing herein shall be deemed to limit the Debtors or the Creditors’

 Committee from taking any actions that they deem to be required in the exercise of their

 fiduciary obligations. Notwithstanding anything to the contrary in this Order, nothing herein

 shall be deemed to (a) limit the ability of the Creditors’ Committee’s professionals to be paid

 from unencumbered assets for services rendered in the investigation or prosecution of claims

 against the Prepetition ABL Secured Parties or Prepetition Term Loan Parties; (b) preclude the

 Court from awarding fees and expenses to the Creditors’ Committee professionals pursuant to

 section 330 of the Bankruptcy Code for such services rendered; nor (c) relieve the Debtors or any

 plan proponent(s) from paying all allowed administrative expenses in connection with

 confirmation of any plan.

                39.     [Reserved]

                40.41. Payment of Compensation. Nothing herein shall be construed as a consent

 to the allowance of any professional fees or expenses of any Professional Person or shall affect

 the right of the DIP AgentsABL Agent, DIP Term Loan Agent, the DIP LendersABL Secured

 Parties, the DIP Term Loan Parties, the Prepetition ABL Secured Parties, or the Prepetition Term

 Loan Secured Parties to object to the allowance and payment of such fees and expenses. So long

 as an unwaived Event of Default or “Event of Default” (as defined in the DIP Term Loan Credit

 Agreement) has not occurred, the Debtors shall be permitted to pay fees and expenses allowed

 and payable by final order of the Court (that has not been vacated or stayed, unless the stay has

 been vacated) under sections 328, 330, 331, and 363 of the Bankruptcy Code, as the same may



                                                  86
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 178 of 197


 be due and payable, as reflected in the most recent Approved Budget provided by the Debtors to

 the DIP AgentsABL Agent and DIP Term Loan Agent.

               41.42. Effect of Stipulations on Third Parties.

                       (i)    Generally. Except as set forth in this Interim OrderFinal Order,

 upon the expiration of the Challenge Period (as defined below) except and solely to the extent a

 Challenge or Challenge Motion has been interposed, unless and until such Challenge is

 overruled, settled, or denied by Final Order of the Court, the admissions, stipulations,

 agreements, releases, and waivers set forth in this Interim Order (collectively, the “Prepetition

 Lien and Claim Matters”)Final Order are and shall be deemed effective and binding in all

 circumstances and for all purposes on the Debtors, any subsequent trustee, responsible person,

 examiner with expanded powers, any other estate representative, and all creditors and parties in

 interest, and all of their successors in interest and assigns, including, without limitation, any

 chapter 7 or chapter 11 trustee or examiner appoint or elected for any of the Debtors, and any

 official committee that may be appointed in these cases (each, a “Challenge Party”), unless, and

 solely to the extent that (a) the Debtors received from a Challenge Party notice of a potential

 Challenge (defined below) during the Challenge Period (defined below) and (b) the Court rules

 in favor of the plaintiffChallenge Party in any such timely and properly filed Challenge (as

 defined herein); provided, however, that any releases by the DIP Term Loan Secured Parties and

 Prepetition Term Loan Secured Parties of the Put Purchasers shall be governed by the

 Restructuring Support Agreement (as defined in the Plan). For purposes of this paragraph 42:

 (a) “Challenge” means any claim against any of the Prepetition ABL Secured Parties or the Put

 Purchasers (as to the Put Purchasers, solely with respect to the Put Purchasers’ interests in the

 Last Out Obligations and entry into the Put Agreement and Existing Participation Agreement) by



                                                87
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 179 of 197


 or on behalf of the Debtors or the Debtors’ creditors and interest holders, or to object to or to

 challenge the stipulations, findings or Debtors’ Stipulations set forth herein, including, but not

 limited to those in relation to: (i) the validity, extent, priority, or perfection of the mortgage,

 security interests, and liens of any Prepetition ABL Secured Party; (ii) the validity, allowability,

 priority, or amount of the Prepetition Secured Obligations (including any fees included therein);

 (iii) the secured status of the Prepetition SecuredABL Obligations; or (iviii) any liability of any

 of the Prepetition ABL Secured Parties or the Put Purchasers (as to the Put Purchasers, solely

 with respect to the Put Purchasers’ interests in the Last Out Obligations and entry into the Put

 Agreement and Existing Participation Agreement, and subject to and only effective upon the

 Disinterested Director’s Determination and the Challenge Period Termination Date and subject to

 the rights of the Committee set forth in this paragraph 42) with respect to anything arising from

 any of the respective Prepetition ABL Documents and the entry into the Put Agreement and

 Existing Participation Agreement; and (b) “Challenge Period” means (i) if the Creditors’

 Committee is not formed, seventy-five (75) calendar days (or such longer period as the Court

 orders for cause shown before the expiration of such period) from the entry of the Final Order

 and (ii) if the Creditors’ Committee is formed, sixty (60) days after the entry of thesixty (60)

 days after the entry of this Final Order (or such longer period as the Court orders for cause

 shown before the expiration of such period). or is agreed to by the Prepetition ABL Agent in

 writing). During the Challenge Period, a Challenge Party shall be entitled to determine whether

 a basis to assert a Challenge exists. If a Challenge Party identifies a basis to assert a Challenge,

 it must notify the Debtors during the Challenge Period of its demand that the Debtors initiate an

 action or adversary proceeding relating thereto and from the date that the Debtors are so notified,

 the Debtors shall have five (5) days to notify the Challenge Party of whether the Debtors intend



                                                 88
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 180 of 197


 to initiate such action (or a settlement in lieu of an adversary) and ten (10) days to initiate such

 action. If the Debtors notify such Challenge Party that the Debtors do not intend to initiate an

 action, settlement, or adversary proceeding, the Challenge Party shall have ten (10) days from

 the receipt of such notice to seek standing to initiate an action or adversary proceeding. Nothing

 herein shall be deemed to grant standing in favor of any Challenge Party absent further order of

 this Court. The, provided that nothing herein shall limit any party in interests rights, if any, to

 object to any claims pursuant to section 502(a) of the Bankruptcy Code until the expiration of the

 Challenge Period Termination Date, nor limit the rights of any other parties to contest any such

 claims asserted pursuant to section 502(a). Notwithstanding anything to the contrary in this

 Final Order, the Debtors, if timely notified of a potential Challenge, (a “Challenge Notice”), shall

 retain authority to prosecute, settle, or compromise such Challenge in the exercise of their

 business judgment and subject to any applicable further order of court. Nothing herein shall

 limit the Creditors’ Committee’s ability to (x) file a motion in respect of any timely Challenge

 Notice (a “Challenge Motion”), provided that such Challenge Motion is filed before the

 Challenge Period Termination Date (or such later date as may be agreed upon among the

 applicable Debtor(s) and the applicable parties subject to such Challenge Notice) and such

 Challenge Motion is in respect of a Challenge for which it cannot obtain standing, but meets the

 standard applicable to pursue such matters for the applicable Debtor(s) derivatively assuming the

 applicable Debtor were not a limited liability company, and (y) seek pursuant to that Challenge

 Motion a mechanism by which to prosecute such Challenge described in such Challenge Notice.

 In the event the Creditors’ Committee files a Challenge Motion for which it cannot obtain

 standing, the expiration of the Challenge Period solely for the specific Challenge set forth in the

 Challenge Motion shall be tolled pending further order of the Court, and applicable parties shall



                                                 89
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51             Main Document
                                           Pg 181 of 197


 meet and confer with respect to an appropriate process for the prosecution of any such

 Challenge.

                        (ii)    Binding Effect. Upon the expiration of the Challenge Period

 (subject to such ten (10) day periods described above) (the “Challenge Period Termination

 Date”), without the filing of a Challenge or Challenge Motion, or, upon the filing of a Challenge

 or Challenge Motion, a Final Order of the Court overruling, settling, or denying the

 Challenge: (A) any and all such Challenges and objections by any party (including, without

 limitation, the Creditors’ Committee, any Chapter 11 trustee, and/or any examiner or other estate

 representative appointed in these Cases, and any Chapter 7 trustee and/or examiner or other

 estate representative appointed in any Successor Case), shall be deemed to be forever waived,

 released and barred, (B) all matters not subject to the Challenge, findings, Debtors’ Stipulations,

 waivers, releases, affirmations and other stipulations as to the priority, extent, and validity as to

 each Prepetition ABL Secured Parties’ claims, liens, interests, and validity of the Prepetition

 SecuredABL Obligations shall be of full force and effect and forever binding upon the Debtors,

 the Debtors’ bankruptcy estates and all creditors, interest holders, and other parties in interest in

 these Cases and any Successor Cases; and (C) any and all claims or causes of action against (i)

 any of the Prepetition ABL Secured Parties or (ii) the Put Purchasers relating in any way to the

 Debtors orPut Purchasers’ interests in the Prepetition DocumentsLast Out Obligations and entry

 into the Put Agreement and Existing Participation Agreement, shall, in each of clause (i) and

 clause (ii) be forever waived and released by the Debtors’ estates, all creditors, interest holders

 and other parties in interest in these Cases and any Successor Cases, provided that the binding

 effect of the findings, Debtors’ Stipulations and release of the Put Purchasers is only effective as

 to third parties upon the later of the occurrence of the Disinterested Director’s Determination and



                                                  90
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51             Main Document
                                           Pg 182 of 197


 the Challenge Period Termination Date. and the rights of the Creditors’ Committee pursuant to

 this paragraph 42.

                42.43. No Third Party Rights/No Superior Rights of Reclamation. Except as

 explicitly provided for herein, this InterimFinal Order does not create any rights for the benefit of

 any third party, creditor, equity holder or any direct, indirect, or incidental beneficiary. Based on

 the findings and rulings herein concerning the integrated nature of the DIP AgreementsABL

 Credit Agreement and the Prepetition Secured FacilitiesABL Credit Facility and the relation back

 of the DIP ABL Liens, in no event shall any alleged right of reclamation or return (whether

 asserted under Section 546(c) of the Bankruptcy Code or otherwise) be deemed to have priority

 over the DIP ABL Liens.

                43.     [RESERVED]

                44.     [RESERVED]

                45.     [RESERVED]

                44.     Section 506(c) Claims. No costs or expenses of administration which

 have been or may be incurred in the Cases at any time shall be charged against the DIP ABL

 Agent, DIP ABL Secured Parties, DIP ABL Obligations, the Prepetition ABL Secured Parties, the

 Prepetition ABL Obligations, or any of their respective claims, the DIP Collateral, or the

 Prepetition Collateral pursuant to sections 105 or 506(c) of the Bankruptcy Code, or otherwise,

 without the prior written consent, as applicable, of the DIP ABL Agent, DIP ABL Secured

 Parties, and Prepetition ABL Secured Parties, as applicable, and no such consent shall be implied

 from any other action, inaction, or acquiescence by any such agents or lenders.

                45.     No Marshaling/Applications of Proceeds. Except as otherwise set forth in

 paragraph 7, the DIP ABL Agent, DIP ABL Secured Parties, DIP ABL Obligations, Prepetition



                                                  91
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51             Main Document
                                           Pg 183 of 197


 ABL Secured Parties and Prepetition ABL Obligations shall not be subject to the equitable

 doctrine of “marshaling” or any other similar doctrine with respect to any of the DIP Collateral

 or the Prepetition Collateral, as the case may be, and proceeds shall be received and applied

 pursuant to this Final Order, including, for the avoidance of doubt, in accordance with paragraph

 24 hereof, and the DIP ABL Documents notwithstanding any other agreement or provision to the

 contrary.

                46.     Section 552(b). The Prepetition ABL Secured Parties and Prepetition ABL

 Obligations are each entitled to all of the rights and benefits of section 552(h) of the Bankruptcy

 Code, and the “equities of the case” exception under section 552(b) of the Bankruptcy Code shall

 not apply to the Prepetition ABL Secured Parties and Prepetition ABL Obligations, with respect

 to proceeds, product, offspring or profits of any of the Prepetition Collateral.

                46.47. Access to DIP Collateral. Notwithstanding anything contained herein to

 the contrary and without limiting any other rights or remedies of the DIP Agents, exercisable on

 behalf of the DIP ABL Lenders and DIP Term Loan Lenders, respectively, contained in thise

 Interim Order, this Final Order, the DIP ABL Documents, the DIP Term Loan Documents, or

 otherwise available at law or in equity, and subject to the terms of the DIP ABL Documents and

 DIP Term Loan Documents, upon not less than three (3) Business Days’ written notice to the

 landlord of any leased premises that an Event of Default or a Termination Date has occurred and

 is continuing, the DIP ABL Agent or DIP Term Loan Agent, as applicable, may, subject to the

 applicable notice provisions, if any, in this InterimFinal Order, the Canadian Recognition Orders,

 and any separate applicable agreement by and between such landlord and the DIP ABL Agent or

 DIP Term Loan Agent, shall be entitled to all of the Debtors’ rights and privileges as lessee

 under such lease without interference from the landlords thereunder, provided that the DIP ABL



                                                  92
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 184 of 197


 Agent and/or DIP Term Loan Agent, as applicable, shall be obligated only to pay rent of the

 Debtors that first accrues after the written notice referenced above and that is payable during the

 period of such occupancy by the DIP ABL Agent and/or DIP Term Loan Agent, as applicable,

 calculated on a daily per diem basis. may obtain access to Collateral subject to the following

 conditions: unless otherwise approved by landlord, (i) any such notice to landlord shall

 specifically identify any Collateral to be accessed and provide details of any removal actions; (ii)

 any access or removal actions shall be subject to reasonable rules and restrictions by landlord

 and shall not unreasonably interfere with the conduct of business at the leased premises; and (iii)

 any party accessing the leased premises shall pay the rent and operating expenses currently in

 effect on a per diem basis and such occupancy period shall not extend past 30 days without prior

 landlord approval, provided, however, that nothing in this Final Order shall be deemed to grant

 the DIP ABL Agent or DIP Term Loan Agent an assignment of the Debtors’ rights under the

 lease or a waiver of any provisions under the lease or applicable non-bankruptcy law relating to

 notice or foreclosure, all of which are preserved in favor of the landlord and not waived or

 altered by this Final Order. Nothing herein shall require the DIP ABL Agent or DIP Term Loan

 Agent to assume any lease as a condition to the rights afforded in this paragraph.

                47.48. Exculpation. Nothing in thise Interim Order, this Final Order, the DIP

 ABL Documents, the existing agreements, or any other documents related to the transactions

 contemplated hereby shall in any way be construed or interpreted to impose or allow the

 imposition upon any DIP Lender, DIP Agent, or PrepetitionABL Secured PartyParties or DIP

 ABL Agent any liability for any claims arising from the prepetition or postpetition activities of

 the DIP Parties, including in the operation of their businesses, or in connection with their

 restructuring efforts and administration of these Cases. In addition, (a) the DIP LendersABL



                                                 93
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51              Main Document
                                           Pg 185 of 197


 Secured Parties and DIP AgentsABL Agent shall not, in any way or manner, be liable or

 responsible for: (i) the safekeeping of the DIP Collateral, (ii) any loss or damage thereto

 occurring or arising in any manner or fashion from any cause, (iii) any Diminution in Value

 thereof, or (iv) any act or default of any carrier, servicer, bailee, custodian, forwarding agency, or

 other person, and (b) all risk of loss, damage, or destruction of the DIP Collateral shall be borne

 by the DIP Parties.

                48.49. Limits on Lender Liability.         The DIP AgentsABL Agent, the DIP

 LendersABL Secured Parties and the Prepetition ABL Secured Parties, each in their capacityies

 as such, solely by reason of entering into the DIP FacilitiesABL Credit Facility and taking the

 actions permitted under the DIP ABL Documents, the Interim Order and this InterimFinal Order,

 shall not be deemed in control of the operations of the Debtors or to be acting as a “responsible

 person” or “owner or operator” with respect to the operation or management of the Debtors, so

 long as the DIP Lenders’ABL Secured Parties’ other actions do not otherwise constitute, within

 the meaning of 42 U.S.C. § 9601(20)(F), actual participation in the management or operational

 affairs of a vessel or facility owned or operated by a Debtor, or otherwise cause liability to arise

 to the federal or state gGovernment or the status of responsible person or managing agent to exist

 under applicable law (as such terms, or any similar terms, are used in the Internal Revenue Code,

 WARN Act, the United States Comprehensive Environmental Response, Compensation and

 Liability Act, 42 U.S.C. §§ §§ 9601 et seq., as amended, or any similar federal or state statute).

                49.     [RESERVED]

                50.     [Reserved].

                50.51. Joint and Several Liability. Nothing in thise Interim Order or this Final

 Order shall be construed to constitute a substantive consolidation of any of the Debtors’ estates,



                                                  94
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                           Pg 186 of 197


 it being understood, however, that the Borrowers and the DIP ABL Guarantors shall be jointly

 and severally liable for the obligations hereunder and all DIP ABL Obligations in accordance

 with the terms hereof and of the DIP FacilitiesABL Credit Facility and the DIP ABL Documents.

                51.52. Rights Preserved. Notwithstanding anything hereinin the Interim Order or

 this Final Order to the contrary, the entry of thise Interim Order isand this Final Order are

 without prejudice to, and does not constitute a waiver of, expressly or implicitly: (a) the DIP

 Agents’ABL Agent’s, DIP Lenders’ABL Secured Parties’, and Prepetition ABL Secured Parties’

 right to seek any other or supplemental relief in respect of the Debtors; (b) any of the rights of

 any of the DIP AgentsABL Agent, DIP Lenders ABL Secured Parties and Prepetition ABL

 Secured Parties under the Bankruptcy Code or under non--bankruptcy law, including, without

 limitation, the right to (i) request modification of the automatic stay of section 362 of the

 Bankruptcy Code, (ii) request dismissal of any of the Cases or Successor Cases, conversion of

 any of the Cases to cases under Chapter 7, or appointment of a Chapter 11 trustee or examiner

 with expanded powers, or (iii) propose, subject to the provisions of section 1121 of the

 Bankruptcy Code, a Chapter 11 plan or plans; or (c) subject to the DIP Intercreditor Agreement,

 any other rights, claims or privileges (whether legal, equitable or otherwise) of any of the DIP

 AgentsABL Agent, DIP LendersABL Secured Parties, or Prepetition ABL Secured Parties.

 Notwithstanding anything herein to the contrary, the entry of this InterimFinal Order is without

 prejudice to, and does not constitute a waiver of, expressly or implicitly, the Debtors’, athe

 Creditors’ Committee’s (if appointed), or any party in interest’s right to oppose any of the relief

 requested in accordance with the immediately preceding sentence except as expressly set forth in

 this Interim Order. Entry of this Order is without prejudice to any and all rights of any party in




                                                 95
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 187 of 197


 interest with respect to the terms and approval of the Final Order and any other position which

 any party in interest deems appropriate to raise in the Debtors’ Cases.Final Order.

                52.53. No Waiver by Failure to Seek Relief. The failure of the DIP AgentsABL

 Agent, DIP LendersABL Secured Parties, or Prepetition ABL Secured Parties to seek relief or

 otherwise exercise their rights and remedies under this InterimFinal Order, the DIP ABL

 Documents, the Prepetition ABL Documents, or applicable law, as the case may be, shall not

 constitute a waiver of any of the rights hereunder, thereunder, or otherwise of the DIP ABL

 Agent, DIP LendersABL Secured Parties, Prepetition ABL Secured Parties, Prepetition Term

 Loan Secured Parties, Creditors’ Committee (if appointed), or any party in interest.

                53.54. Binding Effect of Interim Order. and Final Order.         Immediately upon

 execution by this Court, the terms and provisions of thise Interim Order became valid and

 binding and the terms and provisions of this Final Order shall become valid and binding (in

 which any conflict shall be construed in favor of this Final Order) upon and inure to the benefit

 of the Debtors, DIP AgentsABL Agent, DIP Lenders, the DIPTerm Loan Agent, DIP ABL

 Secured Parties, DIP Term Loan Parties, the DIP ABL Obligations, the DIP Term Loan

 Obligations, the Prepetition ABL Secured Parties, the Prepetition ABL Obligations, Prepetition

 Term Loan Secured Parties, all other creditors of any of the Debtors, anythe Creditors’

 Committee (or any other court appointed committee) appointed in the Cases, and all other

 parties--in--interest and their respective successors and assigns, including any trustee or other

 fiduciary hereafter appointed in any of the Cases, any Successor Cases, or upon dismissal of any

 Case or Successor Case.

                54.    [Reserved].




                                                 96
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                          Pg 188 of 197


                55.    No Modification of Final Order.         Until and unless the DIP ABL

 Obligations and the Prepetition ABL Obligations have been indefeasibly paid in full in cash, and

 all letters of credit under the DIP ABL Credit Facility shall have been cancelled, backed, or cash

 collateralized in accordance with the terms thereof (such payment being without prejudice to any

 terms or provisions contained in the DIP ABL Credit Facility which survive such discharge by

 their terms), and all commitments to extend credit under the DIP ABL Credit Facility have been

 terminated, the Debtors irrevocably waive the right to seek and shall not seek or consent to,

 directly or indirectly: (a) without the prior written consent of the DIP ABL Agent and the DIP

 ABL Secured Parties (or the Prepetition ABL Agent), (i) any material modification, stay, vacatur

 or amendment to this Final Order; or (ii) a priority claim for any administrative expense or

 unsecured claim against the Debtors (now existing or hereafter arising of any kind or nature

 whatsoever, including, without limitation any administrative expense of the kind specified in

 sections 503(b), 506(c), 507(a), or 507(b) of the Bankruptcy Code) in any of the Cases or

 Successor Cases, equal or superior to the DIP ABL Superpriority Claims or Prepetition ABL

 Superpriority Claims, other than the Carve Out and the Canadian Intercompany Superpriority

 Administrative Claims, as set forth herein; (b) without the prior written consent of the DIP ABL

 Agent (or the Prepetition ABL Agent) any order allowing use of Cash Collateral (other than as

 permitted during the Remedies Notice Period) resulting from DIP Collateral or Prepetition

 Collateral; (c) without the prior written consent of the DIP ABL Agent, any lien on any of the

 DIP Collateral with priority equal or superior to the DIP ABL Liens, except as specifically

 provided in the DIP ABL Documents; or (d) without the prior written consent of the Prepetition

 ABL Agent, any lien on any of the DIP Collateral with priority equal or superior to the

 Prepetition ABL Liens or Prepetition ABL Adequate Protection Liens, except as specifically



                                                97
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51             Main Document
                                           Pg 189 of 197


 provided in the DIP ABL Documents. The Debtors irrevocably waive any right to seek any

 amendment, modification or extension of this Final Order without the prior written consent, as

 provided in the foregoing, of the DIP ABL Agent (or the Prepetition ABL Agent), and no such

 consent shall be implied by any other action, inaction or acquiescence of the DIP ABL Agent or

 the Prepetition ABL Agent.

                55.56. Continuing Effect of DIP Intercreditor Agreement; Existing Participation

 Agreement. The Debtors, DIP AgentsABL Agent, DIP Lenders, Prepetition ABL Secured Parties

 and Prepetition Term Loan Agent, DIP ABL Secured Parties, DIP Term Loan Parties, Prepetition

 ABL Secured Parties, and Prepetition Term Loan Parties each shall be bound by, and in all

 respects of the DIP FacilitiesABL Credit Facility and DIP Term Loan Credit Facility shall be

 governed by, and be subject to all the terms, provisions, and restrictions of the DIP Intercreditor

 Agreement, except as may be expressly modified by this InterimFinal Order. The parties to the

 Existing Participation Agreement shall continue to be bound by, and governed by, and be subject

 to all the terms, provisions, and restrictions of the Existing Participation Agreement.

                56.     Interim Order Controls. In the event of any inconsistency between the

 terms and conditions of the DIP Documents and of this Interim Order, the provisions of this

 Interim Order shall govern and control.

                57.     [RESERVED]

                57.     Survival. The provisions of this Final Order Controls. In the event of any

 inconsistency between the terms and conditions of the Interim Order and of this Final Order or

 the DIP ABL Documents and of this Final Order, the provisions of this Final Order shall govern

 and control. In the event of any inconsistency between the terms and conditions of any other

 order regarding any postpetition financing or use of cash collateral, the provisions of this Final



                                                  98
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                          Pg 190 of 197


 Order shall govern and control to the extent such terms and conditions relate to the Prepetition

 ABL Credit Facility, Prepetition ABL Secured Parties, Prepetition ABL Obligations, Prepetition

 ABL Documents, Prepetition Collateral, Prepetition ABL Liens, Prepetition ABL Priority

 Collateral, Prepetition ABL Superpriority Claims, Prepetition ABL Adequate Protection

 Payments, Prepetition ABL Adequate Protection Liens, DIP ABL Credit Facility, DIP ABL

 Secured Parties, DIP ABL Obligations, DIP ABL Documents, DIP ABL Collateral, DIP ABL

 Liens, DIP ABL Priority Collateral, or DIP ABL Superpriority Claims.             Notwithstanding

 anything to the contrary in the Interim Order, upon entry of this Final Order, any modifications

 by the Interim Order to the DIP ABL Documents shall be superseded by this Final Order and

 such modifications shall no longer have any effect.

                58.    Discharge. The DIP ABL Obligations and the obligations of the Debtors

 with respect to the adequate protection provided herein shall not be discharged by the entry of an

 order confirming any plan of reorganization in any of the Cases, notwithstanding the provisions

 of section 1141(d) of the Bankruptcy Code, unless such obligations have been indefeasibly paid

 in full in cash (and “payment in full” as provided by the DIP ABL Credit Agreement), on or

 before the effective date of such confirmed plan of reorganization, or each of the DIP ABL

 Agent, DIP ABL Secured Parties and Prepetition ABL Agent, as applicable, has otherwise agreed

 in writing.   None of the Debtors shall propose or support any plan of reorganization or sale of

 all or substantially all of the Debtors’ assets, or order confirming such plan or approving such

 sale, that is not conditioned upon the indefeasible payment of the DIP ABL Obligations, and the

 payment of the Debtors’ obligations with respect to the adequate protection provided for herein,

 in full in cash within a commercially reasonable period of time (and in no event later than the

 effective date of such plan of reorganization or sale) (a “Prohibited Plan or Sale”) without the



                                                99
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                          Pg 191 of 197


 written consent of the DIP ABL Agent and the Prepetition ABL Agent, as applicable. For the

 avoidance of doubt, the Debtors’ proposal or support of a Prohibited Plan or Sale, or the entry of

 an order with respect thereto, shall constitute an Event of Default hereunder and under the DIP

 ABL Documents.

                58.59. Survival. The provisions of the Interim Order, this Final Order, and any

 actions taken pursuant thereto and hereto shall survive entry of any order which may be entered:

 (a) confirming any plan of reorganization in any of the Cases; (b) converting any of the Cases to

 a case under Chapter 7 of the Bankruptcy Code; (c) dismissing any of the Cases or any Successor

 Cases; or (d) pursuant to which this Court abstains from hearing any of the Cases or Successor

 Cases. The terms and provisions of thise Interim Order and this Final Order, including the

 claims, liens, security interests, and other protections granted to the DIP AgentsABL Agent, DIP

 LendersABL Secured Parties, DIP ABL Obligations, the Prepetition ABL Secured Parties and the

 Prepetition SecuredABL Obligations granted pursuant to thise Interim Order, this Final Order

 and/or the DIP ABL Documents, shall continue in the Cases, in any Successor Cases, or

 following dismissal of the Cases or any Successor Cases, and shall maintain their priority as

 provided by thise Interim Order and this Final Order until: (i) in respect of the DIP ABL Credit

 Facility, all the DIP ABL Obligations, pursuant to the DIP ABL Documents, the Interim Order,

 and this InterimFinal Order, have been indefeasibly paid in full in cash and all letters of credit

 under the DIP ABL Credit Facility shall have been cancelled or cash collateralized in accordance

 with the terms thereof (such payment being without prejudice to any terms or provisions

 contained in the DIP ABL Credit Facility which survive such discharge by their terms), and all

 commitments to extend credit under the DIP ABL Credit Facility are terminated; and (ii) in

 respect of the Prepetition ABL Facility, all of the Prepetition ABL Obligations pursuant to the



                                                100
19-11608-mew      Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51           Main Document
                                          Pg 192 of 197


 Prepetition ABL Documents and this, the Interim Order, have been indefeasibly paid in full in

 cash; (iii) in respect of the DIP Term Loan Credit Facility, all the DIP Term Loan Obligations,

 pursuant to the DIP Term Loan Documents and this Interim and this Final Order, have been

 indefeasibly paid in full in cash or otherwise satisfied to the satisfaction of the DIP Term Loan

 Agent and DIP Term Loan Lenders; and (iv) in respect of the Prepetition Term Loan Credit

 Agreement, all of the Prepetition Term Loan Obligations pursuant to the Prepetition Term Loan

 Documents and this Interim Order have been indefeasibly paid in full in cash or otherwise

 satisfied to the satisfaction of the Prepetition Secured Parties..   The terms and provisions

 concerning the indemnification of the DIP AgentsABL Agent and DIP LendersABL Secured

 Parties shall continue in the Cases, in any Successor Cases, following dismissal of the Cases or

 any Successor Cases, following termination of the DIP ABL Documents and/or the indefeasible

 repayment of the DIP ABL Obligations.

                In addition, the terms and provisions of this Interim Order shall continue in full

 force and effect for the benefit of the Prepetition Term Loan Secured Parties notwithstanding the

 repayment in full or termination of the DIP ABL Obligations or the Prepetition ABL

 Obligations.

                59.    Final Hearing. The Final Hearing to consider entry of the Final Order and

 final, approval of the DIP Facilities is scheduled for June 13, 2019, at 11:00 a.m., prevailing

 Eastern Time., 2019, before the Honorable United States Bankruptcy Judge Michael E. Wiles, in

 Courtroom 617, at the United States Bankruptcy Court for the Southern District of New York.

 On or before May 27, 2019, the Debtors shall serve, by United States mail, first-class postage

 prepaid, notice of the entry of this Interim Order and of the Final Hearing (the “Final Hearing

 Notice”), together with copies of this Interim Order, the proposed Final Order and the DIP



                                               101
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 193 of 197


 Motion, on: (a) the parties having been given notice of the Interim Hearing; (b) any party which

 has filed prior to such date a request for notices with this Court; (c) counsel for a Creditors’

 Committee (if appointed); (d) the Securities and Exchange Commission; and (e) the Internal

 Revenue Service. The Final Hearing Notice shall state that any party in interest objecting to the

 entry of the proposed Final Order shall file written objections with the Clerk of the Court no later

 than at 4:00 p.m., on June 6, 2019, which objections shall be served so as to be received on or

 before such date by: (i) counsel to the Debtors, Kirkland & Ellis LLP, 601 Lexington Avenue,

 New York, New York 10022, Attn: Joshua A. Sussberg, P.C. and Christopher T. Greco, P.C., and

 Kirkland & Ellis LLP, 300 North LaSalle, Chicago, IL 60654, Attn: Joe Graham and Laura

 Krucks; (ii) counsel to the DIP ABL Agent and Prepetition ABL Agent, Goldberg Kohn Ltd. 55

 East Monroe, Suite 3300, Chicago, Illinois 60603, Attn: Randall Klein and Prisca Kim, and

 Orrick, 51 W. 52nd Street, New York, New York, 10019, Attn: Laura Metzger and Peter Amend;

 and (iii) counsel to the DIP Term Loan Agent and Prepetition Term Loan Agent, King &

 Spalding LLP, 1185 Avenue of the Americas, New York, NY 10036, Attn: W. Austin Jowers,

 Christopher Boies, and Stephen M. Blank.

                60.     Dallas County, Texas Ad Valorem Taxes. Notwithstanding any other

 provisions of this Final Order, any valid liens currently held by Dallas County shall neither be

 primed by nor subordinated to any liens granted hereby. Subject to further order of this Court, up

 to a maximum of $380,000 of proceeds of the sales of assets located in the state of Texas that are

 subject to a lien held by Dallas County shall be deposited in a segregated account as adequate

 protection for the secured claims of Dallas County prior to the distribution of any such proceeds

 to any other creditor; provided that the segregated amount shall be reduced if the actual or

 estimated taxes are less than $380,000 at the time of any such sale; and provided further that



                                                 102
19-11608-mew      Doc 159      Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 194 of 197


 such amount up to $380,000 shall be funded first from DIP Term Priority Collateral located

 in the state of Texas. Any valid liens of Dallas County shall attach to these proceeds to the same

 extent and with the same priority as such liens currently attach to the applicable property of the

 Debtors. These funds shall be in the nature of adequate protection and shall constitute neither the

 allowance of the claims of Dallas County, nor a cap on the amounts it may be entitled to

 receive. The claims and liens of Dallas County shall remain subject to any objections made by

 any party (including the Debtors) who would otherwise be entitled to raise any objection as to,

 among other things, the claim amount or the priority, validity, or extent of such liens. These

 segregated proceeds may be distributed upon agreement among Dallas County, the Debtors, the

 DIP ABL Secured Parties and the DIP Term Loan Parties, or upon order of the Court with notice

 to Dallas County. Nothing in this Final Order shall be deemed an admission as to the validity of

 any claim of Dallas County against a Debtor entity.

                61.     Canadian Intercompany Superpriority Administrative Claims.               The

 Canadian Intercompany Superpriority Administrative Claims shall be subject to the Carve Out

 and shall otherwise be junior only to: (a) with respect to the DIP ABL Priority Collateral

 (1) Permitted Prior Liens; (2) the DIP ABL Liens; (3) the Prepetition ABL Liens; and (4) the

 Prepetition ABL Adequate Protection Liens; and (b) with respect to the DIP Term Loan Priority

 Collateral (1) Prepetition Term Loan Permitted Prior Liens; (2) the DIP Term Loan Liens; (3) the

 Prepetition Term Loan Liens; (4) the Prepetition Term Loan Adequate Protection Liens; (5) the

 DIP ABL Liens; (6) the Prepetition ABL Liens; and (7) the Prepetition ABL Adequate Protection

 Liens; and shall otherwise be senior to all other security interests in, liens on, or claims against

 any of the Debtors’ assets.




                                                 103
19-11608-mew       Doc 159     Filed 06/29/19 Entered 06/29/19 21:24:51            Main Document
                                           Pg 195 of 197


                60.62. Necessary Action. The Debtors are authorized to take any and all such

 actions as are necessary or appropriate to implement the terms of thise Interim Order and this

 Final Order.

                61.63. Bankruptcy Rules. The requirements of Bankruptcy Rules 4001, 6003,

 and 6004, in each case to the extent applicable, are satisfied by the contents of the DIP Motion.

                62.64. Nunc Pro Tunc Effect of this InterimFinal Order. This InterimFinal Order

 shall constitute findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052 and

 shall take effect and be enforceable nunc pro tunc to the Petition Date immediately upon

 execution thereof.

                63.65. Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062, or

 9014 of the Bankruptcy Rules, or any local bankruptcy rules, or Rule 62(a) of the Federal Rules

 of Civil Procedure, this Interim orderFinal Order shall be immediately effective and enforceable

 upon its entry and there shall be no stay of execution or effectiveness of this InterimFinal Order.

                64.66. The Debtors shall within two (2) business days of its entry serve copies of

 this InterimFinal Order (which shall constitute adequate notice of the Final Hearing, including,

 without limitation, notice that the Debtors will seek approval at the Final Hearing of a waiver of

 right under sections 506(c) and 552(b) of the Bankruptcy Code) to the parties having been given

 notice of the interimFinal Hearing, and to any party that has filed a request for notices with this

 Court.



 Dated: New York, New York
        May 23,__________________, 2019


                                                   THE HONORABLE MICHAEL E. WILES
                                                   UNITED STATES BANKRUPTCY JUDGE


                                                 104
19-11608-mew   Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51   Main Document
                                     Pg 196 of 197




 KE 61996516
19-11608-mew   Doc 159   Filed 06/29/19 Entered 06/29/19 21:24:51   Main Document
                                     Pg 197 of 197


                                    Exhibit 1A

                                     Budget




                                        2
 KE 61996516
